Exhibit 10.33

AMENDED AND RESTATED

MASTER REPURCHASE AGREEMENT

Dated as of July 28, 2014

among

PARLEX 2 FINANCE, LLC,

PARLEX 2A FINCO, LLC,

and any other Person when such Person joins as a Seller under

this Agreement from time to time

individually and/or collectively, as the context requires, as Seller,

and

CITIBANK, N.A.,

as Buyer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

APPLICABILITY

     1   

2.

 

DEFINITIONS

     1   

3.

 

INITIATION; CONFIRMATION; TERMINATION; FEES

     22   

4.

 

MARGIN MAINTENANCE

     28   

5.

 

INCOME PAYMENTS AND PRINCIPAL PAYMENTS

     32   

6.

 

SECURITY INTEREST

     34   

7.

 

PAYMENT, TRANSFER AND CUSTODY

     35   

8.

 

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS

     38   

9.

 

INTENTIONALLY OMITTED

     39   

10.

 

REPRESENTATIONS

     39   

11.

 

NEGATIVE COVENANTS OF SELLER

     44   

12.

 

AFFIRMATIVE COVENANTS OF SELLER

     45   

13.

 

SINGLE-PURPOSE ENTITY

     48   

14.

 

EVENTS OF DEFAULT; REMEDIES

     49   

15.

 

SINGLE AGREEMENT

     55   

16.

 

RECORDING OF COMMUNICATIONS

     55   

17.

 

NOTICES AND OTHER COMMUNICATIONS

     55   

18.

 

ENTIRE AGREEMENT; SEVERABILITY

     56   

19.

 

NON-ASSIGNABILITY

     56   

20.

 

GOVERNING LAW

     57   

21.

 

NO WAIVERS, ETC.

     57   

22.

 

USE OF EMPLOYEE PLAN ASSETS

     57   

23.

 

INTENT

     58   

24.

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

     60   

25.

 

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     60   

26.

 

NO RELIANCE

     61   

27.

 

INDEMNITY

     61   

28.

 

DUE DILIGENCE

     62   

29.

 

SERVICING

     63   

30.

 

MISCELLANEOUS

     64   

31.

 

TAXES

     65   

32.

 

JOINT AND SEVERAL OBLIGATIONS

     67   

 

i



--------------------------------------------------------------------------------

ANNEXES AND EXHIBITS

 

ANNEX I    Names and Addresses for Communications between Parties and Wire
Instructions SCHEDULE I    Prohibited Transferees EXHIBIT I    Form of
Confirmation EXHIBIT II    Authorized Representatives of Seller EXHIBIT III   
Form of Custodial Delivery EXHIBIT IV    Eligible Loan Due Diligence Checklist
EXHIBIT V    Form of Power of Attorney EXHIBIT VI    Representations and
Warranties Regarding Each Individual Purchased Loan EXHIBIT VII    Collateral
Tape EXHIBIT VIII    Form of Transaction Request EXHIBIT IX    Form of Request
for Margin Excess EXHIBIT X    Form of Irrevocable Direction Letter EXHIBIT XI
   Form of Joinder Agreement EXHIBIT XII    Form of Facility Asset Chart

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of July 28, 2014, by
and among PARLEX 2 FINANCE, LLC, a Delaware limited liability company (“Parlex
2”), PARLEX 2A FINCO, LLC, a Delaware limited liability company (“Parlex 2A”,
and together with Parlex 2, and any other Person when such Person joins as a
Seller hereunder from time to time, individually and/or collectively as the
context may require, “Seller”) and CITIBANK, N.A., a national banking
association (“Buyer”).

 

1. APPLICABILITY

From time to time during the Facility Availability Period, the parties hereto
may enter into transactions in which Seller agrees to transfer to Buyer
Purchased Loans against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to Seller such Purchased Loans at a date certain,
against the transfer of funds by Seller. Each such transaction shall be referred
to herein as a “Transaction” and, unless otherwise agreed in writing, shall be
governed by this Agreement, including any supplemental terms or conditions
contained in any exhibits identified herein as applicable hereunder.

This Agreement amends, restates and replaces in its entirety that certain Master
Repurchase Agreement, dated as of June 12, 2013 by and between Parlex 2 and
Buyer, as amended by that certain First Amendment to Master Repurchase Agreement
dated as of July 26, 2013, by and between Parlex 2 and Buyer, as further amended
by that certain Second Amendment to Master Repurchase Agreement dated as of
September 11, 2013, by and between Parlex 2 and Buyer, as further amended by
that certain Third Amendment to Master Repurchase Agreement dated as of
November 20, 2013, by and between Parlex 2 and Buyer, as further amended by that
certain Fourth Amendment to Master Repurchase Agreement dated as of January 31,
2014, by and between Parlex 2 and Buyer, as further amended by that certain
Joinder Agreement dated as of January 31, 2014, by and among Parlex 2, Parlex 2A
and Buyer, as amended by that certain Letter Agreement dated as of January 31,
2014, by and among Parlex 2, Parlex 2A and Buyer, and as further amended by that
certain Fifth Amendment to Master Repurchase Agreement dated as of April 1,
2014, by and among Parlex 2, Parlex 2A and Buyer (collectively, the “Original
Agreement”). Seller and Buyer acknowledge and agree that the Original Agreement
shall be void and of no force or effect from and after the date hereof.

 

2. DEFINITIONS

“Accelerated Repurchase Date” shall have the meaning specified in
Section 14(b)(i) of this Agreement.

“Acceptable Attorney” means Ropes & Gray LLP or any other attorney-at-law or law
firm reasonably acceptable to Buyer.

“Accepted Servicing Practices” shall have the meaning given to such term in the
Servicing Agreement (or, if not defined therein, shall mean with respect to any
Purchased Loan, those mortgage servicing practices of prudent mortgage lending
institutions which service whole mortgage loans (and senior interests in whole
mortgage loans) in the jurisdiction where the related Mortgaged Property is
located).



--------------------------------------------------------------------------------

“Act of Insolvency” shall mean, with respect to any Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its assets or property in an involuntary case under any
applicable Insolvency Law now or hereafter in effect which (i) results in the
entry of an order for relief or (ii) is not dismissed within 90 days, (b) the
appointment by a court having jurisdiction over such Person or any substantial
part of its assets or property, of a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its assets or property and such appointment shall remain unstayed and in
effect for a period of 90 days, (c) an order by a court having jurisdiction over
such Person or any substantial part of its assets or property ordering the
winding up or liquidation of such Person’s affairs, and such order shall remain
unstayed and in effect for a period of 90 days, (d) the commencement by such
Person of a voluntary case under any applicable Insolvency Law now or hereafter
in effect, (e) the consent by such Person to the entry of an order for relief in
an involuntary case under any Insolvency Law, (f) the consent by such Person to
the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its assets or property, (g) the making by such Person of any
general assignment for the benefit of creditors, or (h) the admission in writing
in connection with a legal proceeding of the inability of such Person to pay its
debts generally as they become due.

“Actual Knowledge” shall mean, as of any date of determination, the then current
actual knowledge of Stephen Plavin, Thomas C. Ruffing and Douglas Armer, without
duty of further inquiry or investigation; provided, that if any such individual
ceases to be an officer of or in the employ of Seller and/or Guarantor after the
date of this Agreement in a capacity comparable to the capacity occupied as of
the date of this Agreement, then Seller shall designate promptly another
individual reasonably acceptable to Buyer for purposes of satisfying this
definition.

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly Controlling, Controlled by, or under common
Control with, such Person.

“Agreement” shall mean this Amended and Restated Master Repurchase Agreement,
dated as of the date first set forth above, by and between Parlex 2, Parlex 2A,
and Citibank, N.A., as such agreement may be amended, modified, supplemented,
and/or restated and in effect from time to time.

“Alternative Rate” shall have the meaning specified in Section 3(g) of this
Agreement.

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

“Applicable Spread” shall mean, with respect to each Transaction:

(i) so long as no Event of Default shall have occurred and be continuing, the
number of basis points (i.e., 1 basis point equals 0.01%) determined in
accordance with the Pricing Matrix, and confirmed in the related Confirmation;
or

(ii) after the occurrence and during the continuance of an Event of Default, the
applicable incremental per annum rate described in clause (i) of this
definition, as applicable, plus 400 basis points (4.00%).

 

2



--------------------------------------------------------------------------------

It is understood and agreed that no improvement or decline in the LTV (Loan UPB)
after the applicable Purchase Date for a Purchased Loan shall result in any
adjustment to the Applicable Spread for such Purchased Loan.

“Applicable Standard of Discretion” shall mean (a) at any time the Maximum LTV
(Purchase Price) of a Purchased Loan is less than or equal to the LTV (Loan UPB)
of such Purchased Loan as of the Purchase Date, Buyer’s commercially reasonable
discretion, and (b) at any time the Maximum LTV (Purchase Price) of a Purchased
Loan is greater than the LTV (Loan UPB) of such Purchased Loan as of the
Purchase Date, Buyer’s sole discretion.

“Appraisal” shall mean a FIRREA compliant appraisal addressed to Buyer, Seller
or Guarantor, and the successors and assigns of the addressee (and, if not
addressed to Buyer, containing reliance language acceptable to Buyer, which
language shall be made available by Seller to and approved by Buyer prior to the
applicable Purchase Date) and reasonably satisfactory to Buyer of the related
Mortgaged Property from a third party appraiser.

“ARD Loan” shall mean any loan that provides that if the unamortized principal
balance thereof is not repaid by a date certain set forth in the related loan
documents, such loan will accrue additional interest at the rate specified in
the related Mortgage Note and the related Mortgagor is required to apply certain
excess monthly cash flow generated by the related Mortgaged Property to the
repayment of the outstanding principal balance on such Mortgage Loan.

“Assignment Documents in Blank” shall mean, for each Purchased Loan, the
(i) allonge in blank, (ii) omnibus assignment in blank, (iii) Assignment of
Mortgage in blank, and (iv) assignment of Assignment of Leases in blank.

“Assignment of Leases” shall mean, with respect to any Mortgage, an assignment
of leases thereunder, notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the Mortgaged
Property is located to reflect the assignment of leases, subject to the terms,
covenants and provisions of this Agreement.

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment and pledge of the Mortgage,
subject to the terms, covenants and provisions of this Agreement.

“Attorney’s Bailee Letter” shall mean a letter from an Acceptable Attorney, in
form and substance reasonably acceptable to Buyer, wherein such Acceptable
Attorney in possession of a Purchased Loan File (i) acknowledges receipt of such
Purchased Loan File, (ii) confirms that such Acceptable Attorney is holding the
same as bailee of Buyer under such letter and (iii) agrees that such Acceptable
Attorney shall deliver such Purchased Loan File to the Custodian by not later
than the third (3rd) Business Day following the Purchase Date for the related
Purchased Loan.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C.
§ 101, et seq.), as amended, modified or replaced from time to time.

“Blocked Account Agreement” shall mean, individually or collectively, as the
context may require, (i) that certain Deposit Account Control Agreement, dated
as of June 12, 2013, among Buyer, Parlex 2, Servicer and the Depository,
relating to the Cash Management Account established by Parlex 2, as the same may
be amended, modified and/or restated from time to time, (ii) that certain
Deposit Account Control Agreement, dated as of January 31, 2014, among Buyer,
Parlex 2A, Servicer and the Depository, relating to the Cash Management Account
established by Parlex 2A, as the same may be amended, modified and/or restated
from time to time, and (iii) each additional Deposit Account Control Agreement
entered into among a new Seller admitted to this Agreement pursuant to a Joinder
Agreement, Buyer, Servicer and the Depository and relating to a Cash Management
Account established pursuant to this Agreement by such new Seller, as the same
may be amended, modified and/or restated from time to time.

“Business Day” shall mean a day other than (i) a Saturday or Sunday, (ii) a day
on which the New York Stock Exchange or Federal Reserve Bank of New York is
authorized or obligated by law or executive order to be closed and (iii) a day
on which commercial banks in the State of New York, Pennsylvania, Kansas or
Minnesota are authorized or obligated by law or executive order to be closed.
When used with respect to a Pricing Rate Determination Date, “Business Day”
shall mean any day other than a Saturday, a Sunday or a day on which banks in
London, England are closed for interbank or foreign exchange transactions.

“Buyer” shall mean Citibank, N.A., or any successor or assign.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, and any and all warrants
or options to purchase any of the foregoing.

“Cash Management Account” shall mean, individually or collectively, as the
context may require, with respect to each Seller, a segregated interest bearing
account, in the name of such Seller for the benefit of Buyer, established at the
Depository and subject to a Blocked Account Agreement.

 

4



--------------------------------------------------------------------------------

“Change of Control” shall mean any of the following events shall have occurred
without the prior approval of Buyer:

(i) Guarantor shall no longer own, directly or indirectly, 100% of the ownership
interest in Seller and Control, directly or indirectly, Seller;

(ii) any merger, reorganization or consolidation of Guarantor where Guarantor is
not the surviving entity; or

(iii) any conveyance, transfer, lease or disposal of all or substantially all
assets of any Seller or Guarantor to any Person or entity other than an
Affiliate of such entity.

“Code” shall mean The Internal Revenue Code of 1986 and the regulations
promulgated and rulings issued thereunder, in each case as amended, modified or
replaced from time to time.

“Collateral” shall have the meaning specified in Section 6 of this Agreement.

“Collateral Tape” shall mean, with respect to each Eligible Loan, the tape
containing the fields of information set forth in Exhibit VII attached hereto.

“Column A” shall have the meaning specified in the definition of Facility Asset
Chart.

“Column B” shall have the meaning specified in the definition of Facility Asset
Chart.

“Column C” shall have the meaning specified in the definition of Facility Asset
Chart.

“Column D” shall have the meaning specified in the definition of Facility Asset
Chart.

“Column E” shall have the meaning specified in the definition of Facility Asset
Chart.

“Concentration Limit” shall mean, unless otherwise agreed to in writing by Buyer
(including, without limitation, in a Confirmation), the test that shall be
satisfied at any applicable date of determination, if: (x) the aggregate
outstanding Purchase Price with respect to all Purchased Loans which are
participation interests shall not exceed 33% of the Facility Amount and (y) the
outstanding Purchase Price with respect to any single Purchased Loan shall not
exceed 25% of the Facility Amount.

“Confirmation” shall have the meaning specified in Section 3(b) of this
Agreement.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities or by contract and “Controlling” and
“Controlled” shall have meanings correlative thereto.

 

5



--------------------------------------------------------------------------------

“Current Appraisal” shall mean, as of any date of determination, an Appraisal
approved by Buyer dated within six (6) months (or such greater number of months
as Buyer may approve in its sole discretion) of such date of determination.

“Custodial Agreement” shall mean, individually or collectively, as the context
may require, (i) that certain Custodial Agreement, dated as of June 12, 2013,
among the Custodian, Parlex 2 and Buyer, as amended by that certain Amendment
No. 1 to Custodial Agreement, dated as of January 31, 2014, among Custodian,
Parlex 2, Parlex 2A, and Buyer, and as the same may be further amended, modified
and/or restated from time to time, and (ii) each additional Custodial Agreement
entered into among a new Seller admitted to this Agreement pursuant to a Joinder
Agreement, the Custodian and Buyer, as the same may be amended, modified and/or
restated from time to time.

“Custodial Delivery” shall mean the form executed by Seller in order to deliver
the Purchased Loan Schedule and the Purchased Loan File to Buyer or its designee
(including the Custodian) pursuant to Section 7 hereof, a form of which is
attached hereto as Exhibit III.

“Custodian” shall mean U.S. Bank, National Association, or any successor
Custodian appointed by Buyer with the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed).

“Debt Yield (Loan UPB)” shall mean, with respect to each Purchased Loan, as of
any date of determination, the net cash flow debt yield equal to the percentage
equivalent of the quotient obtained by dividing (a) the in place underwritten
net cash flow of the related Mortgaged Property, as determined by Buyer in its
good faith business judgment, by (b) the unpaid principal balance of such
Purchased Loan on such date of determination.

“Debt Yield (Purchase Price)” shall mean, with respect to each Purchased Loan,
as of any date of determination, the net cash flow debt yield equal to the
percentage equivalent of the quotient obtained by dividing (a) the in place
underwritten net cash flow of the related Mortgaged Property, as determined by
Buyer in its good faith business judgment, by (b) the outstanding Purchase Price
of such Purchased Loan on such date of determination.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defeasance” shall have the meaning specified in Exhibit VI.

“Depository” shall mean PNC Bank, or any successor Depository appointed by
Seller with the prior written consent of Buyer (which consent shall not be
unreasonably withheld or delayed).

“Due Diligence Package” shall mean (i) the Collateral Tape, (ii) the items on
the Eligible Loan Due Diligence Checklist, in each case to the extent applicable
and (iii) such other documents or information as Buyer or its counsel shall
reasonably deem necessary.

“Early Repurchase Date” shall have the meaning specified in Section 3(d) of this
Agreement.

 

6



--------------------------------------------------------------------------------

“Eligible Loan Due Diligence Checklist” shall mean the due diligence materials
set forth in Exhibit IV attached hereto.

“Eligible Loans” shall mean fixed or floating rate whole mortgage loans (“Whole
Loans”) or senior interests (including “A” notes in an “A/B” note structure) in
such Whole Loans (“Senior Interests”) or participation interests in such Whole
Loans or Senior Interests which are secured by stabilized or un-stabilized
multi-family or commercial properties (including office, retail, industrial and
hotel properties), which have been approved by Buyer in its sole discretion as a
Purchased Loan and which satisfy all of the following criteria as of the
applicable Purchase Date:

(a) the Debt Yield (Loan UPB) is equal to or greater than 6.00%,

(b) the LTV (Loan UPB) is 75.00% or less (or such higher percentage as Buyer may
agree to in its sole discretion),

(c) the LTV (Aggregate Loan UPB) is 80.00% or less, and

(d) in the event the maturity date of the subject Whole Loan or Senior Interests
(or participation interests therein) shall be later than three (3) years
(inclusive of all extension terms) after the expiration of the Facility
Availability Period, then the conditions precedent to the exercise of any option
that would extend the maturity date of such Whole Loan or Senior Interests (or
participation interests therein) beyond such three (3) year period shall include
extension conditions satisfactory to Buyer, including but not limited to,
enhanced credit metrics relative to those in place at the time of such Purchased
Loan’s origination.

Eligible Loans shall also include such other loans and debt instruments (or
interests in such loans and debt instruments) as Buyer may approve from time to
time in its sole discretion, subject to terms and conditions and document
delivery requirements as may be established by Buyer.

“Environmental Law” shall mean, any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, employee health and safety or
Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; and the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

7



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Section 302 of ERISA and Section 412 of the Code and the lien
created under Section 303(k) of ERISA and Section 430(k) of the Code, described
in Section 414(m) or (o) of the Code of which Seller is a member.

“ESA” shall have the meaning specified in Exhibit VI.

“Event of Default” shall have the meaning specified in Section 14(a) of this
Agreement.

“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to payment to Buyer or required to be withheld or deducted from such
payment, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, Taxes imposed on or measured by net worth (however denominated)
and branch profits Taxes, in each case, (i) imposed as a result of Buyer being
organized under the laws of, or having its principal office or the office from
which it books the Transactions located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Buyer with respect to an interest in the Transactions pursuant to a
law in effect on the date on which such Party (i) acquires such interest in the
Transactions or (ii) changes its principal office or the office from which it
books the Transactions, except in each case to the extent that, pursuant to
Section 31, amounts with respect to such Taxes were payable either to such
Buyer’s assignor immediately before such Buyer became a party hereto or to such
Buyer immediately before it changed the office from which it books the
Transactions, (c) Taxes attributable to Buyer’s failure to comply with
Section 31 of this Agreement, (d) Taxes attributable to Buyer’s failure to
comply with its obligations under Sections 19(c), 19(d) or 23(i) of this
Agreement, (e) any withholding Taxes imposed under FATCA, (f) any U.S. federal
backup withholding Taxes imposed under Section 3406 of the Code, and (g) any
interest, additions to tax or penalties in respect of the foregoing.

“Exit Fee” shall have the meaning specified in the Fee Agreement.

“Extension Fee” shall have the meaning specified in the Fee Agreement.

“Facility Amount” shall mean $500,000,000.

“Facility Asset Chart” shall mean a chart in the form of Exhibit XII to this
Agreement setting forth, as of any date of determination, with respect to each
Purchased Loan, (i) the current outstanding Purchase Price (under the heading
“Current Outstanding Buyer Purchase Prices” and referred to herein as “Column
A”), (ii) the current Margin Excess (Other) (under the heading “Current Margin
Excess (Other)” and referred to herein as “Column B”), (iii) the available
Margin Excess (Future Funding) (under the heading “Adjusted Margin Excess
(Future Fundings)” and referred to herein as “Column C”), (iv) the Maximum
Purchase Price (under the heading “Total of A, B, C” and referred to herein as
“Column D”), and (v) the potentially available Margin Excess (Future Funding)
(under the heading “Potential Margin Excess (Future Fundings)” and referred to
herein as “Column E”).

 

8



--------------------------------------------------------------------------------

“Facility Availability Period” shall mean the period commencing on June 12, 2013
and ending on July 28, 2017 (or if such day is not a Business Day, the next
succeeding Business Day). Notwithstanding anything herein to the contrary, at
any time during the Facility Availability Period, Seller may request an
extension of the Facility Availability Period which extension shall be in
Buyer’s sole discretion and subject to terms and conditions determined by Buyer
in its sole discretion.

“Facility Expiration Date” shall mean the last day of the Facility Availability
Period; provided, that the Facility Expiration Date shall be extendible by
Seller on an annual basis thereafter (i.e. for consecutive twelve (12) month
periods), subject to the following:

(a) Seller delivers to Buyer a written request of the extension of the Facility
Expiration Date no earlier than ninety (90) nor later than thirty (30) days
before the then current Facility Expiration Date,

(b) no Default or Event of Default has occurred and is continuing on the date
the request to extend is delivered or on the then current Facility Expiration
Date,

(c) no Margin Deficit exists that has not been satisfied,

(d) the Concentration Limit is satisfied on the date the request to extend is
delivered and on the then current Facility Expiration Date (except to the extent
waived or otherwise approved by Buyer), and

(e) Seller shall have paid to Buyer the Extension Fee on or before the then
current Facility Expiration Date.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and, for the avoidance of
doubt, any agreements entered into pursuant to any of the foregoing.

“Fee Agreement” shall mean (i) that certain Second Amended and Restated Fee
Letter, dated as of April 28, 2014, between Seller and Buyer, as the same may be
amended, modified and/or restated from time to time (including through a Joinder
Agreement), and (ii) each additional Fee Letter entered into among a new Seller
admitted to this Agreement pursuant to a Joinder Agreement, the Custodian and
Buyer, as the same may be amended, modified and/or restated from time to time.

“Filings” shall have the meaning specified in Section 6.

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“FIRREA” shall mean the Financial Institutions, Reform, Recovery and Enforcement
Act of 1989.

 

9



--------------------------------------------------------------------------------

“Funding Fee” shall have the meaning specified in the Fee Agreement.

“Future Funding Conditions Precedent” shall have the meaning specified in
Section 4(c).

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Ground Lease” shall have the meaning specified in Exhibit VI.

“Guarantor” shall mean Blackstone Mortgage Trust, Inc., a Maryland corporation
(or, following a substitution consummated in accordance with Section 9,
Successor Guarantor).

“Guaranty” shall mean the Limited Guaranty, dated as of June 12, 2013, from
Guarantor in favor of Buyer, as amended by that certain First Amendment to
Limited Guaranty, dated as of November 20, 2013, from Guarantor in favor of
Buyer, as further amended by that certain Second Amendment to Limited Guaranty,
dated as of February 24, 2014, from Guarantor in favor of Buyer, as the same may
be further amended, modified and/or restated from time to time.

“Hedging Transactions” shall mean, with respect to any Purchased Loan that is a
fixed rate loan, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller with either (x) Buyer or an Affiliate of
Buyer or (y) one or more other counterparties reasonably acceptable to Buyer
and, in the case of clause (y) only, assigned by Seller to Buyer as additional
collateral for the applicable Transaction.

“Income” shall mean, with respect to any Purchased Loan at any time, the sum of
(x) any principal thereof and all interest, dividends or other distributions
thereon and (y) all net sale proceeds received by Seller in connection with a
sale of such Purchased Loan to a Person other than Buyer.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or

 

10



--------------------------------------------------------------------------------

accepted by banks and other financial institutions for account of such Person;
contingent or future funding obligations under any Purchased Loan or any
obligations senior to, or pari passu with, any Purchased Loan; (e) Capital Lease
Obligations of such Person; and (f) obligations of such Person under repurchase
agreements or like arrangements; (g) Indebtedness of others guaranteed by such
Person to the extent of such guarantee; and (h) all obligations of such Person
incurred in connection with the acquisition or carrying of fixed assets by such
Person. Notwithstanding the foregoing, nonrecourse Indebtedness owing pursuant
to a securitization transaction such as a REMIC securitization, a collateralized
loan obligation transaction or other similar securitization shall not be
considered Indebtedness for any person.

“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Section 27 of this Agreement.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of Seller
under any Transaction Document and (b) Other Taxes.

“Independent Director” shall mean a duly appointed manager or member of the
board of directors (or managers) of the relevant entity who shall not have been,
at the time of such appointment or at any time while serving as a director or
manager of the relevant entity and may not have been at any time in the
preceding five (5) years, (a) a direct or indirect legal or beneficial owner in
such entity or any of its Affiliates, (b) a creditor, supplier, employee,
officer, director (other than in its capacity as Independent Director), family
member, manager or contractor of such entity or any of its Affiliates, or (c) a
Person who controls (directly, indirectly or otherwise) such entity or any of
its Affiliates or any creditor, supplier, employee, officer, director, family
member, manager or contractor of such Person or any of its Affiliates.

“Insolvency Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension or payments and similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Insurance Rating Requirements” shall have the meaning specified in Exhibit VI.

“Irrevocable Direction Letter” shall have the meaning specified in Section 5(b).

“Joinder Agreement” shall have the meaning specified in the definition of
Seller.”

“Junior Interest” shall have the meaning specified in Exhibit VI.

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
(expressed as a percentage per annum) for deposits in U.S. dollars, for a one
month period, that appears on “Page BBAM” of the Bloomberg Financial Markets
Services Screen (or the successor thereto) as of 11:00 a.m., London time, on the
related Pricing Rate Determination Date. If such rate does not appear on “Page
BBAM” of the Bloomberg Financial Markets Services Screen (or the successor
thereto) as of 11:00 a.m., London time, on such Pricing Rate Determination Date,
Buyer shall request the principal London office of any four major reference
banks in the London interbank market selected by Buyer to provide such bank’s
offered quotation (expressed as a percentage

 

11



--------------------------------------------------------------------------------

per annum) to prime banks in the London interbank market for deposits in U.S.
dollars for a one month period as of 11:00 a.m., London time, on such Pricing
Rate Determination Date for amounts of not less than the Repurchase Price of the
applicable Transaction. If at least two such offered quotations are so provided,
LIBOR shall be the arithmetic mean of such quotations. If fewer than two such
quotations are so provided, Buyer shall request any three major banks in New
York City selected by Buyer to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one month period as of approximately 11:00 a.m., New York City time on the
applicable Pricing Rate Determination Date for amounts of not less than the
Repurchase Price of such Transaction. If at least two such rates are so
provided, LIBOR shall be the arithmetic mean of such rates. LIBOR shall be
determined by Buyer or its agent, which determination shall be conclusive absent
manifest error.

“LIBO Rate” shall mean, with respect to any Pricing Rate Period pertaining to a
Transaction, a rate per annum determined for such Pricing Rate Period in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

 

LIBOR

    1 – Reserve Requirement  

“Lien” shall mean any mortgage, lien, encumbrance, charge or other security
interest, whether arising under contract, by operation of law, judicial process
or otherwise.

“LTV (Aggregate Loan UPB)” shall mean, with respect to any Purchased Loan, the
ratio, expressed as a percentage, the numerator of which shall equal the sum of
(x) the unpaid principal balance of such Purchased Loan plus (y) the unpaid
principal balance of any subordinate or mezzanine debt secured indirectly by the
Mortgaged Property and the denominator of which shall equal the “as is” value of
such Mortgaged Property securing such Purchased Loan as determined by Buyer as
of the Purchase Date in its sole discretion. For purposes of determining the
value of a Mortgaged Property in accordance with this definition, (i) the value
may be determined by reference to a Current Appraisal, discounted cash flow
analysis or other commercially reasonable method and (ii) for the avoidance of
doubt, Buyer may reduce value for any actual or potential risks (including risk
of delay) posed by any Liens on the related Mortgaged Property.

“LTV (Loan UPB)” shall mean, with respect to any Purchased Loan, the ratio,
expressed as a percentage, the numerator of which shall equal the unpaid
principal balance of the Purchased Loan and the denominator of which shall equal
the “as is” value of the related Mortgaged Property securing such Purchased Loan
as determined by Buyer as of the Purchase Date in its sole discretion. For
purposes of determining the value of a Mortgaged Property in accordance with
this definition, (i) the value may be determined by reference to a Current
Appraisal, discounted cash flow analysis or other commercially reasonable method
and (ii) for the avoidance of doubt, Buyer may reduce value for any actual or
potential risks (including risk of delay) posed by any Liens on the related
Mortgaged Property.

“LTV (Purchase Price)” shall mean, with respect to any Purchased Loan, the
ratio, expressed as a percentage, the numerator of which shall equal the
outstanding Purchase Price of the Purchased Loan and the denominator of which
shall equal the “as is” value of the related

 

12



--------------------------------------------------------------------------------

Mortgaged Property securing such Purchased Loan as determined by Buyer as of the
Purchase Date in its sole discretion and at all times thereafter in Buyer’s
commercially reasonable discretion. For purposes of determining the value of a
Mortgaged Property in accordance with this definition, (i) the value may be
determined by reference to a Current Appraisal, discounted cash flow analysis or
other commercially reasonable method and (ii) for the avoidance of doubt, Buyer
may reduce value for any actual or potential risks (including risk of delay)
posed by any Liens on the related Mortgaged Property.

“MAI” shall have the meaning specified in Exhibit VI.

“Margin Amount” shall mean, with respect to any Purchased Loan as of any date of
determination, an amount equal to the product of the applicable Margin
Percentage and the outstanding Purchase Price of such Purchased Loan as of such
date.

“Margin Deficit” shall have the meaning specified in Section 4(a).

“Margin Deficit Notice” shall have the meaning specified in Section 4(b).

“Margin Excess” shall mean, as applicable, Margin Excess (Future Funding) or
Margin Excess (Other).

“Margin Excess (Future Funding)” shall have the meaning specified in
Section 4(c).

“Margin Excess (Other)” shall have the meaning specified in Section 4(e).

“Margin Percentage” shall mean, with respect to any Purchased Loan as of any
date of determination, the reciprocal of the applicable Maximum Purchase Price
Percentage.

“Market Value” shall mean, with respect to any Purchased Loan, the market value
for such Purchased Loan, as determined by Buyer at the Applicable Standard of
Discretion on each Business Day in accordance with this definition. For purposes
of Section 4(a) and 5(e), as applicable, changes in the Market Value of a
Purchased Loan shall be determined solely in relation to material positive or
negative changes (relative to Buyer’s initial underwriting or the most recent
determination of Market Value in terms of the performance or condition, taken in
the aggregate, of (i) the Mortgaged Property securing the Purchased Loan or
other collateral securing or related to the Purchased Loan, (ii) the Purchased
Loan’s borrower (including obligors, guarantors, participants and sponsors) and
the borrower on any underlying property or other collateral securing such
Purchased Loan, (iii) the commercial real estate market relevant to the
Mortgaged Property and (iv) any actual risks posed by any liens or claims on the
related Mortgaged Property or Properties. In addition, the Market Value for any
Purchased Loan may be deemed by Buyer to be zero or such greater amount (in the
Applicable Standard of Discretion) in the event any of the following occurs with
respect to such Purchased Loan: (a) a negative change in Market Value to the
extent resulting from a continuing material breach of a representation or
warranty set forth on Exhibit VI (but without giving effect to any
qualifications for Seller’s Actual Knowledge); or (b) the Repurchase Date with
respect to such Purchased Loan occurs without repurchase of such Purchased Loan.

 

13



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, condition (financial or otherwise) or results of operations of Seller
and Guarantor, taken as a whole, (b) the ability of Seller or Guarantor to pay
and perform its material obligations under any of the Transaction Documents,
(c) the legality, validity or enforceability of any of the Transaction
Documents, (d) the rights and remedies of Buyer under any of the Transaction
Documents, or (e) the perfection or priority of any Lien granted under any
Purchased Loan Document.

“Maximum LTV (Purchase Price)” shall mean, with respect to any Purchased Loan,
the ratio, expressed as a percentage, the numerator of which shall equal the
Maximum Purchase Price of the Purchased Loan and the denominator of which shall
equal the “as is” value of the related Mortgaged Property securing such
Purchased Loan as determined by Buyer in its commercially reasonable discretion.

“Maximum Purchase Price” shall have the meaning set forth in the Fee Agreement.

“Maximum Purchase Price Percentage” shall have the meaning set forth in the Fee
Agreement.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first lien on or a first priority
ownership interest in an estate in fee simple in real property and the
improvements thereon, securing a mortgage note or similar evidence of
indebtedness.

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage in connection with a Purchased Loan.

“Mortgaged Property” shall mean the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.

“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage.

“MTM Representations” shall mean the representations and warranties set forth as
items 11, 12, 14, 25, 35, 36, 37 and 42 on Exhibit VI of this Agreement.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Seller or any ERISA Affiliate during the preceding five plan
years and which is subject to Title IV of ERISA.

“OFAC” shall mean the U.S. Department of Treasury, Office of Foreign Assets
Control

“OFAC List” shall mean the Specially Designated Nationals list maintained by
OFAC.

 

14



--------------------------------------------------------------------------------

“Omnibus Amendment” shall mean that certain Omnibus Amendment to Other
Transaction Documents and Reaffirmation of Guaranty dated as of the date hereof,
by and among Seller, Guarantor and Buyer.

“Original Agreement” shall have the meaning set forth in Section 1 of this
Agreement.

“Other Connection Taxes” shall mean Taxes imposed as a result of a present or
former connection between Buyer and the jurisdiction imposing such Taxes (other
than a connection arising solely as a result of Buyer having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under or enforced any
Transaction Document, or sold or assigned an interest in any Transaction or
Transaction Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under any Transaction Document; provided,
however, that Other Taxes shall not include (i) Taxes imposed with respect to an
assignment, transfer or sale of participation or other interest in or with
respect to the Transaction Documents or (ii) any Excluded Taxes.

“Parlex 2” shall mean Parlex 2 Finance, LLC, a Delaware limited liability
company.

“Parlex 2A” shall mean Parlex 2A Finco, LLC, a Delaware limited liability
company.

“Participant Register” shall have the meaning specified in Section 19(d).

“Permitted Encumbrances” shall have the meaning specified in Exhibit VI.

“Permitted Liens” shall mean any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding has been commenced:
(a) Liens for Taxes not yet due and payable or which are being contested in good
faith and for which adequate reserves have been established in accordance with
GAAP, (b) Liens imposed by Requirements of Law, such as materialmen’s,
mechanics’, carriers’, workmen’s, repairmen’s and similar Liens, arising in the
ordinary course of business securing obligations that are not overdue for more
than thirty (30) days, and (c) Liens granted pursuant to or by the Transaction
Documents.

“Permitted Purchased Loan Modification” shall mean any modification or amendment
of a Purchased Loan which is not a Significant Purchased Loan Modification.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by
Title IV of ERISA or Section 302 of ERISA or Section 412 of the Code, other than
a Multiemployer Plan.

 

15



--------------------------------------------------------------------------------

“Plan Party” shall have the meaning specified in Section 22(a) of this
Agreement.

“Price Differential” shall mean, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the outstanding Purchase Price for such Transaction on a
360-day-per-year basis for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the date of determination (reduced by any amount of such
Price Differential previously paid by Seller to Buyer with respect to such
Transaction).

“Pricing Matrix” shall mean the matrix attached to the Fee Agreement which shall
be used to determine the Purchase Price Percentage, Maximum Purchase Price
Percentage and the Applicable Spread for each Purchased Loan.

“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the LIBO Rate for such Pricing Rate Period plus the Applicable Spread for such
Transaction and shall be subject to adjustment and/or conversion as provided in
Sections 3(g) and 3(h) of this Agreement.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, (a) in the case of the first Pricing Rate
Period with respect to any Transaction, the period commencing on and including
the Purchase Date for such Transaction and ending on and excluding the following
Remittance Date, and (b) in the case of any subsequent Pricing Rate Period, the
period commencing on and including such Remittance Date and ending on and
excluding the following Remittance Date; provided, however, that in no event
shall any Pricing Rate Period end subsequent to the Repurchase Date.

“Prime Rate” shall mean the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates).

“Principal Payment” shall mean, with respect to any Purchased Loan, any payment
or prepayment of principal received by the Depository in respect thereof.

“Prohibited Person” shall mean any (1) person or entity who is on the OFAC List;
a “designated national,” “specially designated national,” “specially designated
terrorist,” “specially designated global terrorist,” “foreign terrorist
organization,” or “blocked person” within the definitions set forth in the
Foreign Assets Control Regulations of the United States Treasury Department, 31
C.F.R., Subtitle B, Chapter V, as amended, (2) person acting on behalf of, or an
entity owned or controlled by, any government against whom the United States
maintains economic sanctions or embargoes under the Regulations of the United
States Treasury Department, 31 C.F.R., Subtitle B, Chapter V, as amended,
including, but not limited to, the “Government of Sudan,” the “Government of
Iran,” and the “Government of Cuba,” and any person or organization determined
by the Director of the Office of Foreign Assets Control to be included within
31 C.F.R. Section 575.306 (definition of “Government of Iraq”), (3) person or

 

16



--------------------------------------------------------------------------------

entity who is listed in the Annex to or is otherwise within the scope of
Executive Order 13224 – Blocking Property and Prohibiting Transactions with
Person who Commit, Threaten to Commit, or Support Terrorism, effective
September 24, 2001, or (4) person or entity subject to additional restrictions
imposed by the following statutes or Regulations and Executive Orders issued
thereunder: the Trading with the Enemy Act, 50 U.S.C. app. §§ 1 et seq., the
Iraq Sanctions Act, Pub. L. 101-513, Title V, §§ 586 to 586J, 104 Stat. 2047,
the National Emergencies Act, 50 U.S.C. §§ 1601 et seq., the Anti-Terrorism and
Effective Death Penalty Act of 1996, Pub. L. 104-132, 110 Stat. 1214-1319, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the
United Nations Participation Act, 22 U.S.C. § 287c, the International Security
and Development Cooperation Act, 22 U.S.C. § 2349aa-9, the Nuclear Proliferation
Prevention Act of 1994, Pub. L. 103-236, 108 Stat. 507, the Foreign Narcotics
Kingpin Designation Act, 21 U.S.C. §§ 1901 et seq., the Iran and Libya Sanctions
Act of 1996, Pub. L. 104-172, 110 Stat. 1541, the Cuban Democracy Act, 22 U.S.C.
§§ 6001 et seq., the Cuban Liberty and Democratic Solidarity Act, 22 U.S.C.
§§ 6201-91, the Foreign Operations, Export Financing and Related Programs
Appropriations Act, 1997, Pub. L. 104-208, 110 Stat. 3009-172, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56, 115 Stat. 272, or any other law
of similar import as to any non-U.S. country, as each such Act or law has been
or may be amended, adjusted, modified, or reviewed from time to time.

“Prohibited Transferee” shall mean any of the Persons listed on Schedule I
attached to this Agreement.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Purchase Date” shall mean any date on which a Purchased Loan is to be
transferred by Seller to Buyer.

“Purchase Price” shall mean, with respect to any Purchased Loan, the price at
which such Purchased Loan is transferred by Seller to Buyer on the applicable
Purchase Date, as adjusted after the Purchase Date, all as set forth below and
not to exceed the Maximum Purchase Price. The Purchase Price as of the Purchase
Date for any Purchased Loan shall be the amount set forth on the applicable
Confirmation (expressed in dollars) equal to the lesser of (a) the product
obtained by multiplying (i) the lesser of the Market Value of such Purchased
Loan and the par amount of such Purchased Loan by (ii) the applicable Purchase
Price Percentage and (b) the amount that causes the LTV (Purchase Price) to
equal 60.00%. The Purchase Price of any Purchased Loan shall thereafter only be
modified to be (a) increased by any Margin Excess transferred by Buyer to Seller
pursuant to Section 4(c) or 4(e) of this Agreement, not to exceed the Maximum
Purchase Price, and (b) reduced by any amount applied to reduce the Purchase
Price pursuant to Section 3(f), 4(a) or 5 of this Agreement.

“Purchase Price Percentage” shall mean, with respect to each Purchased Loan, the
amount, expressed as a percentage, determined by dividing (i) the outstanding
Purchase Price of such Purchased Loan as of any date of determination hereunder
by (ii) the Market Value of such Purchased Loan as of such date, not to exceed
the Maximum Purchase Price Percentage.

 

17



--------------------------------------------------------------------------------

“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.

“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(b), together with any additional documents and information
required to be delivered to Buyer or its designee (including the Custodian)
pursuant to this Agreement.

“Purchased Loans” shall mean (i) with respect to any Transaction, the Eligible
Loan sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Loans sold by Seller to Buyer.

“Purchased Loan Schedule” shall mean a schedule of Purchased Loans attached to
each Trust Receipt and Custodial Delivery, which may but is not required to,
contain information substantially similar to the Collateral Tape.

“Register” shall have the meaning specified in Section 19(c).

“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Code.

“Remittance Date” shall mean the seventeenth (17th) calendar day of each month,
or the next succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and Buyer.

“Repurchase Date” shall mean, with respect to each Purchased Loan, the earliest
of: (x) the Facility Expiration Date or (y) the maturity date of such Purchased
Loan (subject to extension, if applicable, in accordance with its Purchased Loan
Documents) or (z) the related Early Repurchase Date.

“Repurchase Obligations” shall mean all obligations of Seller to pay the
Repurchase Price on the Repurchase Date and all other obligations and
liabilities of Seller to Buyer arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising.

“Repurchase Price” shall mean, with respect to any Purchased Loan as of any
date, the price at which such Purchased Loan is to be transferred from Buyer to
Seller upon termination of the related Transaction; such price will be
determined in each case as the sum of (a) the outstanding Purchase Price of such
Purchased Loan, (b) the accrued but unpaid Price Differential thereon with
respect to such Purchased Loan as of such date, (c) all other amounts due and
payable as of such date by Seller to Buyer under this Agreement or any
Transaction Document with respect to such Purchased Loan (including, but not
limited to, accrued and unpaid fees, expenses and indemnity amounts) and (d) any
costs incurred in connection with terminating any related Hedging Transactions
entered into with Buyer or an Affiliate of Buyer.

“Request for Margin Excess” shall mean a request for Margin Excess, in the form
of Exhibit IX attached hereto.

 

18



--------------------------------------------------------------------------------

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.

“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.

“SEC” shall have the meaning specified in Exhibit VI.

“Seller” shall mean, collectively, Parlex 2, Parlex 2A, and each other Person as
and when same may be approved by Buyer in its sole discretion from time to time
and admitted to this Agreement as a Seller by a joinder agreement executed and
delivered by Buyer, Seller and such approved other Seller in the form of Exhibit
XI to this Agreement (a “Joinder Agreement”).

“Senior Interests” shall have the meaning given to such term in the definition
of “Eligible Loans”.

“Servicer” shall mean (x) Midland Loan Services, a division of PNC Bank,
National Association or (y) any other third party servicer selected by Seller
and approved by Buyer in its sole discretion; provided, that notwithstanding the
foregoing, such other third party servicer selected by Seller shall be approved
by Buyer in its reasonable discretion, so long as such Person’s primary servicer
rating shall be at least “above average” by Standard & Poor’s Ratings Service.

“Servicing Agreement” shall mean, individually or collectively, as the context
may require, (x) that certain Servicing Agreement, dated as of June 12, 2013,
among Parlex 2, Buyer and Servicer, as the same may be amended, modified and/or
restated from time to time, (y) that certain Servicing Agreement, dated as of
January 31, 2014, among Parlex 2A, Buyer, and Servicer, as the same may be
amended, modified and/or restated from time to time, and (z) any other servicing
agreement entered into by a Seller, Buyer and any Servicer approved by Buyer for
the servicing of Purchased Loans, as the same may be amended, modified and/or
restated from time to time.

“Servicing Records” shall have the meaning specified in Section 29(b).

“Servicing Rights” shall mean Seller’s right, title and interest in and to any
and all of the following: (a) any and all rights to service the related
Purchased Loan; (b) any payments to or monies received by such Seller or any
other Person as a fee for servicing such Purchased Loan; (c) any late fees,
penalties or similar payments with respect to such Purchased Loan; (d) all
agreements or documents creating, defining or evidencing any such servicing
rights to the extent they relate to such servicing rights and all rights of such
Seller or any other Person thereunder; (e) escrow payments or other similar
payments with respect to such Purchased Loan and any

 

19



--------------------------------------------------------------------------------

amounts actually collected by such Seller or any other Person with respect
thereto; (f) the right, if any, to appoint a special servicer or liquidator of
such Purchased Loan; and (g) all accounts and other rights to payment related to
the servicing of such Purchased Loan.

“Significant Purchased Loan Modification” means any modification or amendment of
a Purchased Loan which

(i) reduces the principal amount of the Purchased Loan in question other than
(1) with respect to a dollar-for-dollar principal payment or (2) reductions of
principal to the extent of deferred, accrued or capitalized interest added to
principal which additional amount subsequently reduced was not taken into
account by Buyer in determining the related Purchase Price,

(ii) increases the principal amount of a Purchased Loan other than (a) increases
which are derived from accrual or capitalization of deferred interest which is
added to principal or protective advances or (b) increases resulting from future
fundings made pursuant to the Purchased Loan Documents,

(iii) modifies the amount or timing of any regularly scheduled payments of
principal and non-contingent interest of the Purchased Loan in question,
provided, however, that Seller may, without the consent of Buyer change the
scheduled payment date of a Purchased Loan within any given calendar month,

(iv) changes the frequency of scheduled payments of principal and interest in
respect of a Purchased Loan,

(v) subordinates the lien priority of the Purchased Loan in question or the
payment priority of the Purchased Loan in question other than subordinations
required under the then existing terms and conditions of the Purchased Loan in
question (provided, however, the foregoing shall not preclude the execution and
delivery of subordination, nondisturbance and attornment agreements with
tenants, subordination to tenant leases, easements, plats of subdivision and
condominium declarations, conditions, covenants and restrictions and similar
instruments which in the commercially reasonable judgment of Seller do not
materially adversely affect the rights and interest of the holder of the
Purchased Loan in question),

(vi) releases any collateral for the Purchased Loan in question other than
releases required under the then existing Purchased Loan documents or releases
in connection with eminent domain or under threat of eminent domain,

(vii) waives, amends or modifies any cash management or reserve account
requirements of the Purchased Loan other than changes required under the then
existing Purchased Loan documentation,

(viii) waives any due-on-sale or due-on-encumbrance provisions of the Purchased
Loan in question other than waivers required to be given under the then existing
Purchased Loan documents, or

(ix) waives, amends or modifies the underlying insurance requirements of the
Purchased Loan.

 

20



--------------------------------------------------------------------------------

“Single Purpose Entity” shall have the meaning specified in Exhibit VI.

“Solvent” shall mean with respect to any Person at any time, having a state of
affairs such that all of the following conditions are met at such time: (a) the
fair value of the assets and property of such Person is greater than the amount
of such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (d) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
assets and property would constitute unreasonably small capital.

“Special Purpose Entity” shall mean a Person, other than an individual, which is
formed or organized solely for the purpose of holding, directly and subject to
this Agreement, the Purchased Loans and otherwise complies with the requirements
of Section 13.

“Standard Qualifications” shall have the meaning specified in Exhibit VI.

“Supplemental Funding Fee” shall have the meaning specified in the Fee
Agreement.

“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which the Collateral is located) survey of a Mortgaged Property
prepared by a registered independent surveyor or engineer and in form and
content satisfactory to Buyer in its commercially reasonable discretion and the
company issuing the Title Policy for such Mortgaged Property.

“Taxes” shall mean all present or future Taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Terrorism Cap Amount” shall have the meaning specified in Exhibit VI.

“Title Policy” shall have the meaning specified in Exhibit VI.

“Transaction” shall have the meaning set forth in Section 1.

“Transaction Conditions Precedent” shall have the meaning specified in
Section 3(b) of this Agreement.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Annexes to this Agreement, the Guaranty, any Custodial Agreement, any Blocked
Account Agreement, any Servicing Agreement, any Joinder Agreement, the Omnibus
Amendment, all

 

21



--------------------------------------------------------------------------------

Confirmations executed pursuant to this Agreement or the Original Agreement in
connection with specific Transactions, any other documents or instruments
relating to any such documents executed by Seller or Guarantor, and any written
modifications, extensions, renewals, restatements, or replacements of any of the
foregoing.

“Transaction Request” shall mean a request to enter into a Transaction, in the
form of Exhibit VIII attached hereto.

“Treasury Regulations” shall have the meaning specified in Section 19(d) of this
Agreement.

“TRIA” shall have the meaning specified in Exhibit VI.

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Purchased Loan Files which are
the property of and held by Custodian for the benefit of Buyer (or any other
holder of such trust receipt) or a bailment arrangement with an Acceptable
Attorney.

“UCC” shall have the meaning specified in Section 6 of this Agreement.

“U.S. Person” shall mean a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Whole Loans” shall have the meaning given to such term in the definition of
“Eligible Loans”.

“Zoning Regulations” shall have the meaning specified in Exhibit VI.

 

3. INITIATION; CONFIRMATION; TERMINATION; FEES

(a) Subject to the terms and conditions set forth in this Agreement (including,
without limitation, the “Transaction Conditions Precedent” specified in
Section 3(b) of this Agreement), an agreement to enter into a Transaction shall
be made, from time to time, in writing at the initiation of Seller as provided
below; provided, however, that (i) the aggregate outstanding Purchase Price at
any time for all Transactions shall not exceed the Facility Amount and
(ii) Buyer shall not have any obligation to enter into new Transactions with
Seller after the occurrence and during the continuance of a monetary or material
non-monetary Default or an Event of Default or after the Facility Availability
Period. Seller may, from time to time, submit to Buyer a Transaction Request, in
the form of Exhibit VIII attached hereto, for Buyer’s review and approval in
order to enter into a Transaction with respect to any Eligible Loan that Seller
proposes to be included as Collateral under this Agreement. Upon Buyer’s receipt
of a complete Due Diligence Package, Buyer shall have the right to request, in
Buyer’s good faith business judgment and in a manner consistent with Buyer’s
other master repurchase facilities for comparable assets, additional diligence
materials and deliveries with respect to the applicable Eligible Loan, to the
extent necessary for Buyer’s underwriting of such Eligible Loan. Upon Buyer’s
receipt of the Transaction Request, Due Diligence Package and additional
diligence materials, Buyer shall use commercially reasonable efforts to within
five (5) Business Days and following receipt of internal credit approval, either
(i) notify Seller of the Purchase Price and the

 

22



--------------------------------------------------------------------------------

Market Value for the Eligible Loan or (ii) deny Seller’s request for a
Transaction. Buyer’s failure to respond to Seller within five (5) Business Days
shall be deemed to be a denial of Seller’s request for a Transaction, unless
Buyer and Seller have agreed otherwise in writing. Buyer shall have the right to
review all Eligible Loans proposed to be sold to Buyer in any Transaction and to
conduct its own due diligence investigation of such Eligible Loans as Buyer
reasonably determines. Buyer shall be entitled to make a determination, in its
sole discretion, that it shall or shall not purchase any or all of the Eligible
Loans proposed to be sold to Buyer by Seller. On the Purchase Date for the
Transaction which shall be on a date mutually agreed upon by Buyer and Seller
following the approval of an Eligible Loan by Buyer, the Purchased Loan shall be
transferred to Buyer against the transfer of the Purchase Price to an account of
Seller or as directed by Seller in writing.

(b) Upon agreeing to enter into a Transaction hereunder, provided each of the
Transaction Conditions Precedent shall have been satisfied (or waived by Buyer),
Buyer shall promptly deliver to Seller a written confirmation in the form of
Exhibit I attached hereto of each Transaction (a “Confirmation”). Such
Confirmation shall describe the Purchased Loan, shall identify Buyer and Seller,
and shall set forth:

 

  (i) the Purchase Date,

 

  (ii) the Purchase Price Percentage, Maximum Purchase Price Percentage, the
initial Purchase Price and the Maximum Purchase Price for such Purchased Loan,

 

  (iii) the Repurchase Date,

 

  (iv) the Pricing Rate (including the Applicable Spread),

 

  (v) the Margin Percentage,

 

  (vi) the LTV (Purchase Price) and Maximum LTV (Purchase Price),

 

  (vii) the LTV (Loan UPB) and LTV (Aggregate Loan UPB) (if applicable),

 

  (viii) the Funding Fee, any additional conditions precedent to the
availability of Margin Excess (Future Funding) and the type of funding (i.e.
table funded/non-table funded), and

 

  (ix) any additional reasonable terms or conditions not inconsistent with this
Agreement and mutually agreed upon by Buyer and Seller.

With respect to any Transaction, the Pricing Rate shall be determined initially
on the Pricing Rate Determination Date applicable to the first Pricing Rate
Period for such Transaction, and shall be reset on each subsequent Pricing Rate
Determination Date for the next succeeding Pricing Rate Period for such
Transaction. Buyer or its agent shall determine in accordance with the terms of
this Agreement the Pricing Rate on each Pricing Rate Determination Date for the
related Pricing Rate Period and notify Seller of such rate for such period on
such subsequent Pricing Rate Determination Date. For purposes of this
Section 3(b), the “Transaction Conditions Precedent” shall be deemed to have
been satisfied with respect to any proposed Transaction if:

 

  (A) no monetary or material non-monetary Default or Event of Default under
this Agreement shall have occurred and be continuing as of the Purchase Date for
such proposed Transaction;

 

23



--------------------------------------------------------------------------------

  (B) subject to any exceptions reasonably approved by Buyer, the
representations and warranties made by Seller in any of the Transaction
Documents shall be true and correct in all material respects as of the Purchase
Date for such Transaction, before and after giving effect to such Transaction,
as though made on such Purchase Date (except to the extent such representations
and warranties are made as of a particular date);

 

  (C) Buyer shall have received from Seller all corporate and governmental
approvals, legal opinions of counsel to Seller and Guarantor (including, without
limitation, as to authority, enforceability, perfection, bankruptcy safe harbor
and the Investment Company Act of 1940) and closing documentation as Buyer may
reasonably request pursuant to this Agreement,

 

  (D) Seller shall have paid to Buyer (x) the Funding Fee then due and payable
with respect to such Transaction pursuant to the Fee Agreement and (y) Buyer’s
out-of-pocket costs and expenses pursuant to Section 30(d) of this Agreement
(which amounts referred to in the preceding sub-clauses (D)(x) and (D)(y) may be
paid through a holdback to the Purchase Price);

 

  (E) Buyer shall have (A) determined, in accordance with the applicable
provisions of Section 3(a) of this Agreement, that the Assets proposed to be
sold to Buyer by Seller in such Transaction are Eligible Loans and (B) obtained
internal credit approval for the inclusion of such Eligible Loan as a Purchased
Loan in a Transaction; and

 

  (F) Buyer shall have determined that no event has occurred which is reasonably
likely to result in a Material Adverse Effect; and

 

  (G) as of the applicable Purchase Date, each of the Concentration Limits is
satisfied (unless waived by Buyer).

(c) Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction(s) covered thereby unless specific
objection is made in writing no less than three (3) Business Days after the date
thereof. In the event of any conflict between the terms of such Confirmation and
the terms of this Agreement, the Confirmation shall prevail. An objection sent
by Seller with respect to any Confirmation must state specifically that the
writing is an objection, must specify the provision(s) of such Confirmation
being objected to by Seller,

 

24



--------------------------------------------------------------------------------

must set forth such provision(s) in the manner that Seller believes such
provisions should be stated, and must be sent by Seller no more than five
(5) Business Days after such Confirmation is received by Seller. It is
understood and agreed that once a Confirmation has been executed by Buyer and
Seller, such Confirmation shall be binding on the parties hereto (absent
manifest error) and shall constitute evidence of Buyer’s approval of the
applicable Purchased Loan and the terms of the applicable Transaction.

(d) No Transaction shall be terminable on demand by Buyer (other than upon the
occurrence and during the continuance of an Event of Default). Seller shall be
entitled to terminate a Transaction on demand, in whole only, and repurchase the
Purchased Loan subject to a Transaction on any Business Day prior to the
Repurchase Date (an “Early Repurchase Date”); provided, however, that:

 

  (i) Seller notifies Buyer in writing of its intent to terminate such
Transaction and repurchase such Purchased Loan no later than three (3) Business
Days prior to such Early Repurchase Date,

 

  (ii) on such Early Repurchase Date Seller pays to Buyer an amount equal to the
sum of (x) the Repurchase Price for such Transaction, (y) the Exit Fee, if any,
then due and payable with respect to such Transaction pursuant to the Fee
Agreement and (z) any other amounts payable under this Agreement (including,
without limitation, Section 3(i) of this Agreement) with respect to such
Transaction, in connection with the transfer to Seller or its agent of such
Purchased Loan,

 

  (iii) on such Early Repurchase Date, following the payment of the amounts set
forth in subclause (ii) above, no unpaid Margin Deficit exists, and

 

  (iv) no Default or Event of Default shall have occurred and be continuing as
of such Early Repurchase Date.

Such notice shall set forth the Early Repurchase Date and shall identify with
particularity the Purchased Loans to be repurchased on such Early Repurchase
Date.

(e) On the Repurchase Date or any Early Repurchase Date (including, without
limitation, in order to cure a Margin Deficit), termination of the applicable
Transaction will be effected by transfer to Seller or its agent of the
applicable Purchased Loan and any Income in respect thereof received by Buyer
(and not previously credited or transferred to, or applied to the obligations
of, Seller pursuant to Section 5 of this Agreement) against the simultaneous
transfer to an account of Buyer of the Repurchase Price, the amount, if any,
payable by Seller in the event any Hedging Transaction related to such Purchased
Loan is being terminated as of such date and any other amounts payable under
this Agreement with respect to such Transaction.

(f) On any Remittance Date before the Repurchase Date (or any Business Day
before the Repurchase Date upon two (2) Business Days prior notice to Buyer,
with respect to a reduction in outstanding Purchase Price of greater than
$2,000,000), Seller shall have the right, from time to time, to transfer cash to
Buyer for the purpose of reducing the outstanding Purchase Price of, but not
terminating, a Transaction and without the release of any Collateral or the

 

25



--------------------------------------------------------------------------------

payment of any Exit Fee or other prepayment fee or penalty; provided, that any
such reduction in outstanding Purchase Price occurring on a date other than a
Remittance Date shall be required to be accompanied by payment of all unpaid
accrued Price Differential on the amount of such reduction. Upon any reduction
in outstanding Purchase Price in accordance with this Section 3(f), either
Seller or Buyer can request an amended and restated Confirmation which shall
reflect the decrease in the outstanding Purchase Price (it being acknowledged
that the failure by any party to request or deliver such amended and restated
Confirmation shall not be a Default).

(g) If prior to any Pricing Rate Period with respect to any Transaction, Buyer
shall have determined in the exercise of its reasonable business judgment (which
determination shall be conclusive and binding upon Seller) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBO Rate for such Pricing Rate Period, Buyer
shall give prompt written notice thereof to Seller. If such notice is given, the
Pricing Rate with respect to such Transaction for such Pricing Rate Period, and
for any subsequent Pricing Rate Periods until such notice has been withdrawn by
Buyer shall be a per annum rate equal to the Prime Rate plus 100 basis points
(1.00%) (the “Alternative Rate”).

(h) Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for Buyer to effect or continue Transactions as contemplated by
the Transaction Documents, (a) the commitment of Buyer hereunder to enter into
new Transactions shall forthwith be canceled, and (b) the Transactions then
outstanding shall be converted automatically to Alternative Rate Transactions on
the last day of the then current Pricing Rate Period or within such earlier
period as may be required by law. If any such conversion of a Transaction occurs
on a day which is not the last day of the then current Pricing Rate Period with
respect to such Transaction, Seller shall pay to Buyer such amounts, if any, as
may be required pursuant to Section 3(i) of this Agreement.

(i) Upon written demand by Buyer, Seller shall indemnify Buyer and hold Buyer
harmless from any net actual, out-of-pocket loss or expense (not to include any
lost profit or opportunity or other consequential costs, loss or damages)
(including, without limitation, reasonable actual attorneys’ fees and
disbursements of outside counsel) which Buyer sustains or incurs as a
consequence of (i) default by Seller in terminating any Transaction after Seller
has given a notice in accordance with Section 3(d) hereof of a termination of a
Transaction, (ii) any payment of the Repurchase Price on any day other than a
Remittance Date or the Repurchase Date (including, without limitation, any such
actual, out-of-pocket loss or expense arising from the reemployment of funds
obtained by Buyer to maintain Transactions hereunder or from customary and
reasonable fees payable to terminate the deposits from which such funds were
obtained) or (iii) a default by Seller in selling Eligible Loans after Seller
has delivered to Buyer an executed Confirmation in connection with a proposed
Transaction and Buyer has agreed to purchase such Eligible Loans in accordance
with the provisions of this Agreement as evidenced by a countersigned
Confirmation executed by Buyer and delivered to Seller. A certificate as to such
actual costs, losses, damages and expenses, setting forth the calculations
therefor shall be submitted promptly by Buyer to Seller.

 

26



--------------------------------------------------------------------------------

(j) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Buyer with any request or directive from any central bank or other
Governmental Authority having jurisdiction over Buyer made subsequent to the
date hereof:

 

  (i) shall subject Buyer to any tax of any kind whatsoever with respect to the
Transaction Documents, any Purchased Loan or any Transaction, or change the
basis of taxation of payments to Buyer in respect thereof (except for
(i) Indemnified Taxes (with Other Taxes applying for this purpose without the
proviso in the definition thereof), (ii) Taxes described in clauses (b) through
(g) of the definition of Excluded Taxes and (iii) Connection Income Taxes); or

 

  (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer which is
not otherwise included in the determination of the LIBO Rate hereunder;

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems, in the exercise of its reasonable business judgment,
to be material, of entering into, continuing or maintaining Transactions or to
reduce in a material manner any amount receivable under the Transaction
Documents in respect thereof; then, in any such case, and provided Buyer imposes
such additional costs generally on all of its similarly situated customers,
Seller shall pay to Buyer within ten (10) Business Days any additional amounts
necessary to compensate Buyer for such increased cost or reduced amount
receivable. If Buyer becomes entitled to claim any additional amounts pursuant
to this Section 3(j), it shall notify Seller in writing of the event by reason
of which it has become so entitled. Such notification as to the calculation of
any additional amounts payable pursuant to this subsection shall be submitted by
Buyer to Seller.

(k) If Buyer shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Buyer or any corporation controlling Buyer
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the date
hereof has the effect of reducing the rate of return on Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Buyer, in the exercise of its reasonable business judgment, to be material, then
from time to time, after submission by Buyer to Seller of a written request
therefor, and provided Buyer imposes such additional costs generally on all of
its similarly situated customers, Seller shall pay to Buyer within ten
(10) Business Days such additional amount or amounts as will compensate Buyer
for such reduction. Such notification as to the calculation of any additional
amounts payable pursuant to this subsection shall be submitted by Buyer to
Seller.

(l) Notwithstanding the foregoing or anything herein or in the Fee Agreement to
the contrary, (x) if any Transaction is converted to an Alternative Rate
Transaction, then Seller may

 

27



--------------------------------------------------------------------------------

consummate an early repurchase of the related Purchased Loan at any time while
the Alternative Rate is in effect without payment of the Exit Fee, (y) if Buyer
notifies Seller of its entitlement to additional amounts pursuant to
Section 3(j) or 3(k), then provided Seller pays such additional amounts pursuant
to Section 3(j) or 3(k), Seller may consummate an early repurchase of all of the
Purchased Loans and terminate this Agreement and the other Transaction Documents
without payment of the Exit Fee and (z) no Exit Fee shall be due and payable in
connection with any reduction in outstanding Purchase Price or consummation of
an early repurchase of a Purchased Loan in accordance with Section 4(a).

 

4. MARGIN MAINTENANCE

(a) If, at any time, the aggregate Market Value of the Purchased Loans shall be
less than the sum of the Margin Amounts calculated individually with respect to
each Purchased Loan (a “Margin Deficit”), then Buyer may by notice to Seller in
writing (including therein a description of the Market Value calculation for
each Purchased Loan) require Seller to cure such Margin Deficit by any of the
following methods selected by Seller:

 

  (i) transferring to Buyer additional cash collateral in an amount at least
equal to the sum of the amounts, calculated individually for each Purchased
Loan, equal to the product of (x) the difference between the Margin Amount with
respect to such Purchased Loan and the Market Value of such Purchased Loan
multiplied by (y) the applicable Maximum Purchase Price Percentage, which cash
collateral shall be held by Buyer as additional Collateral with respect to the
applicable Purchased Loan(s);

 

  (ii) reducing the outstanding Purchase Price of any Purchased Loan, as
applicable, such that the aggregate Market Value of the Purchased Loans is at
least equal to or is greater than the sum of the Margin Amounts of the Purchased
Loans; or

 

  (iii) doing an early repurchase on an Early Repurchase Date of any of the
Purchased Loans pursuant to Section 3(d) of this Agreement and paying the
related Repurchase Price which early repurchase results in a cure of such Margin
Deficit.

Any cash transferred to Buyer pursuant to clause (ii) of this Section 4(a) of
this Agreement with respect to any Purchased Loan shall be applied to reduce the
outstanding Purchase Price for each Purchased Loan on a dollar-for-dollar basis
for which there was a Margin Deficit. Notwithstanding the foregoing or anything
herein to the contrary, a Margin Deficit shall not exist or be deemed to exist
with respect to any Purchased Loan at any time the outstanding Purchase Price
with respect to such Purchased Loan is less than 60% of the related Market
Value.

(b) If any notice is given by Buyer under Section 4(a) of this Agreement on any
Business Day (such notice, a “Margin Deficit Notice”) and Seller elects to
transfer cash pursuant to Section 4(a)(i) or (ii), Seller shall transfer cash in
the full amount required in Section 4(a)(i) or (ii), if the Margin Deficit
Notice is given before 1:00 p.m. EST, by no later than the close of business on
the Business Day following the Business Day on which such Margin Deficit Notice
is given, and if the Margin Deficit Notice is given on or after 1:00 p.m. EST,
by no later than the

 

28



--------------------------------------------------------------------------------

close of business on the second (2nd) Business Day following the Business Day on
which such Margin Deficit Notice is given. The failure of Buyer, on any one or
more occasions, to exercise its rights under Section 4(a) of this Agreement
shall not change or alter the terms and conditions to which this Agreement is
subject or limit the right of Buyer to do so at a later date. Buyer and Seller
agree that any failure or delay by Buyer to exercise its rights under
Section 4(a) of this Agreement shall not limit such party’s rights under this
Agreement or otherwise existing by law or in any way create additional rights
for such party.

(c) At any time prior to the Facility Expiration Date, in the event a future
funding is contractually required to be made available to the related Mortgagor
under a Purchased Loan, Seller may submit to Buyer a Request for Margin Excess,
in the form of Exhibit IX attached hereto, which requests that Buyer transfer to
Seller cash in an amount equal to the product of a percentage, not to exceed the
applicable Maximum Purchase Price Percentage for such Purchased Loan, multiplied
by the amount of such future funding (such product, “Margin Excess (Future
Funding)”), which cash shall be applied to increase the outstanding Purchase
Price with respect to the Transaction for such Purchased Loan and to satisfy
such future funding obligation in part; provided, that, Buyer shall not have any
obligation to transfer such Margin Excess (Future Funding) to Seller unless
Buyer shall have determined that all of the following conditions precedent (such
conditions, the “Future Funding Conditions Precedent”) are satisfied:

 

  (i) If in connection with the entry into the initial Transaction relating to
the Purchased Loan that is the subject of a future funding obligation, Buyer and
Seller agreed upon additional conditions precedent which are required to be
satisfied (e.g. maintenance of or improvement in Debt Yield (Purchase Price)
and/or Debt Yield (Loan UPB)) with respect to such Purchased Loan and which are
specified in the Confirmation, taking into account the increase in the
outstanding Purchase Price attributable to such Margin Excess (Future Funding),
then such additional conditions precedent are satisfied;

 

  (ii) taking into account the increase in the outstanding Purchase Price
attributable to such Margin Excess (Future Funding), the LTV (Purchase Price)
shall not exceed sixty percent (60%);

 

  (iii) no Default or Event of Default has occurred and is continuing;

 

  (iv) the increase in the outstanding Purchase Price with respect to such
Purchased Loan attributable to such Margin Excess (Future Funding) shall be
equal to or greater than $250,000;

 

  (v) Seller shall have demonstrated to Buyer’s reasonable satisfaction that all
conditions precedent to the future funding obligation under the Purchased Loan
documentation shall have been satisfied in all material respects; and

 

  (vi) following such increase in the outstanding Purchase Price attributable to
such Margin Excess (Future Funding), no Margin Deficit shall exist.

 

29



--------------------------------------------------------------------------------

In addition to and in no way limiting Seller’s right to submit to Buyer a
Request for Margin Excess in accordance with this Section 4(c), concurrent with
or following a future funding made by Seller to a Mortgagor under a Purchased
Loan, Seller may submit to Buyer a written request that Buyer, after applying
all of the Future Funding Conditions Precedent referred to above, provide Seller
with an indication of the amount of availability created with respect to such
Purchased Loan by Seller making such future funding.

(d) If any notice is given by Seller under Section 4(c) of this Agreement on any
Business Day, Buyer shall transfer cash as provided in Section 4(c) by no later
than the close of business on the second (2nd) Business Day following the
Business Day on which Buyer reasonably determines that the Future Funding
Conditions Precedent have been satisfied (or, in Buyer’s sole discretion,
waived). The failure of Seller, on any one or more occasions, to exercise its
rights under Section 4(c) of this Agreement shall not change or alter the terms
and conditions to which this Agreement is subject or limit the right of Seller
to do so at a later date. Buyer and Seller agree that any failure or delay by
Seller to exercise its rights under Section 4(c) of this Agreement shall not
limit such party’s rights under this Agreement or otherwise existing by law or
in any way create additional rights for such party.

(e) At any time prior to the Facility Expiration Date, in the event,

(x) (a) Seller elects to transfer cash to Buyer pursuant to Section 4(a)(i) or
(ii) to satisfy a Margin Deficit and (b) on any date subsequent to such transfer
of cash, the Market Value of a Purchased Loan increases such that the
outstanding Purchase Price (or if cash collateral was transferred in accordance
with Section 4(a)(i), the outstanding Purchase Price less such cash collateral
so transferred) with respect to such Purchased Loan is less than the Maximum
Purchase Price with respect to such Purchased Loan, or

(y) (a) Seller elects to transfer cash to Buyer pursuant to Section 3(f) or
elects as described in the definition of Pricing Matrix to receive on the
applicable Purchase Date a Purchase Price lower than the Maximum Purchase Price
of such Purchased Loan and (b) on any date subsequent to such transfer of cash,
Seller desires to receive a re-advance of such cash so transferred or an
additional advance of cash in an amount up to the Maximum Purchase Price of such
Purchased Loan (the difference between the actual outstanding Purchase Price (or
outstanding Purchase Price less cash collateral transferred, as the case may
be), and the Maximum Purchase Price, the “Margin Excess (Other)”), then Seller
may submit to Buyer a Request for Margin Excess, in the form of Exhibit IX
attached hereto, which requests that Buyer transfer to Seller an amount up to
such Margin Excess (Other), by wire transfer to an account designated by Seller;
provided, that, Buyer shall not have any obligation to transfer such Margin
Excess (Other) to Seller unless Buyer shall have determined that all of the
following conditions precedent are satisfied:

 

  (i) no Default or Event of Default has occurred and is continuing;

 

  (ii) with respect to any Purchased Loan, the amount of cash transferred by
Buyer pursuant to clause (x) or (y) above shall not cause the Purchase Price to
exceed the Maximum Purchase Price for such Purchased Loan;

 

30



--------------------------------------------------------------------------------

  (iii) the increase in the outstanding Purchase Price with respect to such
Purchased Loan attributable to such Margin Excess (Other) shall be equal to or
greater than $250,000; and

 

  (iv) following such increase in the outstanding Purchase Price attributable to
such Margin Excess (Other), no Margin Deficit shall exist.

(f) If any Request for Margin Excess is given by Seller on any Business Day
under (x) Section 4(e)(x) of this Agreement, Buyer shall transfer cash as
provided in Section 4(e)(x) by no later than the close of business on the next
succeeding Business Day following the Business Day on which Buyer has completed
its calculation of Market Value, or (y) Section 4(e)(y) of this Agreement, Buyer
shall transfer cash as provided in Section 4(e)(y) by no later than the close of
business on the next succeeding Business Day following the Business Day on which
such Request for Margin Excess is submitted. The failure of Seller, on any one
or more occasions, to exercise its rights under Section 4(e) of this Agreement
shall not change or alter the terms and conditions to which this Agreement is
subject or limit the right of Seller to do so at a later date. Buyer and Seller
agree that any failure or delay by Seller to exercise its rights under
Section 4(e) of this Agreement shall not limit such party’s rights under this
Agreement or otherwise existing by law or in any way create additional rights
for such party.

(g) Promptly following the transfer of Margin Excess by Buyer to Seller, or any
increase to the Market Value of a Purchased Loan, in each case pursuant to
Section 4(c) and 4(d) or 4(e) and 4(f), as applicable, Buyer and Seller shall
revise the Confirmation to reflect the revised outstanding Purchase Price,
Maximum Purchase Price, Purchase Price Percentage, and Maximum Purchase Price
Percentage for such Purchased Loan, as applicable, and any other necessary
modifications to the terms set forth on the existing Confirmation.

(h) In the event Seller requests to enter into a Transaction with Buyer with
respect to any Eligible Loan which includes Margin Excess (Future Funding)
obligations approved by Buyer, or Seller requests a Margin Excess (Future
Funding) with respect to any Purchased Loan, and the result of such Transaction
with respect to such Eligible Loan or the funding of such Margin Excess (Future
Funding) with respect to such Purchased Loan would be that, the sum of Column A
plus Column B plus Column C calculated with respect to all Purchased Loans
collectively (including for this purpose, such Eligible Loan) would exceed the
Facility Amount, then Seller may notify Buyer in writing that Seller elects to
reallocate downward, in its sole discretion, the amount referenced in Column C
with respect to any Purchased Loan by an amount necessary for the sum of Column
A plus Column B plus Column C calculated with respect to all Purchased Loans
collectively (including for this purpose, such Eligible Loan) not to exceed,
with respect to all Purchased Loans collectively (including for this purpose,
such Eligible Loan), the Facility Amount. Notwithstanding the foregoing, Seller
shall be permitted, at any time and from time to time, upon written notice to
Buyer, to reallocate upward or downward the amount referenced in Column C with
respect to any Purchased Loan so long as (a) the sum of Column A plus Column B
plus Column C calculated with respect to all Purchased Loans collectively, does
not exceed the Facility Amount and (b) any upward reallocation of the amount
referenced in Column C for any Purchased Loan does not exceed the amount
referenced in Column E with respect to such Purchased Loan. Upon making any such
reallocations, Seller shall promptly deliver to Buyer (by e-mail) a Facility
Asset Chart, which then-current Facility Asset Chart shall

 

31



--------------------------------------------------------------------------------

represent the definitive allocation of Buyer’s Margin Excess (Future Funding)
obligations with respect to all Purchased Loans. Notwithstanding anything to the
contrary set forth in this Agreement or any other Transaction Document, Buyer
and Seller hereby acknowledge and agree that, as of any date of determination,
(i) the amount referenced in Column C of the then-current version of the
Facility Asset Chart with respect to any Purchased Loan shall be the maximum
amount of Margin Excess (Future Funding) that Buyer would be obligated to
transfer to Seller with respect to such Purchased Loan upon satisfaction of the
Future Funding Conditions Precedent, in accordance with Sections 4(c) and (d) of
this Agreement, and (ii) the sum of Column A plus Column B plus Column C
calculated with respect to each Purchased Loan individually, as reflected in
Column D, shall not exceed, with respect to all Purchased Loans collectively,
the Facility Amount.

 

5. INCOME PAYMENTS AND PRINCIPAL PAYMENTS

(a) Each Cash Management Account shall be established at the Depository, which
(i) in the case of the Cash Management Account established by Parlex 2, shall
have been established on June 12, 2013, (ii) in the case of the Cash Management
Account established by Parlex 2A, shall have been established on January 31,
2014, and (iii) in the case of any Cash Management Account established by any
Person that joins as a Seller under this Agreement from time to time, shall be
established concurrently with the execution and delivery of the Joinder
Agreement by which such Person joins as a Seller under this Agreement. Buyer
shall have sole dominion and control over each Cash Management Account. All
Income in respect of the Purchased Loans and any payments in respect of
associated Hedging Transactions, as well as any interest received from the
reinvestment of such Income, shall be deposited directly into the applicable
Cash Management Account and shall be remitted by the Depository in accordance
with the applicable provisions of Sections 5(d), 5(e), 5(f) and 14(b)(iii) of
this Agreement.

(b) With respect to each Purchased Loan, Seller shall deliver to each Mortgagor,
issuer of a participation or borrower under a Purchased Loan an irrevocable
direction letter (the “Irrevocable Direction Letter”) in the form attached as
Exhibit X to this Agreement, with a simultaneous copy to Servicer, instructing
the Mortgagor and Servicer to pay all amounts payable under the related
Purchased Loan to the applicable Cash Management Account and shall provide to
Buyer proof of such delivery. If a Mortgagor or Servicer forwards any Income
with respect to a Purchased Loan to Seller rather than directly to the
applicable Cash Management Account, Seller shall (i) deliver an additional
Irrevocable Direction Letter to the applicable Mortgagor, with a simultaneous
copy to Servicer, and make other commercially reasonable efforts to cause such
Mortgagor or Servicer to forward such amounts directly to the applicable Cash
Management Account and (ii) deposit in the applicable Cash Management Account
any such amounts within one Business Day of Seller’s receipt thereof.

(c) On each Remittance Date, Seller shall pay to Buyer an amount equal to the
Price Differential which has accrued during the related Pricing Rate Period for
each Transaction to the extent not previously paid to Buyer.

(d) So long as no Event of Default shall have occurred and be continuing, during
the Facility Availability Period, all Income received by the Depository in
respect of the Purchased Loans and the associated Hedging Transactions (other
than Principal Payments and net sale

 

32



--------------------------------------------------------------------------------

proceeds) may be remitted by the Depository on the next Business Day to the
account of Seller specified in the applicable Blocked Account Agreement (or in
accordance with such other direction and instruction of Seller which is
reasonably approved by Buyer).

(e) So long as no Event of Default shall have occurred and be continuing, during
the Facility Availability Period, all Principal Payments in respect of each
Purchased Loan (whether scheduled or unscheduled) received by the Depository
shall be paid, pursuant to the withdrawal instructions of Seller that have been
approved by Buyer after Buyer and Seller have reconciled the amount of any
partial Principal Payment, to Buyer on the next Remittance Date and, in each
instance, applied as follows: (i) first, toward the reduction of the outstanding
Purchase Price of such Purchased Loan to the extent necessary to cause the
outstanding Purchase Price with respect to such Purchased Loan to equal the
product of the related Market Value and the applicable Purchase Price Percentage
(or with respect to any Principal Payment in full, in the amount necessary to
reduce the outstanding Purchase Price of such Purchased Loan to zero) and
(ii) second, to the extent necessary to cause the outstanding Purchase Price
with respect to each other Purchased Loan to equal the product of the related
Market Value and the applicable Purchase Price Percentage. Any Principal
Payments received by the Depository and not paid to Buyer pursuant to the
preceding sentence on each Remittance Date during the Facility Availability
Period shall be remitted promptly to Seller.

(f) Following the end of the Facility Availability Period (so long as no Event
of Default shall have occurred and be continuing), all Income received by the
Depository in respect of the Purchased Loans and the associated Hedging
Transactions shall be applied, pursuant to the withdrawal instructions of Seller
that have been approved by Buyer, by the Depository on each Remittance Date as
follows (subject to the following sentence):

 

  (i) first, to the Depository and Custodian an amount equal to the depository
and custodial fees due and payable;

 

  (ii) second, to Buyer an amount equal to its out-of-pocket costs and expenses
and any other amounts due and payable under this Agreement;

 

  (iii) third, to Buyer an amount equal to the Price Differential which has
accrued and is outstanding in respect of all of the Purchased Loans as of such
Business Day;

 

  (iv) fourth, to make a payment to Buyer in reduction of the outstanding
Purchase Price of the Purchased Loans, such payment to be allocated amongst the
Purchased Loans on a pro rata basis based upon outstanding Purchase Price of
each Purchased Loan;

 

  (v) fifth, to pay, the amount, if any, payable by Seller in the event any
Hedging Transaction is being terminated as of such date; and

 

  (vi) sixth, the surplus, if any, to Seller.

Notwithstanding anything in Section 5(f) of this Agreement to the contrary,
prior to the application of funds pursuant to such Section, Seller shall be
entitled upon written request to

 

33



--------------------------------------------------------------------------------

Buyer to receive the amount of funds, if any, as may be required by applicable
law to be distributed for Guarantor to maintain its status as a “real estate
investment trust” for tax purposes and to avoid other adverse tax consequences
to Guarantor and/or its shareholders related to the status of Guarantor as a
“real estate investment trust” for tax purposes; provided, that such
distribution shall be subject to the condition precedent (which Seller shall be
required to demonstrate to the satisfaction of Buyer in its sole discretion)
that Guarantor has exhausted all other sources of cash flow and income, whether
in the form of equity or debt, prior to such request being made to Buyer.

(g) If an Event of Default shall have occurred and be continuing, all Income
received by the Depository in respect of the Purchased Loans and the associated
Hedging Transactions shall be applied, upon the direction and instruction of
Buyer, by the Depository on the Business Day next following the Business Day on
which such funds are deposited in the applicable Cash Management Account as
follows:

 

  (i) first, to the Depository and Custodian an amount equal to the depository
and custodial fees due and payable;

 

  (ii) second, to Buyer an amount equal to its out-of-pocket costs and expenses
and any other amounts due and payable under this Agreement;

 

  (iii) third, to Buyer an amount equal to the Price Differential which has
accrued and is outstanding in respect of all of the Purchased Loans as of such
Business Day;

 

  (iv) fourth, to make a payment to Buyer in reduction of the outstanding
Purchase Price of the Purchased Loans, such payment to be allocated amongst the
Purchased Loans as determined by Buyer in its sole discretion, until the
outstanding Purchase Price for all of the Purchased Loans has been reduced to
zero;

 

  (v) fifth, to pay, the amount, if any, payable by Seller in the event any
Hedging Transaction related to such Purchased Loan is being terminated as of
such date; and

 

  (vi) sixth, the surplus, if any, to whoever may be lawfully entitled to
receive such surplus.

 

6. SECURITY INTEREST

Buyer and Seller intend that all Transactions hereunder be sales to Buyer of the
Purchased Loans and not loans from Buyer to Seller secured by the Purchased
Loans (other than for tax purposes). However, in the event any such Transaction
is deemed to be a loan, Seller hereby pledges all of its right, title, and
interest in, to and under and grants a first priority lien on, and security
interest in, all of Seller’s interest in the following property, whether now
owned or hereafter acquired, now existing or hereafter created and wherever
located (collectively, the “Collateral”) to Buyer to secure the payment and
performance of all other amounts or obligations owing to Buyer pursuant to this
Agreement and the related documents described herein:

(a) the Purchased Loans, the Servicing Rights, Servicing Agreements, Servicing
Records, insurance relating to the Purchased Loans, and collection and escrow
accounts relating to the Purchased Loans;

 

34



--------------------------------------------------------------------------------

(b) the Hedging Transactions, if any, entered into pursuant to this Agreement;

(c) each Cash Management Account and all financial assets (including, without
limitation, all security entitlements with respect to all financial assets) from
time to time on deposit in each Cash Management Account;

(d) all “general intangibles”, “accounts” and “chattel paper” as defined in the
UCC relating to or constituting any and all of the foregoing; and

(e) all replacements, substitutions or distributions on or proceeds, payments,
Income and profits of, and records (but excluding any financial models or other
proprietary information) and files relating to any and all of any of the
foregoing.

Buyer’s security interest in the Collateral shall terminate only upon
termination of Seller’s obligations under this Agreement and the documents
delivered in connection herewith and therewith. Upon such termination, Buyer
shall promptly deliver to Seller such UCC termination statements and other
release documents as may be commercially reasonable and to return the Purchased
Loans to Seller. For purposes of the grant of the security interest pursuant to
this Section 6, this Agreement shall be deemed to constitute a security
agreement under the New York Uniform Commercial Code (the “UCC”). Buyer shall
have all of the rights and may exercise all of the remedies of a secured
creditor under the UCC and the other laws of the State of New York. In
furtherance of the foregoing, (a) Buyer, at Seller’s sole cost and expense,
shall cause to be filed in such locations as may be reasonably necessary to
perfect and maintain perfection and priority of the security interest granted
hereby, UCC financing statements and continuation statements (collectively, the
“Filings”), and shall forward copies of such Filings to Seller upon completion
thereof, and (b) Seller shall from time to time take such further actions as may
be reasonably requested by Buyer to maintain and continue the perfection and
priority of the security interest granted hereby (including marking its records
and files to evidence the interests granted to Buyer hereunder).

 

7. PAYMENT, TRANSFER AND CUSTODY

(a) On the Purchase Date for each Transaction, ownership of the Purchased Loans
shall be transferred to Buyer or its designee (including the Custodian) against
the simultaneous transfer of the Purchase Price to an account of Seller
specified in writing by Seller relating to such Transaction.

(b) On or before each Purchase Date, Seller shall deliver or cause to be
delivered to Buyer or its designee the Custodial Delivery in the form attached
hereto as Exhibit III; provided, that notwithstanding the foregoing, upon
request of Seller, Buyer in its sole discretion may elect to permit Seller to
make such delivery by not later than the third (3rd) Business Day after the
related Purchase Date, so long as Seller causes an Acceptable Attorney to
deliver to Buyer and the Custodian an Attorney’s Bailee Letter on or prior to
such Purchase Date. In connection with each sale, transfer, conveyance and
assignment of a Purchased Loan, on or prior to the Purchase

 

35



--------------------------------------------------------------------------------

Date with respect to such Purchased Loan, Seller shall deliver or cause to be
delivered and released the following documents (collectively, the “Purchased
Loan File”) pertaining to such Purchased Loan to the Custodian on or prior to
the Purchase Date (unless otherwise waived by Buyer) with respect to such
Purchased Loan (or, pursuant to the proviso in the immediately preceding
sentence, by not later than the third (3rd) Business Day after the related
Purchase Date):

With respect to each Purchased Loan that is a Whole Loan or Senior Interest, to
the extent applicable:

 

  (i) The original Mortgage Note (or senior Mortgage Note in an “A/B” structure)
bearing all intervening endorsements.

 

  (ii) An original or copy of any loan agreement and any guarantee executed in
connection with the Mortgage Note.

 

  (iii) An original or copy of the Mortgage with evidence of recordation, or
submission for recordation, from the appropriate governmental recording office
of the jurisdiction where the Mortgaged Property is located.

 

  (iv) Originals or copies of all assumption, modification, consolidation or
extension agreements with evidence of recordation, or submission for
recordation, from the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located.

 

  (v) An original of the Assignment Documents in Blank.

 

  (vi) Originals or copies of all intervening assignments of mortgage with
evidence of recordation, or submission for recordation, from the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

  (vii) An original or copy of the attorney’s opinion of title and abstract of
title or a copy of the mortgagee title insurance policy, as applicable, or if
the mortgagee title insurance policy has not been issued, a copy of the
irrevocable marked commitment to issue the same (or irrevocable signed proforma
policy).

 

  (viii) An original or copy of any security agreement, chattel mortgage or
equivalent document executed in connection with the Purchased Loan.

 

  (ix) An original or copy of the assignment of leases and rents, if any, with
evidence of recordation, or submission for recordation, from the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

  (x) Originals or copies of all intervening assignments of assignment of leases
and rents, if any, or copies thereof, with evidence of recordation, or
submission for recordation, from the appropriate governmental recording office
of the jurisdiction where the Mortgaged Property is located.

 

36



--------------------------------------------------------------------------------

  (xi) A copy of the UCC financing statements and all necessary UCC continuation
statements with evidence of filing or submission for filing thereon, and UCC
assignments prepared by Seller in blank, which UCC assignments shall be in form
and substance acceptable for filing.

 

  (xii) An environmental indemnity agreement (if any).

 

  (xiii) Mortgagor’s certificate or title affidavit (if any).

 

  (xiv) A survey of the Mortgaged Property (if any) as accepted by the title
company for issuance of the Title Policy.

 

  (xv) A copy of the Mortgagor’s opinion of counsel.

 

  (xvi) An assignment of permits, contracts and agreements (if any).

With respect to each Purchased Loan which is a participation interest in a Whole
Loan or Senior Interest:

 

  (i) the original or a copy of all of the documents described above with
respect to a Purchased Loan which is a whole mortgage loan;

 

  (ii) if applicable, an original participation certificate bearing all
intervening endorsements, endorsed “Pay to the order of                     
without recourse” and signed in the name of the Last Endorsee by an authorized
Person;

 

  (iii) an original or copy of any participation agreement and an original or
copy of any intercreditor agreement, co–lender agreement and/or servicing
agreement executed in connection with the Purchased Loan; and

 

  (iv) the omnibus assignment of Purchased Loan sufficient to transfer to Buyer
all of Seller’s rights, title and interest in and to the Purchased Loan.

From time to time, Seller shall forward to the Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Loan approved in accordance with the
terms of this Agreement, and upon receipt of any such other documents, the
Custodian shall hold such other documents as Buyer shall request from time to
time. With respect to any documents which have been delivered or are being
delivered to recording offices for recording and have not been returned to
Seller in time to permit their delivery hereunder at the time required, in lieu
of delivering such original documents, Seller shall deliver to Buyer a true copy
thereof with an officer’s certificate certifying that such copy is a true,
correct and complete copy of the original, which has been transmitted for
recordation. Seller shall deliver such original documents to the Custodian
promptly when they are received. With respect to all of the Purchased Loans
delivered by Seller to Buyer or its designee (including the Custodian), Seller
shall execute an omnibus power of attorney substantially in the form of

 

37



--------------------------------------------------------------------------------

Exhibit V attached hereto irrevocably appointing Buyer its attorney-in-fact with
full power during the occurrence and continuance of an Event of Default and,
subject to the following sentence, during the occurrence and continuance of a
monetary Default or material non-monetary Default, to (i) complete and record
the Assignment of Mortgage, (ii) complete the endorsement of the Mortgage Note
and (iii) take such other steps as may be reasonably necessary or desirable to
enforce Buyer’s rights against such Purchased Loans and the related Purchased
Loan Files and the Servicing Records. If a monetary Default or a material
non-monetary Default has occurred and is continuing and Buyer has requested in
writing that Seller take or cause to be taken any action that Buyer deems
reasonably necessary to preserve Buyer’s ability to enforce upon the Purchased
Loans as and when permitted pursuant to Section 14(b) hereof (which writing
shall include a statement that Buyer will exercise its power of attorney if
Seller fails to take or cause to be taken such action requested by Buyer), and
Seller has not complied with any such request promptly following receipt
thereof, then Buyer may exercise its power of attorney during the existence and
continuation of any such monetary Default or material non-monetary Default, as
the case may be, as Buyer deems reasonably necessary to preserve Buyer’s ability
to enforce upon the Purchased Loans as and when permitted pursuant to
Section 14(b) hereof. Buyer shall deposit the Purchased Loan Files representing
the Purchased Loans, or direct that the Purchased Loan Files be deposited
directly, with the Custodian. The Purchased Loan Files shall be maintained in
accordance with the applicable Custodial Agreement. Any Purchased Loan Files not
delivered to Buyer or its designee (including the Custodian) are and shall be
held in trust by Seller or its designee for the benefit of Buyer as the owner
thereof. Seller or its designee shall maintain a copy of the Purchased Loan File
and the originals of the Purchased Loan File not delivered to Buyer or its
designee. The possession of the Purchased Loan File by Seller or its designee is
at the will of Buyer for the sole purpose of servicing the related Purchased
Loan, and such retention and possession by Seller or its designee is in a
custodial capacity only. The books and records (including, without limitation,
any computer records or tapes) of Seller or its designee shall be marked
appropriately to reflect clearly the sale of the related Purchased Loan to
Buyer. Seller or its designee (including the Custodian) shall release its
custody of the Purchased Loan File only in accordance with written instructions
from Buyer, unless such release is required as incidental to the servicing of
the Purchased Loans, is in connection with a repurchase of any Purchased Loan by
Seller or as otherwise required by law.

(c) Unless an Event of Default shall have occurred and be continuing, Buyer
shall exercise all voting and corporate rights with respect to the Purchased
Loans in accordance with Seller’s written instructions; provided, however, that
Buyer shall not be required to follow Seller’s instructions concerning any vote
or corporate right if doing so would, in Buyer’s Applicable Standard of
Discretion and in a manner consistent with Buyer’s other master repurchase
facilities for comparable assets, be inconsistent with or result in any
violation of any provision of the Transaction Documents or any Requirement of
Law. Upon the occurrence and during the continuation of an Event of Default,
Buyer shall be entitled to exercise all voting and corporate rights with respect
to the Purchased Loans without regard to Seller’s instructions.

 

8. SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS

(a) Title to all Purchased Loans shall pass to Buyer on the applicable Purchase
Date, and Buyer shall have free and unrestricted use of all Purchased Loans,
subject however, to the terms of this Agreement. Nothing in this Agreement or
any other Transaction Document shall

 

38



--------------------------------------------------------------------------------

preclude Buyer from engaging in repurchase transactions with the Purchased Loans
or otherwise selling, transferring, pledging, repledging, hypothecating, or
rehypothecating the Purchased Loans, but no such transaction shall relieve Buyer
of its obligations to transfer the Purchased Loans to Seller pursuant to
Section 3 of this Agreement, of Buyer’s obligation to credit or pay Income to,
or apply Income to the obligations of, Seller pursuant to Section 5 hereof or of
Buyer’s obligations pursuant to Section 19(b).

(b) Nothing contained in this Agreement or any other Transaction Document shall
obligate Buyer to segregate any Purchased Loans delivered to Buyer by Seller.
Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, no Purchased Loan shall remain in the custody of Seller or
an Affiliate of Seller.

 

9. INTENTIONALLY OMITTED

 

10. REPRESENTATIONS

(a) Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance or
rule applicable to it or its organizational documents or any agreement by which
it is bound or by which any of its assets are affected.

(b) In addition to the representations and warranties in subsection (a) above,
Seller represents and warrants to Buyer that as of the date of this Agreement,
as of the Purchase Date for the purchase of any Purchased Loans by Buyer from
Seller and any Transaction thereunder, as of any Business Day on which Margin
Excess is made available by Buyer to Seller, and at all times while this
Agreement and any Transaction thereunder is in full force and effect:

 

  (i) Organization. Seller is duly formed, validly existing and in good standing
under the laws and regulations of the state of Seller’s formation and is duly
licensed, qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of Seller’s business. Seller has
the power to own and hold the assets it purports to own and hold, and to carry
on its business as now being conducted and proposed to be conducted, and has the
power to execute, deliver, and perform its obligations under this Agreement and
the other Transaction Documents.

 

39



--------------------------------------------------------------------------------

  (ii) Due Execution; Enforceability. The Transaction Documents have been or
will be duly executed and delivered by Seller. The Transaction Documents
constitute the legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles.

 

  (iii) Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms or provisions of (i) the
organizational documents of Seller, (ii) any contractual obligation to which
Seller is now a party or the rights under which have been assigned to Seller or
the obligations under which have been assumed by Seller or to which the assets
of Seller are subject or constitute a default thereunder, or result thereunder
in the creation or imposition of any lien upon any of the assets of Seller,
other than pursuant to the Transaction Documents, (iii) any judgment or order,
writ, injunction, decree or demand of any court applicable to Seller, or
(iv) any applicable Requirement of Law, in the case of clauses (ii)-(iv) above,
to the extent that such conflict or breach would have a Material Adverse Effect.
Seller has all necessary licenses, permits and other consents from Governmental
Authorities necessary to acquire, own and sell the Purchased Loans and for the
performance of its obligations under the Transaction Documents, except to the
extent failure to have such licenses, permits and consents is not reasonably
likely to have a Material Adverse Effect.

 

  (iv) Litigation; Requirements of Law. Except as disclosed in writing to Buyer,
there is no action, suit, proceeding, investigation, or arbitration pending or,
to Seller’s Actual Knowledge, threatened in writing against Seller or any of its
assets, which is reasonably likely to have a Material Adverse Effect. Seller is
in compliance in all material respects with all Requirements of Law. Seller is
not in default in any material respect with respect to any judgment, order,
writ, injunction, decree, rule or regulation of any arbitrator or Governmental
Authority.

 

  (v) No Broker. Seller has not dealt with any broker, investment banker, agent,
or other Person (other than Buyer or an Affiliate of Buyer) who may be entitled
to any commission or compensation in connection with the sale of Purchased Loans
pursuant to any of the Transaction Documents.

 

  (vi)

Good Title to Purchased Loans. Immediately prior to the purchase of any
Purchased Loans by Buyer from Seller, such Purchased Loans are free and clear of
any lien, encumbrance or impediment to transfer (including any “adverse claim”
as defined in Section 8-102(a)(1) of the UCC), and Seller

 

40



--------------------------------------------------------------------------------

  is the record and beneficial owner of and has good and marketable title to and
the right to sell and transfer such Purchased Loans to Buyer and, upon transfer
of such Purchased Loans to Buyer, Buyer shall be the owner of such Purchased
Loans free of any adverse claim, subject to the rights of Seller and other
obligations of Buyer pursuant to the terms of this Agreement. In the event the
related Transaction is recharacterized as a secured financing of the Purchased
Loans, the provisions of this Agreement are effective to create in favor of
Buyer a valid security interest in all rights, title and interest of Seller in,
to and under the Collateral and Buyer shall have a valid, perfected first
priority security interest in the Purchased Loans.

 

  (vii) No Default. As of the date of this Agreement and each Purchase Date, no
Default or Event of Default has occurred and is continuing under or with respect
to the Transaction Documents. At all times while this Agreement and any
Transaction thereunder is in effect, no monetary Default, material non-monetary
Default or Event of Default to Seller’s Actual Knowledge has occurred and is
continuing under or with respect to the Transaction Documents.

 

  (viii) Representations and Warranties Regarding Purchased Loans; Delivery of
Purchased Loan File. Seller represents and warrants to Buyer that each Purchased
Loan sold in a Transaction hereunder, as of the related Purchase Date for such
Transaction and as of any Business Day on which Margin Excess is made available
by Buyer to Seller which increases the outstanding Purchase Price of such
Purchased Loan, conforms to the applicable representations and warranties set
forth in Exhibit VI attached hereto in all material respects, except as
disclosed to Buyer in writing. With respect to each Purchased Loan, the Mortgage
Note, the Mortgage, the Assignment of Mortgage and any other documents required
to be delivered under this Agreement and the applicable Custodial Agreement for
such Purchased Loan have been delivered to Buyer or the Custodian on its behalf
(or shall be delivered in accordance with the time periods set forth herein).

 

  (ix) Adequate Capitalization; No Fraudulent Transfer. Seller is generally able
to pay, and as of the date hereof is paying, its debts as they come due. Seller
has not become, and is not presently, financially insolvent nor will Seller be
made insolvent by virtue of Seller’s execution of or performance under any of
the Transaction Documents within the meaning of the bankruptcy laws or the
insolvency laws of any jurisdiction. Seller has not entered into any Transaction
Document or any Transaction pursuant thereto in contemplation of insolvency or
with intent to hinder, delay or defraud any creditor. Seller has not received
any written notice that any payment or other transfer made to or on account of
Seller from or on account of any Mortgagor or any other person obligated under
any Purchased Loan Documents is or may be void or voidable as an actual or
constructive fraudulent transfer or as a preferential transfer.

 

41



--------------------------------------------------------------------------------

  (x) Consents. No consent, approval or other action of, or filing by Seller
with, any Governmental Authority or any other Person is required to authorize,
or is otherwise required in connection with, the execution, delivery and
performance of any of the Transaction Documents (other than consents, approvals
and filings that have been obtained or made, as applicable, or that, if not
obtained or made, are not reasonably likely to have a Material Adverse Effect).

 

  (xi) Members. Seller is a wholly owned subsidiary of Guarantor.

 

  (xii) Organizational Documents. Seller has delivered to Buyer certified copies
of its organizational documents, together with all amendments thereto, if any.

 

  (xiii) No Encumbrances. Except to the extent expressly set forth in this
Agreement, there are (i) no outstanding rights, options, warrants or agreements
on the part of Seller for a purchase, sale or issuance, in connection with the
Purchased Loans, (ii) no agreements on the part of Seller to issue, sell or
distribute the Purchased Loans, and (iii) no obligations on the part of Seller
(contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or any interest therein or to pay any dividend or make any
distribution in respect of the Purchased Loans.

 

  (xiv) Federal Regulations. Seller is not (A) required to register as an
“investment company,” or a company “controlled by an investment company,” within
the meaning of the Investment Company Act of 1940, as amended, or (B) a “holding
company,” or a “subsidiary company of a holding company,” or an “affiliate” of
either a “holding company” or a “subsidiary company of a holding company,” as
such terms are defined in the Public Utility Holding Company Act of 1935, as
amended.

 

  (xv) Taxes. Seller and Guarantor have filed or caused to be filed all U.S.
federal and other material tax returns which are required to be filed with
respect to Seller and have paid all U.S. federal and other material taxes
imposed on or with respect to Seller except for any such taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided in
accordance with GAAP; no tax liens have been filed against Seller or its assets
(except for Permitted Liens).

 

  (xvi) ERISA. Neither Seller nor any ERISA Affiliate maintains any Plans and
neither Seller nor any ERISA Affiliate and makes any contributions to any Plans
or any Multiemployer Plans.

 

42



--------------------------------------------------------------------------------

  (xvii) Judgments/Bankruptcy. Except as disclosed in writing to Buyer, there
are no judgments against Seller unsatisfied of record or docketed in any court
located in the United States of America. No Act of Insolvency has ever occurred
with respect to Seller.

 

  (xviii) Full and Accurate Disclosure. No information contained in the
Transaction Documents or in any written statement prepared and delivered by
Seller or Guarantor pursuant to the terms of the Transaction Documents contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made when such statements and
omissions are considered in the totality of the circumstances in question.

 

  (xix) Financial Information. All financial data concerning Seller and
Guarantor that has been delivered by Seller to Buyer is true, complete and
correct in all material respects and has been prepared in accordance with GAAP.
To Seller’s Actual Knowledge, all financial data concerning the Purchased Loans
that has been delivered by or on behalf of Seller to Buyer is true, complete and
correct in all material respects. Since the delivery of such data, except as
otherwise disclosed in writing to Buyer, there has been no change in the
financial position of Seller and Guarantor or in the operations of Seller and
Guarantor or, to Seller’s Actual Knowledge, the financial position of the
Purchased Loans, which change is reasonably likely to have in a Material Adverse
Effect.

 

  (xx) Notice Address; Jurisdiction of Organization. On the date of this
Agreement, Seller’s address for notices is as set forth in Annex I. Seller’s
jurisdiction of organization is Delaware. The location where Seller keeps its
books and records, including all computer tapes and records relating to the
Collateral, is its notice address.

 

  (xxi)

Prohibited Person. None of Seller, Guarantor or any of their respective
Affiliates is a Prohibited Person and each of Seller and Guarantor is in full
compliance with all applicable orders, rules, regulations and recommendations of
OFAC. None of Seller or Guarantor or any of their respective members, directors,
executive officers, parents or Subsidiaries, as applicable: (A) are subject to
U.S. or multilateral economic or trade sanctions currently in force; (B) are
owned or controlled by, or act on behalf of, any governments, corporations,
entities or individuals that are subject to U.S. or multilateral economic or
trade sanctions currently in force; or (C) is a Prohibited Person or is
otherwise named, identified or described on any blocked persons list, designated
nationals list, denied persons list, entity list, debarred party list,
unverified list, sanctions list or other list of individuals or entities with
whom U.S. persons may not conduct business, including but not limited to lists
published or maintained by OFAC, lists published or maintained by the U.S.

 

43



--------------------------------------------------------------------------------

  Department of Commerce, and lists published or maintained by the U.S.
Department of State. Each of Seller and Guarantor has established an anti-money
laundering compliance program as required by all applicable anti-money
laundering laws and regulations, including without limitation the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56).

 

11. NEGATIVE COVENANTS OF SELLER

On and as of the date hereof and until this Agreement is no longer in force with
respect to any Transaction, Seller shall not without the prior written consent
of Buyer:

(a) subject to Seller’s right to repurchase any Purchased Loan, take any action
which would directly or indirectly impair or adversely affect Buyer’s title to
the Purchased Loans;

(b) transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Loans (or any of them) to any Person other than Buyer,
or engage in repurchase transactions or similar transactions with respect to the
Purchased Loans (or any of them) with any Person other than Buyer, unless and
until such Purchased Loans are repurchased by Seller in accordance with this
Agreement;

(c) create, incur or permit to exist any Lien in or on the Purchased Loans,
except as described in Section 6 of this Agreement;

(d) create, incur or permit to exist any lien, encumbrance or security interest
in or on any of the other Collateral subject to the security interest granted by
Seller pursuant to Section 6 of this Agreement;

(e) modify or terminate any of the organizational documents of Seller (except
Buyer shall not unreasonably withhold or delay any request for a consent to such
modification to the organizational documents (excluding the special purpose
entity provisions));

(f) consent to any amendment or supplement to, or termination of any note, loan
agreement, mortgage or guaranty relating to the Purchased Loans or other
material agreement or instrument relating to the Purchased Loans (other than
Permitted Purchased Loan Modifications), unless and until such Purchased Loans
are repurchased by Seller in accordance with this Agreement; provided, that
notwithstanding the foregoing, to the extent Buyer’s prior approval is required
for any such amendment or termination set forth in this Section 11(f) and Seller
delivers a written request for approval to Buyer which is not responded to
within five (5) Business Days, then Buyer shall be deemed to have granted its
approval to such amendment or termination if Seller proceeds to deliver to Buyer
a second written request for approval which is not responded to within five
(5) Business Days, so long as such second request is marked in bold lettering
with the following language: “BUYER’S RESPONSE IS REQUIRED WITHIN FIVE
(5) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A
REPURCHASE AGREEMENT BETWEEN THE UNDERSIGNED AND BUYER” and the envelope
containing the request must be marked “PRIORITY”;

 

44



--------------------------------------------------------------------------------

(g) admit any additional members in Seller, or permit the sole member of Seller
to assign or transfer all or any portion of its membership interest in Seller;

(h) enter into any Hedging Transactions (it being understood and agreed Seller
shall not have any obligation to enter into Hedging Transactions with respect to
individual Purchased Loans or pursue hedging strategies at the level of Seller
with respect to the Purchased Loans);

(i) after the occurrence and during the continuation of an Event of Default,
make any distribution, payment on account of, or set apart assets for, a sinking
or other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of any Capital Stock of Seller, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller.

 

12. AFFIRMATIVE COVENANTS OF SELLER

(a) Seller shall use commercially reasonable efforts to promptly notify Buyer of
any change in its business operations and/or financial condition that would be
reasonably likely to have a Material Adverse Effect; provided, however, the
failure to deliver such notice in accordance with this Section 12(a) shall not
give rise to an Event of Default; provided, further, that nothing in this
Section 12 shall relieve Seller of its obligations under this Agreement.

(b) Seller shall provide Buyer with copies of such documents as Buyer may
reasonably request and which are in Seller’s possession or control evidencing
the truthfulness of the representations set forth in Section 10.

(c) Seller (1) shall defend the right, title and interest of Buyer in and to the
Collateral against, and take such other action as is necessary to remove, the
Liens of all Persons (other than security interests by or through Buyer and
Permitted Liens) and (2) shall, at Buyer’s reasonable request, take all action
necessary to ensure that Buyer will have a first priority security interest in
the Purchased Loans subject to any of the Transactions in the event such
Transactions are recharacterized as secured financings.

(d) Seller shall notify Buyer and the Depository of the occurrence of any
Default or Event of Default of which Seller has written notice or Actual
Knowledge and which has not otherwise been disclosed pursuant to the reports
delivered in accordance with Section 12(i).

(e) With respect to each fixed rate Purchased Loan, Seller shall enter into
Hedging Transactions designed to mitigate interest rate risk (i.e. not credit
risk) pursuant to a hedging strategy reasonably acceptable to Buyer and pledge
such Hedging Transactions to Buyer as Collateral (including, without limitation,
to the extent such Hedging Transactions are entered into with a party other than
Buyer, delivering a collateral assignment of such Hedging Transactions in form
and substance acceptable to Buyer). Seller acknowledges Buyer will mark to
market such Hedging Transactions from time to time in accordance with and
subject to the terms of this Agreement.

(f) Seller shall promptly (and in any event not later than three (3) Business
Days following receipt) deliver to Buyer (i) any written notice of the
occurrence of an event of default received by Seller pursuant to the Purchased
Loan Documents and (ii) any other information with respect to the Purchased
Loans within Seller’s possession or control as may be reasonably requested by
Buyer from time to time.

 

45



--------------------------------------------------------------------------------

(g) Seller will permit Buyer or its designated representative to inspect at
Buyer’s sole cost and expense (so long as an Event of Default has not occurred
and is not continuing) Seller’s records which are not privileged or confidential
(but excluding for this purpose all information received from Mortgagors or
other obligors on the Purchased Loans) and the conduct and operation of its
business related thereto upon reasonable prior written notice from Buyer or its
designated representative, at such reasonable times and with reasonable
frequency (not to exceed twice per calendar year, so long as an Event of Default
has not occurred and is not continuing), subject to the terms of any
confidentiality agreement between Buyer and Seller and applicable law, and if no
such confidentiality agreement then exists between Buyer and Seller, Buyer and
Seller shall act in accordance with customary market standards regarding
confidentiality and applicable law. Buyer shall act in a commercially reasonable
manner in requesting and conducting any inspection relating to the conduct and
operation of Seller’s business.

(h) At any time from time to time upon the reasonable request of Buyer, at the
sole expense of Seller, Seller will promptly and duly execute and deliver such
further instruments and documents and take such further actions as Buyer may
reasonably request for the purposes of obtaining or preserving the full benefits
of this Agreement including the first priority security interest granted
hereunder and of the rights and powers herein granted (including, among other
things, filing such UCC financing statements as Buyer may reasonably request).
If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any promissory note, other instrument or chattel paper,
such note, instrument or chattel paper shall be immediately delivered to Buyer,
duly endorsed in a manner reasonably satisfactory to Buyer, to be held as
Collateral pursuant to this Agreement, and the documents delivered in connection
herewith.

(i) Seller shall provide Buyer with the following financial and reporting
information:

 

  (i) Within 45 days after the last day of each of the first three fiscal
quarters in any fiscal year, Guarantor’s and (to the extent prepared separately
from Guarantor) Seller’s unaudited consolidated balance sheets as of the end of
such quarter, in each case certified as being true and correct by an officer’s
certificate;

 

  (ii) Within 90 days after the last day of its fiscal year, Guarantor’s audited
and (to the extent prepared separately from Guarantor) Seller’s unaudited (or,
if generated by Seller, Seller’s audited) consolidated statements of income and
statements of changes in cash flow for such year and balance sheets as of the
end of such year, in each case presented fairly in accordance with GAAP, and
accompanied, in the case of Guarantor, by an unqualified report of a nationally
recognized independent certified public accounting firm, Deloitte & Touche LLP
or any other accounting firm consented to by Buyer in its reasonable discretion;

 

46



--------------------------------------------------------------------------------

  (iii) Within 30 days after the last day of each calendar month, any and all
property level financial information (including, without limitation, operating
and financial statements) with respect to the Purchased Loans that was received
during the preceding calendar month and is in the possession of Seller or an
Affiliate, including, without limitation, rent rolls and income statements;

 

  (iv) Within 30 days after the last day of each calendar quarter in any fiscal
year, an officer’s certificate from Seller addressed to Buyer certifying that,
as of such calendar month, (x) Seller and Guarantor are in compliance in all
material respects with all of the terms and requirements of this Agreement,
(y) Guarantor is in compliance with the financial covenants set forth in the
Guaranty (including therein detailed calculations demonstrating such compliance)
and (z) no Event of Default has occurred and is continuing; and

 

  (v) With respect to the Purchased Loans and related Mortgaged Properties:
(x) within 30 days after the last day of each calendar month, Seller’s monthly
operations report covering occupancy, collections, delinquencies, losses,
recoveries, cash flows and such other property level information as may
reasonably be requested by Buyer and (y) within 30 days after the last day of
each calendar quarter in any fiscal year, an asset management report prepared by
Seller or Guarantor.

(j) Seller shall at all times comply with all laws, ordinances, rules and
regulations of any federal, state, municipal or other public authority having
jurisdiction over Seller or any of its assets, except to the extent any failure
thereof is not reasonably likely to result in a Material Adverse Effect. Seller
shall do or cause to be done all things reasonably necessary to preserve and
maintain in full force and effect its legal existence, and all licenses material
to its business.

(k) Seller shall at all times keep proper books of records and accounts in which
full, true and correct entries shall be made of its transactions in accordance
with GAAP and set aside on its books from its earnings for each fiscal year all
such proper reserves in accordance with GAAP.

(l) Seller shall observe, perform and satisfy all the terms, provisions and
covenants required to be observed, performed or satisfied by it, and shall pay
when due all costs, fees and expenses required to be paid by it, under the
Transaction Documents. Seller shall pay and discharge all Taxes, levies, liens
and other charges on its assets and on the Collateral that, in each case, in any
manner would create any Lien upon the Collateral, except for Permitted Liens or
similar charges.

(m) Seller will maintain records with respect to the Collateral and the conduct
and operation of its business with no less a degree of prudence than if the
Collateral were held by Seller for its own account.

 

47



--------------------------------------------------------------------------------

(n) In the event that Guarantor terminates BXMT Advisors L.L.C. as Guarantor’s
external manager pursuant to the Amended and Restated Management Agreement,
dated as of March 26, 2013, between Guarantor and BXMT Advisors L.L.C., any
replacement external manager or switch to internal management shall be subject
to Buyer’s prior written approval, not to be unreasonably withheld, conditioned
or delayed.

 

13. SINGLE-PURPOSE ENTITY

Seller hereby represents and warrants to Buyer, and covenants with Buyer, that
as of the date hereof and so long as any of the Transaction Documents shall
remain in effect:

(a) It is and intends to remain Solvent and it has paid and will pay its debts
and liabilities (including employment and overhead expenses) from and solely to
the extent of its own assets as the same shall become due.

(b) It has complied and will comply with the provisions of its organizational
documents (i.e. certificate of formation and operating agreement) in all
material respects.

(c) It has done or caused to be done and will, to the extent under its control,
do all things necessary to observe corporate formalities and to preserve its
existence.

(d) It has maintained and will maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates, its members
and any other Person (except, in each case, to the extent consolidation is
permitted under GAAP or as a matter of law), and, to the extent required by law,
it will file its own tax returns, if any (except, for the avoidance of doubt, if
the Seller is included as part of a consolidated, unitary, combined or similar
tax return, or if the Seller is disregarded as a separate entity for applicable
tax purposes).

(e) It has been, is and will be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any misunderstanding of which it has Actual
Knowledge regarding its status as a separate entity, shall conduct business in
its own name, shall not identify itself or any of its Affiliates as a division
or part of the other, shall maintain and utilize separate stationery, invoices
and checks, and allocate fairly and reasonably any overhead for shared office
space and for services performed by an employee of an Affiliate.

(f) It has not owned and will not own any property or any other assets other
than Purchased Loans, cash and its interest under any associated Hedging
Transactions.

(g) It has not engaged and will not engage in any business other than the
acquisition, origination, ownership, servicing, enforcement, financing and
disposition of Purchased Loans in accordance with the applicable provisions of
the Transaction Documents and its organizational documents.

(h) It has not entered into, and will not enter into, any contract or agreement
with any of its Affiliates, except upon terms and conditions that are
substantially similar to those that would be available on an arm’s-length basis
with Persons other than such Affiliate.

 

48



--------------------------------------------------------------------------------

(i) It has not incurred and will not incur any Indebtedness or other obligation,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than (A) with respect to the Purchased Loan
Documents, and (B) trade payables in the ordinary course of its business which
are either (x) no more than ninety (90) days past due and do not exceed
$500,000.00 in the aggregate or (y) more than ninety (90) days past due and do
not exceed $250,000.00 in the aggregate, and are being contested in good faith
and for which adequate reserves are maintained, and (C) as otherwise expressly
permitted under this Agreement.

(j) It has not made and will not make any loans or advances to any other Person,
except as permitted under this Agreement, and shall not acquire obligations or
securities of any member or any Affiliate of any member or any other Person.

(k) It will maintain adequate capital derived from income from its business
operations for the normal obligations reasonably foreseeable in a business of
its size and character and in light of its contemplated business operations.

(l) It shall not seek its dissolution, liquidation or winding up, in whole or in
part, or suffer any Change of Control or consolidation or merger with respect to
Seller.

(m) It will not commingle its funds and other assets with those of any of its
Affiliates or any other Person.

(n) It has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any of its Affiliates or any other Person.

(o) Except as expressly permitted under this Agreement, it has not held and will
not hold itself out to be responsible for the debts or obligations of any other
Person.

(p) Seller shall not take any Act of Insolvency without the affirmative vote of
the Independent Director.

(q) It shall at all times maintain at least one Independent Director. For so
long as the Repurchase Obligations remain outstanding, Seller shall not take any
of the actions contemplated by Section 13(p) above (including, to the extent,
applicable without the affirmative vote of such Independent Director).

(r) It shall not pledge its assets to secure the obligations of any other
Person.

 

14. EVENTS OF DEFAULT; REMEDIES

(a) After the occurrence and during the continuance of an Event of Default,
Seller hereby appoints Buyer as attorney-in-fact of Seller in accordance with
Section 7(b) for the purpose of carrying out the provisions of this Agreement
and taking any action and executing or endorsing any instruments that Buyer may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. With respect to
each Transaction, each of the following clauses (i) through (xv) shall be an
Event of Default under this Agreement:

 

  (i) Seller fails to repurchase the Purchased Loans upon the applicable
Repurchase Date;

 

49



--------------------------------------------------------------------------------

  (ii) Seller fails to cure a Margin Deficit in accordance with Section 4
hereof;

 

  (iii) an Act of Insolvency occurs with respect to Seller or Guarantor;

 

  (iv) Guarantor fails to qualify as a REIT (after giving effect to any cure or
corrective periods or allowances pursuant to the Code);

 

  (v) either (A) the Transaction Documents shall for any reason not cause, or
shall cease to cause, Buyer to be the owner free of any adverse claim of any of
the Purchased Loans, or (B) if a Transaction is recharacterized as a secured
financing, the Transaction Documents with respect to any Transaction shall for
any reason cease to create a valid first priority security interest in favor of
Buyer in any of the Purchased Loans;

 

  (vi) if an event occurs which would constitute (a) an “event of default” under
any Hedging Transaction or (b) a “termination event” or an “additional
termination event” under any Hedging Transaction (and, in either case, Seller
has failed to cure the “event of default” within the applicable cure period or
to meet its obligation to pay the Early Termination Amount, if any, pursuant to
the terms of such Hedging Transaction);

 

  (vii) failure of Buyer to receive within one (1) Business Day after any
Remittance Date the accreted value of the Price Differential (less any amount of
such Price Differential previously paid by Seller to Buyer);

 

  (viii) failure of Seller to make any other payment owing to Buyer which has
become due, whether by acceleration or otherwise under the terms of this
Agreement (other than due to any act or failure to act of Depository to the
extent available funds are on deposit in the applicable Cash Management
Account), which failure is not remedied within three (3) Business Days after
written notice thereof to Seller from Buyer;

 

  (ix) any Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of Seller, (ii) displace the management of Seller or curtail its
authority in the conduct of the business of Seller, or (iii) terminate the
activities of Seller as contemplated by the Transaction Documents;

 

  (x) a Change of Control shall have occurred;

 

  (xi)

any representation (other than a MTM Representation) made by Seller or Guarantor
in any Transaction Document shall have been incorrect or

 

50



--------------------------------------------------------------------------------

  untrue in any material respect when made or repeated or deemed to have been
made or repeated and such incorrect or untrue representation exists and
continues unremedied for ten (10) Business Days after the earlier of receipt of
written notice thereof from Buyer or the Seller’s acquiring Actual Knowledge of
such incorrect or untrue representation (other than the representations and
warranties set forth in Section 10(b)(viii) of this Agreement made by Seller,
which shall not be considered an Event of Default if incorrect or untrue in any
material respect, provided Seller repurchases the related Purchased Loan on an
Early Repurchase Date no later than three (3) Business Days after receiving
notice of such incorrect or untrue representation and terminates the related
Transaction; provided further Seller shall not have made any such representation
with actual knowledge that it was materially incorrect or untrue at the time
made);

 

  (xii) (i) Guarantor breaches any of the payment obligations set forth in the
Guaranty or (ii) Guarantor shall fail to observe any of the financial covenants
set forth in the Guaranty or (iii) shall have defaulted or failed to perform any
of the other obligations under the Guaranty in any material respect and such
default or failure referred to in this clause (iii) remains uncured for a period
of seven (7) Business Days after the earlier of receipt of notice thereof from
Buyer or the Seller’s acquiring Actual Knowledge of such default or failure by
Guarantor;

 

  (xiii) a final non-appealable judgment by any competent court in the United
States of America for the payment of money in an amount greater than $100,000
(in the case of Seller) or $5,000,000 (in the case of the Guarantor) shall have
been rendered against Seller or Guarantor, and remains undischarged or unpaid
for a period of forty-five (45) days, during which period execution of such
judgment is stayed by the posting of cash or a bond or other collateral
acceptable to Buyer in the amount of the judgment;

Seller or Guarantor shall have (x) defaulted under any note, indenture, loan
agreement, guaranty or other Indebtedness to which it is a party, which default
(A) involves the failure to pay a matured obligation in excess of $100,000 (in
the case of Seller) or the greater of (a) $5,000,000 or (b) the lesser of (i) 5%
of Tangible Net Worth (as such term is defined in the Guaranty) and
(ii) $25,000,000 (in the case of Guarantor), or (B) results in the acceleration
of the maturity of such Indebtedness in excess of a principal amount of $100,000
(in the case of Seller) or the greater of (a) $5,000,000 or (b) the lesser of
(i) 5% of Tangible Net Worth (as such term is defined in the Guaranty) and
(ii) $25,000,000 (in the case of Guarantor) by any other party to or beneficiary
of such note, indenture, loan agreement, guaranty or other Indebtedness or
(y) failed to perform any other material non-payment obligation under such note,
indenture, loan agreement, guaranty or other Indebtedness with an asserted
actual out-of-pocket damages claim in excess of the limits referenced in clause

 

51



--------------------------------------------------------------------------------

(x) with respect to Seller or Guarantor, as applicable and acceleration occurs
under such Indebtedness as a result thereof; provided, however, that any such
default, failure to perform or breach shall not constitute an Event of Default
if Seller or Guarantor cures such default or failure to perform, as the case may
be, within the grace notice and/or cure period, if any, provided under the
applicable agreement; or

 

  (xiv) if Seller or Guarantor shall breach or fail to perform any of the terms,
agreements, conditions, covenants or obligations applicable to such Person under
this Agreement, any other Transaction Document or any Purchased Loan Document to
which such Person is a party, other than as specifically otherwise referred to
in this definition of “Event of Default” (including, without limitation, the
failure by Seller to deliver any report required pursuant to Section 12(i)), and
such breach or failure to perform is not remedied within fifteen (15) Business
Days after written notice thereof to Seller from the applicable party or its
successors or assigns; (each of (i) through (xv), an “Event of Default”).

(b) If an Event of Default shall occur and be continuing, the following rights
and remedies shall be available to Buyer:

 

  (i) At the option of Buyer, exercised by written notice to Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Act of Insolvency), the Repurchase Date
for each Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (the date on which such option is exercised or deemed to
have been exercised being referred to hereinafter as the “Accelerated Repurchase
Date”).

 

  (ii) If Buyer exercises or is deemed to have exercised the option referred to
in Section 14(b)(i) of this Agreement:

 

  (A) Seller’s obligations hereunder to repurchase all Purchased Loans shall
become immediately due and payable on and as of the Accelerated Repurchase Date;
and

 

  (B) to the extent permitted by applicable law, the Repurchase Price with
respect to each Transaction (determined as of the Accelerated Repurchase Date)
shall be increased by the aggregate amount obtained by daily application of, on
a 360 day per year basis for the actual number of days during the period from
and including the Accelerated Repurchase Date to but excluding the date of
payment of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the outstanding Purchase Price for such
Transaction (decreased by (I) any amounts actually remitted to Buyer by the
Depository or Seller from time to time pursuant to Sections 4 or 5 of this
Agreement and applied to such Repurchase Price, and (II) any amounts applied to
the Repurchase Price pursuant to Section 14(b)(iii) of this Agreement); and

 

  (C) the Custodian shall, upon the request of Buyer, deliver to Buyer all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Loans.

 

52



--------------------------------------------------------------------------------

  (iii) Upon the occurrence and during the continuance of an Event of Default
with respect to Seller, Buyer may (A) immediately sell, at a public or private
sale in a commercially reasonable manner in accordance with Requirements of Law,
and with prior written notice to Seller, at such price or prices as Buyer may
reasonably deem satisfactory any or all of the Purchased Loans or (B) in its
sole discretion elect, in lieu of selling all or a portion of such Purchased
Loans, to give Seller credit for such Purchased Loans in an amount equal to the
market value of such Purchased Loans as determined by Buyer in its sole
discretion against the aggregate unpaid Repurchase Price for such Purchased
Loans and any other amounts owing by Seller under the Transaction Documents. The
proceeds of any disposition of Purchased Loans effected pursuant to this
Section 14(b)(iii) shall be applied in accordance with Section 5(g).

 

  (iv) The parties recognize that it may not be possible to purchase or sell all
of the Purchased Loans on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Purchased
Loans may not be liquid. In view of the nature of the Purchased Loans, the
parties agree that liquidation of a Transaction or the Purchased Loans does not
require a public purchase or sale and that a good faith private purchase or sale
shall be deemed to have been made in a commercially reasonable manner.
Accordingly, Buyer may elect, in its sole discretion in accordance with
Requirements of Law, the time and manner of liquidating any Purchased Loans, and
nothing contained herein shall (A) obligate Buyer to liquidate any Purchased
Loans on the occurrence and during the continuance of an Event of Default or to
liquidate all of the Purchased Loans in the same manner or on the same Business
Day or (B) constitute a waiver of any right or remedy of Buyer.

 

  (v) Seller shall be liable to Buyer for (A) the amount of all actual
out-of-pocket expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of an Event of Default
with respect to Seller, (B) all actual costs incurred in connection with the
termination of Hedging Transactions, and (C) any other actual out-of-pocket
loss, damage, cost or expense directly arising or resulting from the occurrence
and continuance of an Event of Default with respect to Seller.

 

  (vi)

Buyer shall have, in addition to its rights and remedies under the Transaction
Documents, all of the rights and remedies provided by

 

53



--------------------------------------------------------------------------------

  applicable federal, state, foreign, and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC of the State of New York,
to the extent that the UCC is applicable, and the right to offset any mutual
debt and claim), in equity, and under any other agreement between Buyer and
Seller. Without limiting the generality of the foregoing, Buyer shall be
entitled to set off the proceeds of the liquidation of the Purchased Loans
against all of Seller’s obligations to Buyer pursuant to this Agreement, whether
or not such obligations are then due, without prejudice to Buyer’s right to
recover any deficiency.

 

  (vii) Subject to the notice and grace periods set forth herein, Buyer may
exercise any or all of the remedies available to Buyer immediately upon the
occurrence and continuance of an Event of Default (other than with respect to
Buyer) and at any time during the continuance thereof. All rights and remedies
arising under the Transaction Documents, as amended from time to time, are
cumulative and not exclusive of any other rights or remedies which Buyer may
have.

 

  (viii) Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. Seller also waives any defense Seller might otherwise have arising from
the use of nonjudicial process, disposition of any or all of the Purchased
Loans, or from any other election of remedies. Seller recognizes that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial necessity and are the result of a bargain at arm’s length.

 

  (ix) Upon the designation of any Accelerated Repurchase Date, Buyer may,
without prior notice to Seller, set off any sum or obligation (whether or not
arising under this Agreement, whether matured or unmatured, whether or not
contingent and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by Seller to Buyer or any Affiliate of Buyer
against any sum or obligation (whether or not arising under this Agreement,
whether matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) owed by
Buyer or any Affiliate of Buyer to Seller. Buyer will give written notice to the
other party of any set off effected under this Section 14(b)(ix). If a sum or
obligation is unascertained, Buyer may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained. Nothing in this
Section 14(b)(ix) shall be effective to create a charge or other security
interest. This Section 14(b)(ix) shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other rights to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).

 

54



--------------------------------------------------------------------------------

15. SINGLE AGREEMENT

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

16. RECORDING OF COMMUNICATIONS

EACH OF BUYER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME
TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY.

 

17. NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of delivery, (b) certified or registered United States mail, postage
prepaid, (c) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery, or (d) by email with proof of
delivery to the address specified in Annex I hereto or at such other address and
person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section. A notice shall be deemed to have been given: (a) in the
case of hand delivery, at the time of delivery, (b) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (c) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, or (d) in the case of email, upon receipt of
confirmation of transmission and delivery, respectively, provided that such
notice sent by email was also delivered as required in this Section. A party
receiving a notice which does not comply with the technical requirements for
notice under this Section may elect to waive any deficiencies and treat the
notice as having been properly given. Notwithstanding the foregoing, in the
event that Seller directs Buyer to transfer funds pursuant to a Transaction or
otherwise in accordance with Section 3 or 4 to an account or recipient other
than Seller’s wiring instructions specified on Annex I, such direction shall be
in writing (including in a Confirmation) and signed by two (2) authorized
officers of Seller.

 

55



--------------------------------------------------------------------------------

18. ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

19. NON-ASSIGNABILITY

(a) The rights and obligations of Seller under the Transaction Documents and
under any Transaction shall not be assigned by Seller without the prior written
consent of Buyer.

(b) Upon prior written notice to Seller, Buyer shall be entitled to assign an
interest in its rights and obligations under the Transaction Documents and/or
under any Transaction to any other Person or issue one or more participation
interests with respect to any or all of the Transactions and, in connection
therewith, may bifurcate or allocate (i.e. senior/subordinate) amounts due to
Buyer; provided, however, in all such instances, so long as no Event of Default
has occurred and is continuing, (i) Buyer may not assign an interest in its
rights and obligations under the Transaction Documents and/or under any
Transaction or issue one or more participation interests with respect to any or
all of the Transactions to any Prohibited Transferee, (ii) Buyer shall retain
control and authority over its rights and obligations under the Transaction
Documents and/or under any Transaction, (iii) Seller shall not be obligated to
deal directly or indirectly with any party other than Buyer, and (iv) Seller
shall not be charged for, incur or be required to pay or reimburse Buyer or any
assignee, transferee, participant or other third party for any costs that would
not have been incurred but for the assignment, participation, bifurcation or
allocation by Buyer in accordance with this Section 19(b). In furtherance of and
without limitation to the foregoing, in no event shall Buyer confer on or grant
any rights in any Person other than Buyer any right to determine the Market
Value of any Purchased Loan, to declare a Margin Deficit, to determine whether a
Default or Event of Default has occurred or is continuing, to approve a
Purchased Loan, to make available to Seller Margin Excess, or to enforce any
provision of any Transaction Documents against Seller or Guarantor, it being
understood and agreed that nothing herein shall restrict or limit Buyer’s right
to consult with and consider the views and opinions of any assignee, transferee
or participant under this Agreement.

(c) Buyer, acting solely for this purpose as a non-fiduciary agent of Seller,
shall maintain a register for the recordation of each assignment pursuant to
Section 19(b) above and the name and address of any assignee, and the Repurchase
Price and Price Differential owing to such assignee (the “Register”). The
entries in the Register shall be conclusive absent manifest error. Buyer and
Seller shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as the owner of the applicable rights and obligations and no
transfer or assignment shall be effective unless duly noted in the Register. The
Register shall be available for inspection by the Seller at any reasonable time
and from time to time upon reasonable request.

 

56



--------------------------------------------------------------------------------

(d) The Buyer and each assignee, if any that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Seller, maintain a register
on which it records such sale, the name and address of the applicable
participant and, with respect to each such participant, the participated
Repurchase Price and Price Differential (the “Participant Register”). Neither
the Buyer nor any such assignee shall have any obligation to disclose the
identity of any participant or any information relating to a participant’s
interest in any obligations under any Transaction Document to any Person except
(i) to the extent that the Internal Revenue Service requests such disclosure
(from Seller, Guarantor, Buyer, such assignee or otherwise) or such disclosure
is otherwise reasonably determined to be required to establish that such
obligation is in registered form under Section 5f.103-1I of the United States
Treasury Regulations (the “Treasury Regulations”), and (ii) the portion of the
Participant Register relating to any such participant requesting (directly or
through Buyer or an assignee) payment from Seller under the Transaction
Documents shall be made available to Seller upon reasonable request. The entries
in the Participant Register shall be conclusive absent manifest error. The
applicable Buyer shall treat each Person whose name is recorded in the
Participant Register as the owner of the applicable participation for all
purposes of this Agreement and no sale of a participation shall be effective
unless duly noted in the Participant Register.

(e) Subject to the foregoing, the Transaction Documents and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns. Nothing in the Transaction Documents, express
or implied, shall give to any Person, other than the parties to the Transaction
Documents and their respective successors, any benefit or any legal or equitable
right, power, remedy or claim under the Transaction Documents.

 

20. GOVERNING LAW

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

 

21. NO WAIVERS, ETC.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 4(a) or 4(b) hereof will not constitute a waiver of
any right to do so at a later date.

 

22. USE OF EMPLOYEE PLAN ASSETS

(a) If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA, and the other party may proceed in
reliance thereon but shall not be required so to proceed.

 

57



--------------------------------------------------------------------------------

(b) Subject to the last sentence of subparagraph (a) of this Section, any such
Transaction shall proceed only if Seller furnishes or has furnished to Buyer its
most recent available unaudited statement of its financial condition.

(c) By entering into a Transaction pursuant to this Section, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

 

23. INTENT

(a) The parties recognize and agree that: (i) each Transaction is a “repurchase
agreement” as that term is defined in Section 101(47) of the Bankruptcy Code and
a “securities contract” as that term is defined in Section 741(7) of the
Bankruptcy Code, (ii) payments under this Agreement are deemed “margin payments”
or “settlement payments,” as defined in Section 741 of the Bankruptcy Code, and
(iii) the grant of a security interest set forth in Sections 6 and 29(b) hereof
and the Guaranty, each of which secures the rights of Buyer hereunder also
constitutes a “repurchase agreement” as contemplated by Section 101(47)(A)(v) of
the Bankruptcy Code and a “securities contract” as contemplated by
Section 741(7)(A)(xi) of the Bankruptcy Code. It is further understood that this
Agreement constitutes a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code, as amended, with respect to the
Transaction so constituting a “repurchase agreement” or “securities contract”.

(b) The parties recognize and agree that each of Buyer and Seller is a “repo
participant” as that term is defined in Section 101(46) of the Bankruptcy Code.

(c) The parties recognize and agree that each party (for so long as each is
either a “financial institution,” “financial participant,” repo participant, or
“master netting participant” or other entity listed in Section 555, 559, 561,
362(b)(6), or 362(b)(7) of the Bankruptcy Code) shall be entitled to the “safe
harbor” benefits and protections afforded under the Bankruptcy Code with respect
to a “repurchase agreement” and a “securities contract” and a “master netting
agreement,” including (x) the rights set forth in Sections 3 and 14 and in
Section 555, 559, and 561 of the Bankruptcy Code to liquidate the Purchased
Loans and/or accelerate or terminate this Agreement, and (y) the right to offset
or net out termination payments, payment amounts or other transfer obligations
and otherwise exercise contractual rights as set forth in Sections 362(b)(6),
362(b)(7), 362(b)(27), 362(o), and 546 of the Bankruptcy Code.

(d) Each party hereto hereby further agrees that it shall not challenge the
characterization of (i) this Agreement as a “repurchase agreement”, “securities
contract” and/or “master netting agreement”, or (ii) each party as a “repo
participant” within the meaning of the Bankruptcy Code except insofar as, in the
case of a “repurchase agreement”, the term of the Transactions, would render
such definition inapplicable.

(e) It is understood that either party’s right to accelerate or terminate this
Agreement or to liquidate assets delivered to it in connection with the
Transactions hereunder or to exercise

 

58



--------------------------------------------------------------------------------

any other remedies pursuant to Section 14 or 29 hereof is a contractual right to
accelerate, terminate or liquidate this Agreement or the Transactions as
described in Sections 555 and 559 of the Bankruptcy Code. It is further
understood and agreed that either party’s right to cause the termination,
liquidation, or acceleration of, or to offset net termination values, payment
amounts or other transfer obligations arising under or in connection with, this
Agreement or the Transactions hereunder is a contractual right to cause the
termination, liquidation, or acceleration of, or to offset net termination
values, payment amounts or other transfer obligations arising under or in
connection with, this Agreement as described in Section 561 of the Bankruptcy
Code.

(f) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each of the Transactions hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to the Transactions would render such definition inapplicable).

(g) The parties agree and acknowledge that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under the Transactions hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

(h) In light of the intent set forth above in this Section 23, each Party agrees
that, from time to time upon the written request of the other Party (the
“Requesting Party”), each Party will execute and deliver any supplements,
modifications, addendums or other documents as may be necessary or desirable, in
the Requesting Party’s good faith discretion, in order to cause this Agreement
and the Transactions contemplated hereby to qualify for, comply with the
provisions of, or otherwise satisfy, maintain or preserve the criteria for safe
harbor treatment under the Bankruptcy Code for “repurchase agreements”,
“securities contracts” and “master netting agreements”; provided, however, that
either Party’s failure to request, or either Party’s failure to execute, such
supplements, modifications, addendums or other documents does not in any way
alter or otherwise change the intention of the parties hereto that this
Agreement and the Transactions hereunder constitute “repurchase agreements”,
“securities contracts” and/or a “master netting agreement” as such terms are
defined in the Bankruptcy Code.

(i) Notwithstanding anything to the contrary in this Agreement, it is the
intention of the parties that, for U.S. Federal, state and local income and
franchise tax purposes, the Transactions constitute a loan from Buyer to Seller,
and that Seller is and, so long as no Event of Default shall have occurred and
be continuing, will continue to be, treated as the owner of the Purchased Loans
for such purposes. Unless prohibited by applicable law, Seller and Buyer (and
its assignees and participants, if any) shall treat the Transactions as
described in the preceding sentence for all U.S. Federal, state and local income
and franchise tax purposes (including, without limitations, on any and all
filings with any U.S. Federal, state or local taxing authority).

 

59



--------------------------------------------------------------------------------

24. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

 

25. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

(a) Each party irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile.

(b) To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

(c) The parties hereby irrevocably waive, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified herein. The parties hereby agree that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section 25 shall affect the right of Buyer or
Seller to serve legal process in any other manner permitted by law or affect the
right of Buyer or Seller to bring any action or proceeding against the other
party or its property in the courts of other jurisdictions.

 

60



--------------------------------------------------------------------------------

(d) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

 

26. NO RELIANCE

Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

(a) It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

(b) It has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based upon its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by the other party;

(c) It is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Transaction
Documents and each Transaction thereunder and is capable of assuming and willing
to assume (financially and otherwise) those risks;

(d) It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its underlying assets or liabilities and not for purposes of speculation; and

(e) It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

 

27. INDEMNITY

Seller hereby agrees to indemnify Buyer and each of its officers, directors,
employees and agents (“Indemnified Parties”) from and against any and all actual
out-of-pocket liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, fees, costs, expenses (including reasonable attorneys fees and
disbursements of outside counsel) or disbursements (all of the foregoing,
collectively “Indemnified Amounts”) which may at any time (including, without
limitation, such time as this Agreement shall no longer be in effect and the
Transactions shall have been repaid in full) be imposed on or asserted against
any Indemnified Party in any way whatsoever arising out of or in connection
with, or relating to, this Agreement or any

 

61



--------------------------------------------------------------------------------

Transactions thereunder or any action taken or omitted to be taken by any
Indemnified Party under or in connection with any of the foregoing; provided,
that Seller shall not be liable for Indemnified Amounts resulting from the gross
negligence or willful misconduct of any Indemnified Party. Without limiting the
generality of the foregoing, Seller agrees to hold Buyer harmless from and
indemnify Buyer against all Indemnified Amounts with respect to all Purchased
Loans relating to or arising out of any violation or alleged violation of any
Environmental Law, rule or regulation or any consumer credit laws, including
without limitation ERISA, the Truth in Lending Act and/or the Real Estate
Settlement Procedures Act, that, in each case, results from anything other than
Buyer’s gross negligence or willful misconduct. In any suit, proceeding or
action brought by Buyer in connection with any Purchased Loan for any sum owing
thereunder, or to enforce any provisions of any Purchased Loan, Seller will
save, indemnify and hold Buyer harmless from and against all actual
out-of-pocket expense (including reasonable attorneys’ fees of outside counsel),
actual out-of-pocket loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction or liability whatsoever of the account
debtor or obligor thereunder, arising out of a breach by Seller of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from Seller.

 

28. DUE DILIGENCE

Seller acknowledges that, at reasonable times and upon reasonable notice to
Seller, Buyer has the right to perform continuing due diligence reviews with
respect to the Purchased Loans, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
Seller agrees that upon reasonable prior written notice to Seller, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Purchased Loan Files,
Servicing Records and any and all documents, records, agreements, instruments or
information relating to such Purchased Loans in the possession or under the
control of Seller, any other servicer or subservicer of Seller and/or the
Custodian. Seller also shall make available to Buyer upon reasonable advance
written notice a knowledgeable financial or accounting officer for the purpose
of answering financial or accounting questions respecting the Purchased Loan
Files and the Purchased Loans. Without limiting the generality of the foregoing,
Seller acknowledges that Buyer may enter into Transactions with Seller based
solely upon the information provided by Seller to Buyer and the representations,
warranties and covenants contained herein, and that Buyer, at its option, has
the right at any time to conduct a partial or complete due diligence review on
some or all of the Purchased Loans. Buyer may underwrite such Purchased Loans
itself or engage a third party underwriter to perform such underwriting. Seller
agrees to reasonably cooperate with Buyer and any third party underwriter
reasonably acceptable to Seller in connection with such underwriting, including,
but not limited to, providing Buyer and any third party underwriter with access
to any and all documents, records, agreements, instruments or information
relating to such Purchased Loans in the possession, or under the control, of
Seller. Seller further agrees that Seller shall reimburse Buyer for any and all
actual costs and expenses reasonably incurred by Buyer in connection with
Buyer’s activities pursuant to this Section 28 and for Buyer’s actual costs and
out-of-pocket expenses incurred in connection with due diligence reviews with
respect to Eligible Loans which Seller proposes to make the subject of a
Transaction under this Agreement. Notwithstanding the foregoing, (x) Seller’s
obligation to reimburse Buyer for Buyer’s out-of-pocket costs and expenses
(including legal expenses)

 

62



--------------------------------------------------------------------------------

incurred in connection with Eligible Loans which Seller proposes to make the
subject of a Transaction shall not exceed $15,000 with respect to any individual
Eligible Loan without Seller’s prior consent and (y) so long as an Event of
Default has not occurred and is not continuing, with respect to any due
diligence Buyer proposes to perform with respect to any Purchased Loan after the
related Purchase Date which would create a reimbursement obligation on the part
of Seller, Buyer shall provide to Seller prior written notice of such due
diligence activities (including an estimate of the cost) and a reasonable
opportunity for Seller to demonstrate to Buyer that such due diligence need not
be performed, provided the final determination to perform or not perform such
due diligence shall be made by Buyer.

 

29. SERVICING

(a) Seller and Buyer agree that all Servicing Rights with respect to the
Purchased Loans are being transferred hereunder to Buyer on the applicable
Purchase Date and such Servicing Rights shall be transferred by Buyer to Seller
upon Seller’s payment of the Repurchase Price for such applicable Purchased
Loan. Notwithstanding the purchase and sale of the Purchased Loans and Servicing
Rights hereby, Seller or, upon request by Seller, Servicer shall be granted a
revocable license to exercise the Servicing Rights with respect to the Purchased
Loans for the benefit of Buyer and, if Buyer shall exercise its rights to pledge
or hypothecate a Purchased Loan prior to the Repurchase Date pursuant to
Section 8, Buyer’s assigns (which license shall be deemed automatically revoked
upon the occurrence and during the continuance of an Event of Default);
provided, however, that the obligations of Seller or Servicer to service the
Purchased Loans shall cease, at Seller’s option, upon the payment by Seller to
Buyer of the Repurchase Price therefor. Seller shall cause Servicer to service
the Purchased Loans pursuant to the Servicing Agreement, in each case, in
accordance with Accepted Servicing Practices. Seller shall obtain the written
consent of Buyer prior to appointing any third party Servicer for a Purchased
Loan or entering into any Servicing Agreement with a Servicer (other than the
initial Servicing Agreement with Midland Loan Services as initial Servicer).

(b) Seller agrees that Buyer is the owner of all servicing records, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of Purchased Loans (collectively, the “Servicing
Records”) so long as the Purchased Loans are subject to this Agreement. Seller
grants Buyer a security interest in all servicing fees and rights relating to
the Purchased Loans and all Servicing Records to secure the obligation of the
Seller or Servicer to service in conformity with this Section and any other
obligation of Seller to Buyer. Seller covenants to safeguard such Servicing
Records which are in Seller’s possession and to deliver them promptly to Buyer
or its designee (including the Custodian) at Buyer’s request.

(c) Upon the occurrence and during the continuance of an Event of Default, Buyer
may, in its sole discretion, (i) sell its right to the Purchased Loans on a
servicing released basis or (ii) terminate any Seller or Servicer of the
Purchased Loans with or without cause, in each case without payment of any
termination fee to the extent provided in the Servicing Agreement.

 

63



--------------------------------------------------------------------------------

(d) Seller shall not employ or permit Servicer to employ sub-servicers to
service the Purchased Loans without the prior written approval of Buyer in its
sole discretion except to the extent permitted in the Servicing Agreement.

(e) The payment of servicing fees under any Servicing Agreement shall be solely
the obligation of Seller.

 

30. MISCELLANEOUS

(a) All rights, remedies and powers of Buyer hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Buyer whether
under law, equity or agreement. In addition to the rights and remedies granted
to it in this Agreement, to the extent this Agreement is determined to create a
security interest, Buyer shall have all rights and remedies of a secured party
under the UCC.

(b) The Transaction Documents may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. Signatures delivered by
email (in PDF format) shall be considered binding with the same force and effect
as original signatures.

(c) The headings in the Transaction Documents are for convenience of reference
only and shall not affect the interpretation or construction of the Transaction
Documents.

(d) Without limiting the rights and remedies of Buyer under the Transaction
Documents, Seller shall pay Buyer’s reasonable actual out-of-pocket costs and
expenses, including reasonable fees and expenses of outside accountants,
attorneys and advisors, incurred in connection with the preparation,
negotiation, execution and consummation of, and any amendment, supplement or
modification to, the Transaction Documents and the Transactions thereunder.
Seller agrees to pay Buyer promptly all costs and expenses (including reasonable
expenses for legal services of every kind) of any subsequent enforcement of any
of the provisions hereof, or of the performance by Buyer of any obligations of
Seller in respect of the Purchased Loans, or any actual or attempted sale, or
any exchange, enforcement, collection, compromise or settlement in respect of
any of the Collateral and for the custody, care or preservation of the
Collateral (including insurance costs) and defending or asserting rights and
claims of Buyer in respect thereof, by litigation or otherwise. In addition,
Seller agrees to pay Buyer promptly all reasonable actual out-of-pocket costs
and expenses (including reasonable expenses for legal services of outside
counsel) reasonably incurred in connection with the maintenance of each Cash
Management Account and registering the Collateral in the name of Buyer or its
nominee. All such expenses shall be recourse obligations of Seller to Buyer
under this Agreement.

(e) Each provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

64



--------------------------------------------------------------------------------

(f) This Agreement contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.

(g) The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.

(h) Should any provision of this Agreement require judicial interpretation, it
is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.

(i) The parties recognize that each Transaction is a “securities contract” as
that term is defined in Section 741 of Title 11 of the United States Code, as
amended.

 

31. TAXES

(a) Any and all payments by or on account of any obligation of Seller under any
Transaction Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then Seller shall
make (or cause to be made) such deduction or withholding and shall timely pay
(or cause to be timely paid) the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable shall be increased by Seller as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 31) Buyer receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) Seller shall timely pay any Other Taxes of which it is aware to the relevant
Governmental Authority in accordance with applicable law.

(c) Seller shall indemnify Buyer, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 31) payable or paid by Buyer or required to be withheld or deducted from
a payment to Buyer, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail calculation of the amount of such payment or
liability (together with a certified copy of the return reporting such payment,
if applicable or other evidence of such payment reasonably satisfactory to the
Seller) delivered to Seller by Buyer shall be conclusive absent manifest error.

 

65



--------------------------------------------------------------------------------

(d) Buyer shall deliver to Seller such documentation as prescribed by applicable
law or as reasonably requested by Seller as will enable Seller to determine
whether or not payments hereunder or under any other Transaction Document to or
for the benefit of Buyer (or any assignee or participant thereof) is subject to
tax withholding, backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, if Buyer (or an assignee or
participant thereof) is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Transaction Document,
Buyer shall deliver to Seller, at the time or times prescribed by applicable law
and otherwise as reasonably requested by Seller, such properly completed and
executed documentation as prescribed by applicable law or as reasonably
requested by Seller as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing:

(i) On or prior to the date on which the Buyer becomes a Buyer under this
Agreement and prior to the entry in the Register of any assignment to a U.S.
Person (and from time to time thereafter as required by applicable law or upon
the reasonable request of Seller) the Buyer shall deliver to the Seller two
(2) executed originals of IRS Form W-9 (or successor forms) certifying that
Buyer (and/or such assignee) is exempt from U.S. federal backup withholding tax.

(ii) On or prior to entry in the Register of an assignment to an assignee that
is not a U.S. Person (and from time to time thereafter as required by applicable
law or upon the reasonable request of Seller) the Buyer shall deliver to the
Seller two (2) executed originals of IRS Forms W-8ECI, W-8BEN, W-8IMY (or any
successor forms thereof, as applicable) or other applicable form, certificate or
document prescribed by the United States Internal Revenue Service certifying as
to such person’s entitlement to exemption from, or reduction in the rate of,
withholding Taxes.

(e) If a payment made to the Buyer (or any assignee or participant thereof)
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such person were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such person shall deliver to Seller at the
time or times prescribed by law and at such time or times reasonably requested
by Seller such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Seller as may be necessary for Seller to
comply with its obligations under FATCA and to determine that such person has
complied with it’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (c), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement

(f) Buyer may not effect an assignment (and may not reflect such assignment in
the Register) to an assignee that is not a U.S. Person, unless such assignee
delivers a valid U.S. branch withholding certificate on IRS Form W-8IMY (or any
successor thereto) evidencing its agreement with the Buyer and the Seller to be
treated as a U.S. Person for U.S. federal withholding purposes.

(g) Buyer (and each applicable assignee and participant) agrees that if any form
or certification it previously delivered (on behalf of itself or any assignee or
any participant thereof)

 

66



--------------------------------------------------------------------------------

expires or becomes obsolete or inaccurate in any respect, it shall update (in
the case of an assignee or participant, by obtaining such updated form for such
person) such form or certification or promptly notify Seller in writing of its
legal inability to do so.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 31 (including by the payment of additional amounts
pursuant to this Section 31), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 31 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 31(h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 31(h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 31(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 31(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Each party’s obligations under this Section 31 shall survive any assignment
of rights by, or the replacement of, Buyer, the termination of the Transactions
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.

 

32. JOINT AND SEVERAL OBLIGATIONS

(a) Each Seller hereby acknowledges and agrees that (i) each Seller shall be
jointly and severally liable to Buyer to the maximum extent permitted by
Requirement of Law for all Repurchase Obligations, (ii) the liability of each
Seller with respect to the Repurchase Obligations (A) shall be absolute and
unconditional to the extent set forth in this Agreement and the other
Transaction Documents and shall remain in full force and effect (or be
reinstated) until all Repurchase Obligations shall have been paid, performed
and/or satisfied, as applicable, in full, and (B) until such payment,
performance and/or satisfaction, as applicable, has occurred, shall not be
discharged, affected, modified or impaired on the occurrence from time to time
of any event, including any of the following, whether or not with notice to or
the consent of each Seller, (1) the waiver, compromise, settlement, release,
termination or amendment (including any extension or postponement of the time
for payment, performance, satisfaction, renewal or refinancing) of any of the
Repurchase Obligations (other than a waiver, compromise, settlement, release or
termination in full of the Repurchase Obligations), (2) the failure to give
notice to each Seller of the occurrence of an Event of Default, (3) the release,
substitution or exchange by Buyer of any Purchased Loan (whether with or without
consideration) or the acceptance by

 

67



--------------------------------------------------------------------------------

Buyer of any additional collateral or the availability or claimed availability
of any other collateral or source of repayment or any non-perfection or other
impairment of collateral, (4) the release of any Person primarily or secondarily
liable for all or any part of the Repurchase Obligations, whether by Buyer or in
connection with any Act of Insolvency affecting any Seller or any other Person
who, or any of whose property, shall at the time in question be obligated in
respect of the Repurchase Obligations or any part thereof, or (5) to the extent
permitted by Requirement of Law, any other event, occurrence, action or
circumstance that would, in the absence of this Section 32, result in the
release or discharge of any or all Sellers from the performance or observance of
any Repurchase Obligation, (iii) Buyer shall not be required first to initiate
any suit or to exhaust its remedies against any Seller or any other Person to
become liable, or against any of the Purchased Loans, in order to enforce the
Transaction Documents and each Seller expressly agrees that, notwithstanding the
occurrence of any of the foregoing, each Seller shall be and remain directly and
primarily liable for all sums due under any of the Transaction Documents,
(iv) when making any demand hereunder against any Seller, Buyer may, but shall
be under no obligation to, make a similar demand on any other Seller, and any
failure by Buyer to make any such demand or to collect any payments from any
other Seller, or any release of any such other Seller shall not relieve any
Seller in a respect of which a demand or collection is not made or Sellers not
so released of their obligations or liabilities hereunder, and shall not impair
or affect the rights and remedies, express or implied, or as a matter of law, of
Buyer against Sellers, and (v) on disposition by Buyer of any property
encumbered by any Purchased Loans, each Seller shall be and shall remain jointly
and severally liable for any deficiency to the extent set forth in this
Agreement and the other Transaction Documents.

(b) Buyer hereby acknowledges and agrees that the provisions of this Section 32
and the obligation of each Seller to be jointly and severally liable for the
Repurchase Obligations do not and shall not violate any of the provisions of
Section 13 of this Agreement or otherwise cause any Seller to no longer be a
Special Purpose Entity.

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.

 

BUYER: CITIBANK, N.A. By:  

/s/ Richard B. Schlenger

Name:   Richard B. Schlenger Title:   Authorized Signatory

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Signature Page to Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------

SELLER: PARLEX 2 FINANCE, LLC, a Delaware limited liability company By:  

/s/ Douglas Armer

Name:   Douglas Armer Title:   Managing Director, Head of Capital Markets and
Treasurer PARLEX 2A FINCO, LLC, a Delaware limited liability company By:  

/s/ Douglas Armer

Name:   Douglas Armer Title:   Managing Director, Head of Capital Markets and
Treasurer

 

Signature Page to Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------

ANNEXES AND EXHIBITS

 

ANNEX I    Names and Addresses for Communications between Parties and Wire
Instructions SCHEDULE I    Prohibited Transferees EXHIBIT I    Form of
Confirmation EXHIBIT II    Authorized Representatives of Seller EXHIBIT III   
Form of Custodial Delivery EXHIBIT IV    Eligible Loan Due Diligence Checklist
EXHIBIT V    Form of Power of Attorney EXHIBIT VI    Representations and
Warranties Regarding Each Individual Purchased Loan EXHIBIT VII    Collateral
Tape EXHIBIT VIII    Form of Transaction Request EXHIBIT IX    Form of Request
for Margin Excess

EXHIBIT X

EXHIBIT XI

EXHIBIT XII

  

Form of Irrevocable Direction Letter

Form of Joinder Agreement

Form of Facility Asset Chart



--------------------------------------------------------------------------------

ANNEX I

Names and Addresses for Communications Between Parties and Wire Instructions

Buyer:

Citibank, N.A.

388 Greenwich Street

New York, New York 10013

Attention: Richard Schlenger

Tel: (212) 816-7806

Email: Richard.Schlenger@Citi.com

and

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention: Brian Krisberg, Esq.

Tel: (212) 839-8735

Email: Brian.Krisberg@Sidley.com

Seller:

Parlex 2 Finance, LLC

c/o Blackstone Mortgage Trust, Inc.

345 Park Avenue

New York, NY 10154

Attention: Douglas Armer

Tel: (212) 583-5000

Email: BXMTCitiRepo@blackstone.com

Parlex 2A Finco, LLC

c/o Blackstone Mortgage Trust, Inc.

345 Park Avenue

New York, NY 10154

Attention: Douglas Armer

Tel: (212) 583-5000

Email: BXMTCitiRepo@blackstone.com

With copies to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attention: David C. Djaha

Tel: (212) 841-0489

Email: david.djaha@ropesgray.com



--------------------------------------------------------------------------------

Payments to Buyer: Payments to Buyer under this Agreement shall be made by
transfer, via wire transfer, to the following account of Buyer: Citibank, New
York, ABA #: 021000089, Account #: 36855692, Account Name: Citi, NA, Ref: Loan
No. BXMT, Credit to: Mortgage Ops.

Payments to Seller: Payments to Seller under this Agreement shall be made by
transfer, via wire transfer, to the following account of Seller: Bank of
America, ABA #: 026009593, Account #: 483024227101, Account Name: “Blackstone
Mortgage Trust, Inc.”.



--------------------------------------------------------------------------------

SCHEDULE I

Prohibited Transferees

All Affiliates, successors and assigns of the entities listed on this Schedule I
and such other Persons indicated by Seller from time to time and approved by
Buyer, such approval not to be unreasonably withheld, shall be Prohibited
Transferees, as defined and used in the Agreement.

 

Angelo, Gordon & Co., L.P.    LoanCore Capital, LLC Annaly Capital Management,
Inc.    Lone Star U.S. Acquisitions, LLC Apollo Commercial Real Estate Finance,
Inc.    Macquarie Group Limited Arbor Realty Trust Inc.    Mesa West Capital,
LLC Ares Commercial Real Estate Corporation    NCH Capital Inc. Brookfield
Investment Management Inc.    Newcastle Investment Corp. Cantor Fitzgerald & Co.
   NorthStar Realty Finance Corp. CapitalSource Inc.    OZ Management LP
Children’s Investment Fund LP    RAIT Financial Trust Colony Financial, Inc.   
Redwood Trust Inc. CreXus Investment Corp.    Rialto Capital Management, LLC
Fortress Credit Corp.    SL Green Realty Corp. Guggenheim Partners, LLC   
Square Mile Capital Management, LLC H/2 Credit Manager LP    Starwood Capital
Group iStar Financial Inc.    Starwood Property Trust, Inc. KKR & Co. L.P.   
TPG Capital Management, L.P. Ladder Capital Securities LLC    Winthrop Capital
Management, LLC



--------------------------------------------------------------------------------

EXHIBIT I

CONFIRMATION STATEMENT

Ladies and Gentlemen:

Citibank, N.A., is pleased to deliver our written CONFIRMATION of our agreement
to enter into the Transaction pursuant to which Citibank, N.A. shall purchase
from you, [                    ], LLC (“Seller”), the Purchased Loans identified
in the Amended and Restated Master Repurchase Agreement, dated as of
[                    ], 2014 (the “Agreement”), between Citibank, N.A. (“Buyer”)
and Parlex 2 Finance, LLC, Parlex 2A Finco, LLC and any Person that joins as a
Seller (as such term is defined in the Agreement) under the Agreement from time
to time, as follows below and on the attached Schedule 1. Capitalized terms used
herein without definition have the meanings given in the Agreement.

 

Purchased Loan:    As identified on attached Schedule 1 Aggregate Principal
Amount of Purchased Loan:    As identified on attached Schedule 1 Governing
Agreements:    As identified on attached Schedule 1 Purchase Date:   
            , 20     Repurchase Date:    The earlier of (x) the Facility
Expiration Date and (y) the maturity date of the Purchased Loan, not extended
(i.e. [            , 20    ]) Purchase Price Percentage:    [    %] Maximum
Purchase Price Percentage:    [    %] Pricing Rate:    one month LIBOR plus
[    %] Margin Percentage:    [    %] LTV (Purchase Price):    [    %] Maximum
LTV (Purchase Price):    [    %] LTV (Aggregate Loan UPB):    [    %] LTV (Loan
UPB):    [    %] Purchase Price:    [$        ] Maximum Purchase Price as of
Purchase Date:    [$        ] Funding Fee:    [$        ] Future Funding
Conditions Precedent:    [                    ] Type of Funding:    [Table
Funding/Non-Table Funding]

 

I-1



--------------------------------------------------------------------------------

[Wiring Instructions]1    [ABA No:                         Credit:
                        Acct. No:                         Reference:
                    ]

 

1  If different than the standard wiring instructions on Annex I to the Master
Repurchase Agreement. In such instance, Confirmation requires signature of two
officers of Seller.

 

I-2



--------------------------------------------------------------------------------

Name and address for communications:     Buyer:  

Citibank, N.A.

388 Greenwich Street

New York, New York 10013

Attention: Richard Schlenger

Tel: (212) 816-7806

Email: Richard.Schlenger@Citi.com

    Seller:  

[                                         ], LLC

c/o Blackstone Mortgage Trust, Inc.

345 Park Avenue

New York, NY 10154

Attention: Douglas Armer

Tel: (212) 583-5000

Email: BXMTCitiRepo@blackstone.com

 

I-3



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

AGREED AND ACKNOWLEDGED:

[                                         ], LLC,

a Delaware limited liability company

By:  

 

Name:   Title:   [By:  

 

Name:   Title:]2  

 

2  Second signature of Seller is only needed if Seller is directing Buyer to
fund to an account other than Seller’s account specified in Annex I to the
Master Repurchase Agreement.

 

I-4



--------------------------------------------------------------------------------

Schedule 1 to Confirmation Statement

Purchased Loan:

Aggregate Principal Amount:

Governing Agreements:

 

I-5



--------------------------------------------------------------------------------

EXHIBIT II

AUTHORIZED REPRESENTATIVES OF SELLER

 

Name

  

Specimen Signature

Douglas N. Armer

  

 

Randall S. Rothschild

  

 

Thomas C. Ruffing

  

 

Michael B. Nash

  

 

Stephen D. Plavin

  

 

 

II-1



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF CUSTODIAL DELIVERY

On this      day of             , 20    ,
[                                        ], LLC (“Seller”), pursuant to (i) that
certain Custodial Agreement, dated as of                  , 201[    ] (as
amended, modified or supplemented from time to time, the “Custodial Agreement”),
among Seller, U.S. Bank National Association, as Custodian, and Citibank, N.A.
(“Buyer”) and (ii) that certain Amended and Restated Master Repurchase
Agreement, dated as of [            ], 2014 (as amended, modified or
supplemented from time to time, the “Repurchase Agreement”), between Seller,
[Parlex 2 Finance, LLC,] [Parlex 2A Finco, LLC], and any Person that joins as a
Seller (as such term is defined in the Agreement) under the Repurchase Agreement
from time to time, and Buyer, does hereby deliver the documents comprising the
Purchased Loan File(s) (and listed on Exhibit B hereto with respect to the
Purchased Loan(s) identified in Exhibit A hereto) to (a) the Bailee, for Bailee
to hold and deliver to Custodian as set forth therein, and (b) the Custodian
(through the Bailee aforesaid pursuant to Section 7(b) of the Repurchase
Agreement and that certain Attorney’s Bailee Letter between Bailee and Seller
dated as of June 12, 2013 the “Attorney’s Bailee Letter”). Seller hereby
instructs Bailee to comply with the terms of the Attorney’s Bailee Letter, and
hereby instructs Custodian to comply with the Custodial Agreement, in each case,
holding the Purchased Loan File(s) for the benefit of Buyer.

With respect to the Purchased Loan File(s) delivered herewith, for purposes of
issuing its Trust Receipt, Custodian shall review the Purchased Loan File to
confirm receipt of each of the documents identified on Exhibit B hereto.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.

[Remainder of this page intentionally left blank.]

 

III-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has caused this Custodial Delivery Certificate to be
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

[                                         ], LLC, a Delaware limited liability
company By:  

 

Name:   Title:  

 

III-2



--------------------------------------------------------------------------------

EXHIBIT IV

ELIGIBLE LOAN DUE DILIGENCE CHECKLIST

General Information

Asset Summary Report

Site Inspection Report

Maps and Photos

Borrower/Sponsor Information

Credit Reports

Financial Statements & Tax Returns

Borrower Structure or Org Chart

Bankruptcy and Foreclosure History

Property Information

Historical Operating Statements

Rent Rolls

Budget

Insurance Review

Retail Sales Figures

Market Survey

Leasing Information

Stacking Plan

Major Leases

Tenant Estoppels

Standard Lease Forms

SNDA’s

Third Party Reports

Appraisals

Environmental Site Assessments

Engineering Reports

Seismic Reports

Other Information

Hotel Franchise Compliance Reports

Hotel Franchise Agreement

Hotel Franchise Comfort Letters

Ground Lease

Management Contract

Documentation

Purchase and Sale Agreement

Closing Statement

Legal Binder

 

IV-1



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF POWER OF ATTORNEY

Know All Men by These Presents, that [                                        ],
LLC (“Seller”), does hereby appoint Citibank, N.A. (“Buyer”), its
attorney-in-fact to act in Seller’s name, place and stead in any way which
Seller could do during the occurrence and continuance of an Event of Default
and, subject to the following sentence, during the occurrence and continuance of
a monetary Default or material non-monetary Default, with respect to (i) the
completion of the endorsements of the Mortgage Notes and the Assignments of
Mortgages, (ii) the recordation of the Assignments of Mortgages, and (iii) the
enforcement of Seller’s rights under the Purchased Loans purchased by Buyer
pursuant to the Amended and Restated Master Repurchase Agreement dated as of
[            ], 2014 (the “Repurchase Agreement”), between Buyer, Seller,
[Parlex 2 Finance, LLC,] [Parlex 2A Finco, LLC], and any Person that joins as a
Seller under the Repurchase Agreement from time to time, and to take such other
steps as may be necessary or desirable to enforce Buyer’s rights against such
Purchased Loans, the related Purchased Loan Files and the Servicing Records to
the extent that Seller is permitted by law to act through an agent. If a
monetary Default or a material non-monetary Default has occurred and is
continuing and Buyer has requested in writing that Seller take or cause to be
taken any action that Buyer deems reasonably necessary to preserve Buyer’s
ability to enforce upon the Purchased Loans as and when permitted pursuant to
Section 14(b) of the Repurchase Agreement (which writing shall include a
statement that Buyer will exercise its power of attorney if Seller fails to take
or cause to be taken such action requested by Buyer), and Seller has not
complied with any such request promptly following receipt thereof, then Buyer
may exercise its power of attorney during the existence and continuation of any
such monetary Default or material non-monetary Default, as the case may be, as
Buyer deems reasonably necessary to preserve Buyer’s ability to enforce upon the
Purchased Loans as and when permitted pursuant to Section 14(b) of the
Repurchase Agreement.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Repurchase Agreement.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OF FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO HOLD HARMLESS ANY
SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE AGAINST SUCH
THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE PROVISIONS OF
THIS INSTRUMENT.

 

V-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed as a
deed this      day of             , 2013.

 

[                                         ], a Delaware limited liability
company By:  

 

Name:   Title:  

 

V-2



--------------------------------------------------------------------------------

EXHIBIT VI

REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED LOAN

 

(1) Whole Loan; Ownership of Purchased Loans. Except with respect to a Purchased
Loan that is part of a Whole Loan, each Purchased Loan is a whole loan and not a
participation interest in a Purchased Loan. Each Purchased Loan that is part of
a Whole Loan is a senior portion of a whole mortgage loan evidenced by a senior
note. At the time of the sale, transfer and assignment to Buyer, no Mortgage
Note or Mortgage was subject to any assignment, participation or pledge, and the
Seller had good title to, and was the sole owner of, each Purchased Loan free
and clear of any and all liens, charges, pledges, encumbrances, participations,
any other ownership interests on, in or to such Purchased Loan other than any
servicing rights appointment or similar agreement and rights of the holder of a
related “B note” in an “A/B” structure in a commercial real estate loan (a
“Junior Interest”). Seller has full right and authority to sell, assign and
transfer each Purchased Loan, and the assignment to Buyer constitutes a legal,
valid and binding assignment of such Purchased Loan free and clear of any and
all liens, pledges, charges or security interests of any nature encumbering such
Purchased Loan other than the rights of the holder of a related Junior Interest.

 

(2) Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Purchased Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Purchased Loan Documents (including,
without limitation, provisions requiring the payment of default interest, late
fees or prepayment/yield maintenance fees, charges and/or premiums) are, or may
be, further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Purchased Loan Documents invalid as a
whole or materially interfere with the Mortgagee’s realization of the principal
benefits and/or security provided thereby (clauses (i) and (ii) collectively,
the “Standard Qualifications”).

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Purchased Loan Documents, including, without limitation, any such valid offset,
defense, counterclaim or right based on intentional fraud by Seller in
connection with the origination of the Purchased Loan, that would deny the
Mortgagee the principal benefits intended to be provided by the Mortgage Note,
Mortgage or other Purchased Loan Documents.

 

VI-1



--------------------------------------------------------------------------------

(3) Mortgage Provisions. The Purchased Loan Documents for each Purchased Loan
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the Mortgaged Property of the
principal benefits of the security intended to be provided thereby, including
realization by judicial or, if applicable, nonjudicial foreclosure subject to
the limitations set forth in the Standard Qualifications.

 

(4) Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Purchased Loan File (a) the
material terms of such Mortgage, Mortgage Note, Purchased Loan guaranty, and
related Purchased Loan Documents have not been waived, impaired, modified,
altered, satisfied, canceled, subordinated or rescinded in any respect which
materially interferes with the security intended to be provided by such
Mortgage; (b) no related Mortgaged Property or any portion thereof has been
released from the lien of the related Mortgage in any manner which materially
interferes with the security intended to be provided by such Mortgage or the use
or operation of the remaining portion of such Mortgaged Property; and
(c) neither the related Mortgagor nor the related guarantor has been released
from its material obligations under the Purchased Loan.

 

(5) Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to the Mortgagee
constitutes a legal, valid and binding assignment to the Mortgagee. Each related
Mortgage and Assignment of Leases is freely assignable without the consent of
the related Mortgagor. Each related Mortgage is a legal, valid and enforceable
first lien on the related Mortgagor’s fee (or if identified in the Due Diligence
Package, leasehold) interest in the Mortgaged Property in the principal amount
of such Purchased Loan or allocated loan amount (subject only to Permitted
Encumbrances (as defined below) and the exceptions to paragraph 6 (“Permitted
Liens; Title Insurance”) of this Exhibit VI set forth in the related report
delivered by Seller to Buyer of any exceptions to the representations and
warranties set forth in this Exhibit VI (each such exception, a “Title
Exception”)), except as the enforcement thereof may be limited by the Standard
Qualifications. Except as otherwise set forth in the Title Policy (as
hereinafter defined) relating to the Purchased Loan, such Mortgaged Property
(subject to and excepting Permitted Encumbrances and Title Exceptions) as of
origination was, and currently is, free and clear of any recorded mechanics’
liens, recorded materialmen’s liens and other recorded encumbrances which are
prior to or equal with the lien of the related Mortgage, except those which are
bonded over, escrowed for or insured against by a lender’s title insurance
policy (as described below), and, subject to the rights of tenants (as tenants
only) (subject to and excepting Permitted Encumbrances), no rights exist which
under law could give rise to any such lien or encumbrance that would be prior to
or equal with the lien of the related Mortgage, except those which are bonded
over, escrowed for or insured against by a lender’s title insurance policy (as
described below). Notwithstanding anything herein to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of Uniform Commercial Code financing statements
is required in order to effect such perfection.

 

VI-2



--------------------------------------------------------------------------------

(6) Permitted Liens; Title Insurance. Each Mortgaged Property securing a
Purchased Loan is covered by an American Land Title Association loan title
insurance policy or a comparable form of loan title insurance policy approved
for use in the applicable jurisdiction (or, if such policy is yet to be issued,
by a pro forma policy, a preliminary title policy with escrow instructions or a
“marked up” commitment, in each case binding on the title insurer) (the “Title
Policy”) in the original principal amount of such Purchased Loan (or with
respect to a Purchased Loan secured by multiple properties, an amount equal to
at least the allocated loan amount with respect to the Title Policy for each
such property) after all advances of principal (including any advances held in
escrow or reserves), that insures for the benefit of the owner of the
indebtedness secured by the Mortgage, the first priority lien of the Mortgage,
which lien is subject only to (a) the lien of current real property taxes, water
charges, sewer rents and assessments due and payable but not yet delinquent;
(b) covenants, conditions and restrictions, rights of way, easements and other
matters of public record; (c) the exceptions (general and specific) and
exclusions set forth in such Title Policy; (d) other matters to which like
properties are commonly subject; (e) the rights of tenants (as tenants only)
under leases (including subleases) pertaining to the related Mortgaged Property
and condominium declarations; (f) if the related Purchased Loan is part of a
Whole Loan, the rights of the holder of the related Junior Interest; and (g) if
the related Purchased Loan is cross-collateralized and cross-defaulted with one
or more mortgage loans, the lien of the Mortgage for another mortgage loan
contained in the same cross-collateralized and cross-defaulted group of mortgage
loans; provided that none of which items (a) through (f), individually or in the
aggregate, materially and adversely interferes with the value or current use of
the Mortgaged Property or the security intended to be provided by such Mortgage
or the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clause
(g) of the preceding sentence, none of the Permitted Encumbrances are mortgage
liens that are senior to or coordinate and co-equal with the lien of the related
Mortgage. Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no claims have been made by the Seller thereunder and no claims have
been paid thereunder. Neither the Seller, nor to the Seller’s Actual Knowledge,
any other holder of the Purchased Loan, has done, by act or omission, anything
that would materially impair the coverage under such Title Policy.

 

(7) Junior Liens. It being understood that B notes secured by the same Mortgage
as a Purchased Loan are not subordinate mortgages or junior liens, except for
any Junior Interests and Purchased Loan that is cross-collateralized and
cross-defaulted with another Purchased Loan, there are, as of origination, and
to Seller’s Actual Knowledge, no subordinate mortgages or junior liens securing
the payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing).
Except as set forth in the Due Diligence Package, the Seller has no Actual
Knowledge of any mezzanine debt secured directly by interests in the related
Mortgagor.

 

VI-3



--------------------------------------------------------------------------------

(8) Assignment of Leases and Rents. There exists as part of the related
Purchased Loan File an Assignment of Leases (either as a separate instrument or
incorporated into the related Mortgage). Subject to the Permitted Encumbrances
and the Title Exceptions, each related Assignment of Leases creates a valid
first-priority collateral assignment of, or a valid first-priority lien or
security interest in, rents and certain rights under the related lease or
leases, subject only to a license granted to the related Mortgagor to exercise
certain rights and to perform certain obligations of the lessor under such lease
or leases, including the right to operate the related leased property, except as
the enforcement thereof may be limited by the Standard Qualifications. The
related Mortgage or related Assignment of Leases, subject to applicable law and
the Standard Qualifications, provides that, upon an event of default under the
Purchased Loan, a receiver is permitted to be appointed for the collection of
rents or for the related Mortgagee to enter into possession to collect the rents
or for rents to be paid directly to the Mortgagee.

 

(9) UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC financing statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Purchased Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Purchased Loan Documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10) Condition of Property. Seller or the originator of the Purchased Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Purchased Loan and within thirteen months of the
Purchase Date.

An engineering report or property condition assessment was prepared in
connection with the origination of each Purchased Loan no more than thirteen
months prior to the Purchase Date. To the Seller’s Actual Knowledge, based
solely upon due diligence customarily performed in connection with the
origination of comparable mortgage loans, and except as disclosed on any
engineering report or property condition assessment delivered to Buyer, as of
the Purchase Date, each related Mortgaged Property was free and clear of any
material damage (other than (i) deferred maintenance for which escrows

 

VI-4



--------------------------------------------------------------------------------

were established at origination and (ii) any damage fully covered by insurance)
that would affect materially and adversely the use or value of such Mortgaged
Property as security for the Purchased Loan.

 

(11) Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Purchase Date have become delinquent in
respect of each related Mortgaged Property, to Seller’s Actual Knowledge, have
been paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of
(a) the date on which interest and/or penalties would first be payable thereon
and (b) the date on which enforcement action is entitled to be taken by the
related taxing authority.

 

(12) Condemnation. To the Seller’s Actual Knowledge, as of the Purchase Date,
Seller has not received written notice from any government agency or body of any
proceeding pending or threatened, for the total or partial condemnation of such
Mortgaged Property that would have a material adverse effect on the value, use
or operation of the Mortgaged Property.

 

(13) Actions Concerning Purchased Loan. To the Seller’s Actual Knowledge as of
the Purchase Date, there was no pending or filed action, suit or proceeding,
arbitration or governmental investigation involving any Mortgagor, guarantor, or
Mortgagor’s interest in the Mortgaged Property, an adverse outcome of which
would reasonably be expected to materially and adversely affect (a) such
Mortgagor’s title to the Mortgaged Property, (b) the validity or enforceability
of the Mortgage, (c) such Mortgagor’s ability to perform under the related
Purchased Loan, (d) such guarantor’s ability to perform under the related
guaranty, (e) the principal benefit of the security intended to be provided by
the Purchased Loan Documents or (f) the current principal use of the Mortgaged
Property.

 

(14) Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Purchased Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Purchased Loan Documents are being
conveyed by the Seller to Buyer or its servicer.

 

(15) No Holdbacks. Except as for Purchased Loans identified to Buyer in
connection with the subject transaction as having future advances, the principal
amount of the Purchased Loan stated in the Due Diligence Package has been fully
disbursed as of the Purchase Date and there is no requirement for future
advances thereunder (except in those cases where the full amount of the
Purchased Loan has been disbursed but a portion thereof is being held in escrow
or reserve accounts pending the satisfaction of certain conditions relating to
leasing, repairs or other matters with respect to the related Mortgaged
Property, the Mortgagor or other considerations determined by Seller to merit
such holdback).

 

VI-5



--------------------------------------------------------------------------------

(16) Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Purchased Loan Documents and
having a claims-paying or financial strength rating of at least “A-:VIII” from
A.M. Best Company or “A3” (or the equivalent) from Moody’s Investors Service,
Inc. or “A-” from Standard & Poor’s Ratings Service (collectively, the
“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the outstanding principal balance of
the Purchased Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Purchased Loan Documents, by business interruption or
rental loss insurance which (subject to a customary deductible) covers a period
of not less than 12 months (or with respect to each Purchased Loan on a single
asset with a principal balance of $50 million or more, 18 months).

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as “a Special Flood Hazard Area”, the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

The Mortgaged Property is covered, and required to be covered pursuant to the
related Purchased Loan Documents, by a commercial general liability insurance
policy issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

VI-6



--------------------------------------------------------------------------------

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Service in an amount not less than 100% of the
SEL.

The related Purchased Loan Documents require insurance proceeds in respect of a
property loss to be applied either (a) to the repair or restoration of all or
part of the related Mortgaged Property, with respect to all property losses in
excess of 5% of the then outstanding principal amount of the related Purchased
Loan, the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Purchased Loan together
with any accrued interest thereon.

All premiums on all insurance policies referred to in this section due and
payable as of the Purchase Date have been paid, and such insurance policies name
the Mortgagee under the Purchased Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Buyer. Each related Purchased Loan
obligates the related Mortgagor to maintain or cause to be maintained all such
insurance and, at such Mortgagor’s failure to do so, authorizes the Mortgagee to
maintain such insurance at the Mortgagor’s reasonable cost and expense and to
charge such Mortgagor for related premiums. All such insurance policies (other
than commercial liability policies) require prior notice as provided in the
Mortgage Loan Documents to the lender of termination or cancellation (or such
lesser period, as may be required by applicable law) arising for any reason
other than non-payment of a premium and no such notice has been received by
Seller.

 

(17) Access; Utilities; Separate Tax Lots. To the Seller’s Actual Knowledge,
based solely upon Seller’s review of the related Title Policy and current
surveys obtained in connection with origination, each Mortgaged Property (a) is
located on or adjacent to a public road and has direct legal access to such
road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of the Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
the Mortgaged Property, or in certain cases, an application has been, or will
be, made to the applicable governing authority for creation of separate tax
lots, in which case the Purchased Loan requires the Mortgagor to escrow an
amount sufficient to pay taxes for the existing tax parcel of which the
Mortgaged Property is a part until the separate tax lots are created.

 

VI-7



--------------------------------------------------------------------------------

(18) No Encroachments. To Seller’s Actual Knowledge based solely on current
surveys obtained in connection with origination and the Mortgagee’s Title Policy
(or, if such policy is not yet issued, a pro forma title policy, a preliminary
title policy with escrow instructions or a “marked up” commitment) obtained in
connection with the origination of each Purchased Loan, (a) all material
improvements that were included for the purpose of determining the appraised
value of the related Mortgaged Property at the time of the origination of such
Purchased Loan are within the boundaries of the related Mortgaged Property,
except encroachments that do not materially and adversely affect the value or
current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy, (b) no improvements on adjoining parcels
encroach onto the related Mortgaged Property except for encroachments that do
not materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy and (c) no improvements encroach upon any easements except for
encroachments the removal of which would not materially and adversely affect the
value or current use of such Mortgaged Property or for which insurance or
endorsements obtained with respect to the Title Policy.

 

(19) No Contingent Interest or Equity Participation. No Purchased Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature (except that an ARD Loan may provide for the accrual of the
portion of interest in excess of the rate in effect prior to the anticipated
repayment date) or an equity participation by Seller (excluding any equity
interest held or pledged in connection with a Mezzanine Loan or preferred equity
interest).

 

(20)

REMIC. To the extent such Purchased Loan is identified as being REMIC eligible,
the Purchased Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in the
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Purchased Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Purchased Loan and (B) either: (a) such
Purchased Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Purchased Loan was originated at least
equal to 80% of the adjusted issue price of the Purchased Loan on such date or
(ii) at the Purchase Date at least equal to 80% of the adjusted issue price of
the Purchased Loan on such date, provided that for purposes hereof, the fair
market value of the real property interest must first be reduced by (A) the
amount of any lien on the real property interest that is senior to the Purchased
Loan and (B) a proportionate amount of any lien that is in parity with the
Purchased Loan; or (b) substantially all of the proceeds of such Purchased Loan
were used to acquire, improve or protect the real property which served as the
only security for such Purchased Loan (other than a recourse feature or other
third-party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)). If the Purchased Loan was “significantly modified”
prior to the Purchase Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as

 

VI-8



--------------------------------------------------------------------------------

  a result of the default or reasonably foreseeable default of such Purchased
Loan or (y) satisfies the provisions of either sub-clause (B)(a)(i) above
(substituting the date of the last such modification for the date the Purchased
Loan was originated) or sub-clause (B)(a)(ii), including the proviso
thereto. Any prepayment premium and yield maintenance charges applicable to the
Purchased Loan constitute “customary prepayment penalties” within the meaning of
Treasury Regulations Section 1.860G-1(b)(2). All terms used in this paragraph
shall have the same meanings as set forth in the related Treasury Regulations.

 

(21) Compliance with Usury Laws. To Seller’s Actual Knowledge, in reliance
solely upon legal opinions delivered in connection with a Purchased Loan, the
interest rate (exclusive of any default interest, late charges, yield
maintenance charge, or prepayment premiums) of such Purchased Loan complied as
of the date of origination with, or was exempt from, applicable state or federal
laws, regulations and other requirements pertaining to usury.

 

(22) Authorized to do Business. To the extent required under applicable law, as
of the Purchase Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to transact and do business in
the jurisdiction in which each related Mortgaged Property is located, or the
failure to be so authorized does not materially and adversely affect the
enforceability of such Purchased Loan by Buyer.

 

(23) Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s Actual Knowledge,
as of the Purchase Date, a trustee, duly qualified under applicable law to serve
as such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24) Local Law Compliance. To the Seller’s Actual Knowledge, based solely upon
any of a letter from any governmental authorities, a legal opinion, an
architect’s letter, a zoning consultant’s report, an endorsement to the related
Title Policy, or other affirmative investigation of local law compliance
consistent with the investigation conducted by the Seller for similar commercial
and multifamily mortgage loans intended for securitization, the improvements
located on or forming part of each Mortgaged Property securing a Purchased Loan
as of the date of origination of such Purchased Loan (or related Whole Loan, as
applicable) and as of the Purchase Date, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy, (ii) are adequately reserved for in
accordance with the Mortgage Loan Documents, or (iii) would not have a material
adverse effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Purchased Loan Documents require the Mortgagor to
comply in all material respects with all applicable governmental regulations,
zoning and building laws.

 

(25)

Licenses and Permits. Each Mortgagor covenants in the Purchased Loan Documents
that it shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the

 

VI-9



--------------------------------------------------------------------------------

  Seller’s Actual Knowledge based upon any of a letter from any government
authorities or other affirmative investigation of local law compliance
consistent with the investigation conducted by the Seller for similar commercial
and multifamily mortgage loans intended for securitization, all such material
licenses, permits and applicable governmental authorizations are in effect. The
Purchased Loan requires the related Mortgagor to be qualified to do business in
the jurisdiction in which the related Mortgaged Property is located.

 

(26) Recourse Obligations. The Purchased Loan Documents for each Purchased Loan
provide that such Purchased Loan (a) becomes full recourse to the Mortgagor or
guarantor (which is a natural person or persons, or an entity distinct from the
Mortgagor (but may be affiliated with the Mortgagor) that has assets other than
equity in the related Mortgaged Property that are not de minimis) in any of the
following events: (i) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by the Mortgagor; (ii) Mortgagor or
guarantor shall have colluded with (or, alternatively, solicited or caused to be
solicited) other creditors to cause an involuntary bankruptcy filing with
respect to the Mortgagor or (iii) voluntary transfers of either the Mortgaged
Property or equity interests in Mortgagor made in violation of the Purchased
Loan Documents; and (b) contains provisions providing for recourse against the
Mortgagor or guarantor (which is a natural person or persons, or an entity
distinct from the Mortgagor (but may be affiliated with the Mortgagor) that has
assets other than equity in the related Mortgaged Property that are not de
minimis), for losses and damages sustained by reason of Mortgagor’s
(i) misappropriation of rents after the occurrence of an event of default under
the Purchased Loan, (ii) misappropriation of (A) insurance proceeds or
condemnation awards or (B) security deposits or, alternatively, the failure of
any security deposits to be delivered to Mortgagee upon foreclosure or action in
lieu thereof (except to the extent applied in accordance with leases prior to a
Purchased Loan event of default); (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Purchased
Loan Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property.

 

(27)

Mortgage Releases. The terms of the related Mortgage or related Purchased Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, or partial Defeasance (as defined in paragraph (32)), of
not less than a specified percentage, which, in the case of a Purchased Loan
identified as REMIC eligible, at least equal to the lesser of (i) 110% of the
related allocated loan amount of such portion of the Mortgaged Property and
(ii) the outstanding principal balance of the Purchased Loan, (b) upon payment
in full of such Purchased Loan, (c) upon a Defeasance defined in paragraph
(32) below, (d) releases of out-parcels that are unimproved or other portions of
the Mortgaged Property which will not have a material adverse effect on the
underwritten value of the Mortgaged Property and which were not afforded any
material value in the appraisal obtained at the origination of the Purchased
Loan and are not necessary for physical access to the Mortgaged Property or
compliance with zoning requirements, or (e) as required pursuant to an order of
condemnation or taking by a State

 

VI-10



--------------------------------------------------------------------------------

  or any political subdivision or authority thereof. With respect to any
Purchased Loan identified as REMIC eligible, with respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of such Purchased Loan
within the meaning of Section 1.860G-2(b)(2) of the Treasury Regulations and
(ii) would not cause such Purchased Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
Servicer can, in accordance with the related Purchased Loan Documents, condition
such release of collateral on the related Mortgagor’s delivery of an opinion of
tax counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), if the fair market value of the real
property constituting such Mortgaged Property after the release is not equal to
at least 80% of the principal balance of such Purchased Loan outstanding after
the release, the Mortgagor is required to make a payment of principal in an
amount not less than the amount required by the REMIC provisions.

 

(28) Financial Reporting and Rent Rolls. Each Mortgage requires the Mortgagor to
provide the owner or holder of the Mortgage with quarterly (other than for
single-tenant properties) and annual operating statements, and quarterly (other
than for single-tenant properties) rent rolls for properties that have leases
contributing more than 5% of the in-place base rent and annual financial
statements, which annual financial statements with respect to each Purchased
Loan with more than one Mortgagor are in the form of an annual combined balance
sheet of the Mortgagor entities (and no other entities), together with the
related combined statements of operations, members’ capital and cash flows,
including a combining balance sheet and statement of income for the Mortgaged
Properties on a combined basis.

 

(29)

Acts of Terrorism Exclusion. With respect to each Purchased Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Purchased Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Purchased Loan, and, to Seller’s Actual Knowledge, do not, as
of the Purchase Date, specifically exclude Acts of Terrorism, as defined in
TRIA, from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each Purchased Loan, the
related Purchased Loan Documents do not expressly waive or prohibit the
Mortgagee from requiring coverage for Acts of Terrorism, as defined in TRIA, or
damages related thereto except to the extent that any right to require such
coverage may be limited by commercial availability on commercially reasonable
terms, or as otherwise indicated in the related report delivered by Seller to
Buyer of any exceptions to the representations and warranties set forth in this
Exhibit VI; provided, that if TRIA or a similar or subsequent statute is not in
effect, then, provided that terrorism insurance is commercially available, the
Mortgagor under each Purchased Loan is required to carry terrorism insurance,
but in such event the Mortgagor shall not be

 

VI-11



--------------------------------------------------------------------------------

  required to spend more than the Terrorism Cap Amount on terrorism insurance
coverage, and if the cost of terrorism insurance exceeds the Terrorism Cap
Amount, the Mortgagor is required to purchase the maximum amount of terrorism
insurance available with funds equal to the Terrorism Cap Amount. The “Terrorism
Cap Amount” is the specified percentage (which is at least equal to 200%) of the
amount of the insurance premium that is payable at such time in respect of the
property and business interruption/rental loss insurance required under the
related Purchased Loan Documents (without giving effect to the cost of terrorism
and earthquake components of such casualty and business interruption/rental loss
insurance).

 

(30) Due on Sale or Encumbrance. Except as otherwise disclosed in the Due
Diligence Package, subject to specific exceptions set forth below, each
Purchased Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Purchased
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Purchased Loan Documents (which provide for
transfers without the consent of the Mortgagee which are customarily acceptable
to Seller lending on the security of property comparable to the related
Mortgaged Property, including, without limitation, transfers of worn-out or
obsolete furnishings, fixtures, or equipment promptly replaced with property of
equivalent value and functionality and transfers by leases entered into in
accordance with the Purchased Loan Documents), (a) the related Mortgaged
Property, or any equity interest of greater than 50% in the related Mortgagor,
is directly or indirectly pledged, transferred or sold, other than as related to
(i) family and estate planning transfers or transfers upon death or legal
incapacity, (ii) transfers to certain affiliates as defined in the related
Purchased Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Purchased Loan Documents or a Person satisfying specific criteria
identified in the related Purchased Loan Documents, such as a qualified
equityholder, (v) transfers of stock or similar equity units in publicly traded
companies or (vi) a substitution or release of collateral within the parameters
of paragraphs (27) and (32) herein, or (vii) by reason of any mezzanine debt
that existed at the origination of the related Purchased Loan, or future
permitted mezzanine debt as set forth in the Due Diligence Package or (b) the
related Mortgaged Property is encumbered with a subordinate lien or security
interest against the related Mortgaged Property, other than (i) any Junior
Interest of any Purchased Loan or any subordinate debt that existed at
origination and is permitted under the related Purchased Loan Documents,
(ii) purchase money security interests (iii) any Purchased Loan that is
cross-collateralized and cross-defaulted with another Purchased Loan, as set
forth in the Due Diligence Package or (iv) Permitted Encumbrances. The related
Mortgage or other Purchased Loan Documents provide that to the extent any rating
agency fees are incurred in connection with the review of and consent to any
transfer or encumbrance, the Mortgagor is responsible for such payment along
with all other reasonable out-of-pocket fees and expenses incurred by the
Mortgagee relative to such transfer or encumbrance.

 

(31)

Single-Purpose Entity. Except as otherwise disclosed in the Due Diligence
Package, each Purchased Loan requires the Mortgagor to be a Single-Purpose
Entity for at least as long

 

VI-12



--------------------------------------------------------------------------------

  as the Purchased Loan is outstanding. Both the Purchased Loan Documents and
the organizational documents of the Mortgagor with respect to each Purchased
Loan with an unpaid principal balance as of the Purchase Date in excess of $5
million provide that the Mortgagor is a Single-Purpose Entity, and each
Purchased Loan with an unpaid principal balance as of the Purchase Date of $50
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor. For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Purchased
Loan has an unpaid principal balance as of the Purchase Date equal to $5 million
or less, its organizational documents or the related Purchased Loan Documents)
provide substantially to the effect that it was formed or organized solely for
the purpose of owning and operating one or more of the Mortgaged Properties
securing the Purchased Loans and prohibit it from engaging in any business
unrelated to such Mortgaged Property or commercial or multi-family properties,
and whose organizational documents further provide, or which entity represented
in the related Purchased Loan Documents, substantially to the effect that it
does not have any assets other than those related to its interest in and
operation of such Mortgaged Property or commercial or multi-family properties,
or any indebtedness other than as permitted by the related Mortgage(s) or the
other related Purchased Loan Documents, that it has its own books and records
and accounts separate and apart from those of any other person (other than a
Mortgagor for a Purchased Loan that is cross-collateralized and cross-defaulted
with the related Purchased Loan), and that it holds itself out as a legal
entity, separate and apart from any other person or entity.

 

(32)

Defeasance. With respect to any Purchased Loan that, pursuant to the Purchased
Loan Documents, can be defeased (a “Defeasance”), (i) the Purchased Loan
Documents provide for defeasance as a unilateral right of the Mortgagor, subject
to satisfaction of conditions specified in the Purchased Loan Documents;
(ii) the Purchased Loan cannot be defeased within two years after the date of
origination of such Purchased Loan; (iii) the Mortgagor is permitted to pledge
only United States “government securities” within the meaning of Treasury
Regulations Section 1.860G-2(a)(8)(ii), the revenues from which will, in the
case of a full Defeasance, be sufficient to make all scheduled payments under
the Purchased Loan when due, including the entire remaining principal balance on
the maturity date (or on or after the first date on which payment may be made
without payment of a yield maintenance charge or prepayment penalty) or, if the
Senior Loan is an ARD Loan, the entire principal balance outstanding on the
anticipated repayment date, and if the Purchased Loan permits partial releases
of real property in connection with partial defeasance, the revenues from the
collateral will be sufficient to pay all such scheduled payments calculated on a
principal amount equal to a specified percentage at least equal to the lesser of
(a) 110% of the allocated loan amount for the real property to be released and
(b) the outstanding principal balance of the Purchased Loan; (iv) the Mortgagor
is required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Purchased Loan secured by defeasance collateral is required to be assumed
(or the Mortgagee may require such assumption) by a Single-Purpose Entity;
(vi) the Mortgagor is required to provide an

 

VI-13



--------------------------------------------------------------------------------

  opinion of counsel that the Mortgagee has a perfected security interest in
such collateral prior to any other claim or interest; and (vii) the Mortgagor is
required to pay all rating agency fees associated with Defeasance (if rating
confirmation is a specific condition precedent thereto) and all other reasonable
out-of-pocket expenses associated with Defeasance, including, but not limited
to, accountant’s fees and opinions of counsel.

 

(33) Ground Leases. For purposes of this Exhibit VI, a “Ground Lease” shall mean
a lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

With respect to any Purchased Loan where the Purchased Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:

 

  (a) The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage;

 

  (b) The lessor under such Ground Lease has agreed in a writing included in the
related Purchased Loan File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

  (c) The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by either Mortgagor or the Mortgagee) that extends not
less than 20 years beyond the stated maturity of the related Purchased Loan, or
10 years past the stated maturity if such Purchased Loan fully amortizes by the
stated maturity (or with respect to a Purchased Loan that accrues on an actual
360 basis, substantially amortizes);

 

  (d) The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii) is subject
to a subordination, non-disturbance and attornment agreement to which the
Mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

 

VI-14



--------------------------------------------------------------------------------

  (e) The Ground Lease does not place, in Seller’s reasonable judgment and to
Seller’s Actual Knowledge, commercially unreasonably restrictions on the
identity of the Mortgagee and, upon foreclosing on the Mortgage, the Ground
Lease is assignable to the holder of the Purchased Loan and its successors and
assigns without the consent of the lessor thereunder (provided that proper
notice is delivered to the extent required in accordance with such Ground
Lease), and in the event it is so assigned, it is further assignable by the
holder of the Purchased Loan and its successors and assigns without the consent
of the lessor;

 

  (f) The Seller has not received any written notice of material default under
or notice of termination of such Ground Lease. To the Seller’s Actual Knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s Actual Knowledge, such
Ground Lease is in full force and effect as of the Purchase Date;

 

  (g) The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 

  (h) The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

  (i) The Ground Lease does not impose any restrictions on subletting that would
be viewed, in Seller’s reasonable judgment, as commercially unreasonable by a
Seller in connection with loans originated for securitization;

 

  (j) Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Purchased Loan Documents) the Mortgagee or a trustee appointed by it having the
right to hold and disburse such proceeds as repair or restoration progresses, or
to the payment of the outstanding principal balance of the Purchased Loan,
together with any accrued interest;

 

VI-15



--------------------------------------------------------------------------------

  (k) In the case of a total or substantially total taking or loss, under the
terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to ground lessee’s interest in respect of a total
or substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Purchased Loan, together with any accrued
interest; and

 

  (l) Provided that the Mortgagee cures any defaults which are susceptible to
being cured, the ground lessor has agreed to enter into a new lease with
Mortgagee upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in an Act of Insolvency.

 

(35) Servicing. The servicing and collection practices used by the Seller with
respect to the Purchased Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans.

 

(36) Origination and Underwriting. The origination practices of the Seller (or
to Seller’s Actual Knowledge the related originator if the Seller was not the
originator) with respect to each Purchased Loan have been, in all material
respects, in material compliance with applicable law and as of the date of its
origination, such Purchased Loan (or the related Whole Loan, as applicable) and
to the extent originated by Seller or its Affiliates or, if originated by
another Person, to Seller’s Actual Knowledge, the origination thereof complied
in all material respects with, or was exempt from, all requirements of federal,
state or local law relating to the origination of such Purchased Loan; provided
that such representation and warranty does not address or otherwise cover any
matters with respect to federal, state or local law otherwise covered in this
Exhibit VI.

 

(37) No Material Default; Payment Record. As of the Purchase Date and the date
of the transfer of any Margin Excess to Seller, no Purchased Loan has been more
than 30 days delinquent, without giving effect to any grace or cure period, in
making required debt service payments since origination, and no Purchased Loan
is more than 30 days delinquent (beyond any applicable grace or cure period) in
making required payments. As of the Purchase Date and the date of the transfer
of any Margin Excess to Seller, to the Seller’s Actual Knowledge, there is
(a) no material default, breach, violation or event of acceleration existing
under the related Purchased Loan, or (b) no event (other than payments due but
not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either (a) or (b), materially and
adversely affects the value of the Purchased Loan or the value, use or operation
of the related Mortgaged Property, provided, however, that this representation
and warranty does not cover any default, breach, violation or event of
acceleration that specifically pertains to or arises out of an exception
scheduled to any other representation and warranty made by the Seller in this
Exhibit VI (including, but not limited to, the prior sentence). Solely with
respect to a Whole Loan, no person other than the holder of such Purchased Loan
may declare any event of default under the Purchased Loan or accelerate any
indebtedness under the Purchased Loan Documents.

 

VI-16



--------------------------------------------------------------------------------

(38) Bankruptcy. To the Seller’s Actual Knowledge as of the Purchase Date and
the date of the transfer of any Margin Excess to Seller, neither the Mortgaged
Property (other than any tenants of such Mortgaged Property), nor any portion
thereof, is the subject of, and no Mortgagor, guarantor or tenant occupying a
single-tenant property is a debtor in a state or federal Act of Insolvency.

 

(39) Organization of Mortgagor. With respect to each Purchased Loan, based
solely upon Seller’s reliance on certified copies of the organizational
documents of the Mortgagor delivered by the Mortgagor in connection with the
origination of such Purchased Loan (or related Whole Loan, as applicable), the
Mortgagor is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico. Except
with respect to any Purchased Loan that is cross-collateralized and cross
defaulted with another Purchased Loan, to Seller’s Actual Knowledge, no
Purchased Loan has a Mortgagor that is an affiliate of another Mortgagor. An
“Affiliate” for purposes of this Paragraph 39 means, a mortgagor that is under
direct or indirect common ownership and control with another mortgagor.

 

(40) Environmental Conditions. There is no material and adverse environmental
condition or circumstance affecting the related Mortgaged Property; there is no
material violation of any applicable Environmental Law with respect to the
related Mortgaged Property. Neither Seller nor the underlying obligor on such
Senior Loan has taken any actions which would cause the related Mortgaged
Property not to be in material compliance with all applicable Environmental
Laws. The related Purchased Loan Documents require the borrower to materially
comply with all Environmental Laws. Each mortgagor has agreed to either
indemnify the mortgagee for any losses resulting from any material, adverse
environmental condition (to the extent such condition is not caused by Seller,
or from any failure of the mortgagor to abide by such Environmental Laws) or has
provided environmental insurance.

 

(41) Appraisal. The Purchased Loan File contains an appraisal of the related
Mortgaged Property with an appraisal date within 6 months of the Purchased Loan
origination date, and within 12 months of the Purchase Date. The appraisal is
signed by an appraiser who is a Member of the Appraisal Institute (“MAI”) and,
to the Seller’s Actual Knowledge, had no interest, direct or indirect, in the
Mortgaged Property or the Mortgagor or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Purchased Loan. Each appraiser has represented in such appraisal or in a
supplemental letter that the appraisal satisfies the requirements of the
“Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation.

 

(42) Due Diligence Package. To Seller’s Actual Knowledge, the information
pertaining to each Purchased Loan which is set forth in the Due Diligence
Package is true and correct in all material respects as of the Purchase Date.

 

VI-17



--------------------------------------------------------------------------------

(43) [Intentionally Omitted]

 

(44) Advance of Funds by the Seller. After origination, no advance of funds has
been made by Seller to the related Mortgagor other than in accordance with the
Purchased Loan Documents, and, to Seller’s Actual Knowledge, no funds have been
received from any person other than the related Mortgagor or an affiliate for,
or on account of, payments due on the Purchased Loan (other than as contemplated
by the Purchased Loan Documents, such as, by way of example and not in
limitation of the foregoing, amounts paid by the tenant(s) into a
Mortgagee-controlled lockbox if required or contemplated under the related lease
or Purchased Loan Documents). Neither Seller nor any affiliate thereof has any
obligation to make any capital contribution to any Mortgagor under a Purchased
Loan, other than contributions made on or prior to the date hereof.

 

(45) Compliance with Anti-Money Laundering Laws. Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA PATRIOT Act of 2001 with
respect to the origination of the Purchased Loan, the failure to comply with
which would have a material adverse effect on the Purchased Loan.

For purposes of these representations and warranties, “Mortgagee” shall mean the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Purchased Loan or, if applicable, any agent or servicer on
behalf of such party.

 

VI-18



--------------------------------------------------------------------------------

EXHIBIT VII

COLLATERAL TAPE

 

LOGO [g843917ex1053_p104.jpg]

 

VII-1



--------------------------------------------------------------------------------

 

LOGO [g843917ex1053_p105.jpg]

 

VII-2



--------------------------------------------------------------------------------

 

LOGO [g843917ex1053_p106.jpg]

 

VII-3



--------------------------------------------------------------------------------

 

LOGO [g843917ex1053_p107.jpg]

 

VII-4



--------------------------------------------------------------------------------

 

LOGO [g843917ex1053_p108.jpg]

 

VII-5



--------------------------------------------------------------------------------

 

LOGO [g843917ex1053_p109.jpg]

 

VII-6



--------------------------------------------------------------------------------

 

LOGO [g843917ex1053_p110.jpg]

 

VII-7



--------------------------------------------------------------------------------

EXHIBIT VIII

FORM OF TRANSACTION REQUEST

Ladies and Gentlemen:

Pursuant to Section 3(a) of that certain Amended and Restated Master Repurchase
Agreement, dated as of [            ], 2014 (the “Agreement”), between Citibank,
N.A. (“Buyer”) and Parlex 2 Finance, LLC, Parlex 2A Finco, LLC and any Person
that joins as a Seller (as such term is defined in the Agreement) under the
Agreement from time to time, [                                        ], LLC
(“Seller”) hereby requests that Buyer enter into a Transaction with respect to
the Eligible Loans set forth on Schedule 1 attached hereto, upon the proposed
terms set forth below. Capitalized terms used herein without definition have the
meanings given in the Agreement.

 

Proposed Eligible Loan:

     [                     ] 

Aggregate Principal Amount of Proposed Eligible Loan:

   [$          ] 

Amount of Purchase Price Requested by Seller:

   [$          ] 

 

VIII-1



--------------------------------------------------------------------------------

Name and address for communications:     Buyer:            Citibank, N.A.      
388 Greenwich Street       New York, New York 10013       Attention:    Richard
Schlenger       Telephone:    (212) 816-7806       Email:
Richard.Schlenger@Citi.com     Seller:        
[                                         ], LLC       c/o Blackstone Mortgage
Trust, Inc.       345 Park Avenue       New York, NY 10154       Attention:
Douglas Armer      

Tel: (212) 583-5000

Email: BXMTCitiRepo@blackstone.com

 

VIII-2



--------------------------------------------------------------------------------

SELLER: [                                         ], LLC, a Delaware limited
liability company By:  

 

Name:   Title:  

 

VIII-3



--------------------------------------------------------------------------------

Schedule 1 to Transaction Request

(Attachments: Collateral Tape and Eligible Loan Due Diligence Checklist)

 

 

Eligible Loan:

Aggregate Principal Amount of Eligible Loan: $[        ]

 

VIII-4



--------------------------------------------------------------------------------

Schedule 2 to Transaction Request

Exceptions to Representations and Warranties Set

Forth on Exhibit VI

 

VIII-5



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF REQUEST FOR MARGIN EXCESS

Ladies and Gentlemen:

Pursuant to Section [4(c)][4(e)] of that certain Amended and Restated Master
Repurchase Agreement, dated as of [            ], 2014 (the “Agreement”),
between Citibank, N.A. (“Buyer”) and Parlex 2 Finance, LLC, Parlex 2A Finco, LLC
and any Person that joins as a Seller (as such term is defined in the Agreement)
under the Agreement from time to time,
[                                        ], LLC (“Seller”) hereby requests that
Buyer transfer cash to Seller with respect to the Purchased Loan described below
in the amount set forth below. Capitalized terms used herein without definition
have the meanings given in the Agreement.

 

Purchased Loan:    [                    ] Amount of Increase in outstanding
Purchase Price Requested by Seller:    [$        ] [Describe how Amount
Calculated] Type of Margin Excess:   

[Margin Excess (Future Funding)]

 

[Margin Excess (Other) – [DESCRIBE REASON: Margin Deficit, Prior Paydown without
Release of Collateral, Original Purchase Price less than Maximum Purchase
Price]]

 

IX-1



--------------------------------------------------------------------------------

Name and address for communications:     Buyer:            Citibank, N.A.      
388 Greenwich Street       New York, New York 10013       Attention:    Richard
Schlenger       Telephone:    (212) 816-7806       Email:
Richard.Schlenger@Citi.com     Seller:        
[                                         ], LLC       c/o Blackstone Mortgage
Trust, Inc.       345 Park Avenue       New York, NY 10154       Attention:
Douglas Armer      

Tel: (212) 583-5000

Email: BXMTCitiRepo@blackstone.com

 

IX-2



--------------------------------------------------------------------------------

SELLER: [                                         ], LLC, a Delaware limited
liability company By:  

 

Name:   Title:  

 

IX-3



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF IRREVOCABLE DIRECTION LETTER

[SELLER]

[LETTERHEAD]

IRREVOCABLE DIRECTION LETTER

AS OF [            ], 20[    ]

Ladies and Gentlemen:

Please refer to: (a) that certain [Loan Agreement], dated [            ],
20[    ], by and among [                                    ] (the “Borrower”),
as borrower, and [                                    ] (the “Lender”), as
lender; and (b) all documents securing or relating to that certain $[        ]
loan made by the Lender to the Borrower on [            ], 20[    ] (the
“Loan”).

You are advised as follows, effective as of the date of this letter.

Assignment of the Loan. The Lender has entered into an Amended and Restated
Master Repurchase Agreement, dated as [            ], 2014 (as the same may be
amended and/or restated from time to time, the “Repo Agreement”), with Citibank,
N.A. (“Citi”), 388 Greenwich Street, New York, New York 10013, [Parlex 2
Finance, LLC,] [Parlex 2A Finco, LLC], and any other Person that joins as a
Seller under the Repo Agreement from time to time, and has assigned its rights
and interests in the Loan (and all of its rights and remedies in respect of the
Loan) to Citi. This assignment shall remain in effect unless and until Citi has
notified Borrower otherwise in writing.

Direction of Funds. In connection with Lender’s obligations under the Repo
Agreement, Lender hereby directs Borrower to disburse, by wire transfer, any and
all payments to be made under or in respect of the Loan to the following account
at [                                ] for the benefit of Citi:

 

 

     

 

     

 

      Account:  

 

   

Attn:  

 

This direction shall remain in effect unless and until Citi has notified
Borrower otherwise in writing.

Modifications, Waivers, Etc. No modification or waiver of any party’s
obligations in respect of this letter shall be effective without the prior
written consent of Citi.

 

XI-1



--------------------------------------------------------------------------------

Please acknowledge your acceptance of the terms and directions contained in this
correspondence by executing a counterpart of this correspondence and returning
it to the undersigned.

[Signature Page Follows]

 

XI-2



--------------------------------------------------------------------------------

Very truly yours,  

[                                         ],

a Delaware limited liability company

  By:  

 

  Name:     Title:       Date:   [            ], 20[    ]

 

Agreed and accepted this [    ] day of
[            ], 20[    ] [                                         ] By:  

 

Name:  

 

Title:

 

 

 

XI-3



--------------------------------------------------------------------------------

EXHIBIT XI

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Joinder Agreement”) dated as of [—], is made by
and among Parlex 2 Finance, LLC, Parlex 2A Finco, LLC, [ADD OTHER PREVIOUSLY
ADDED SELLERS], each a Delaware limited liability company (collectively, the
“Existing Sellers”), [—], a Delaware limited liability company] (the “Joining
Seller”) and Citibank, N.A. (“Buyer”).

W I T N E S S E T H:

WHEREAS, Existing Sellers and Buyer, entered into that certain Amended and
Restated Master Repurchase Agreement, dated as of [            ], 2014 (as the
same may be amended, supplemented, extended, restated, replaced or otherwise
modified from time to time, the “Repurchase Agreement”), pursuant to which
Existing Sellers agreed to sell to Buyer certain Eligible Loans upon the terms
and subject to the conditions set forth therein (each such transaction, a
“Transaction”);

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement; and

WHEREAS, Existing Sellers and Buyer desire to modify certain terms and
provisions of the Repurchase Agreement and the other Transaction Documents to
admit Joining Seller to the Repurchase Agreement and the other Transaction
Documents as a Seller in accordance with this Joinder Agreement.

NOW, THEREFORE, in order to induce Buyer to enter into a Transaction with
Joining Seller, and in consideration of the substantial benefit Joining Seller
will derive from Buyer entering into such Transaction, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, Joining Seller hereby
agrees as follows:

1. In consideration of Joining Seller becoming a Seller entitled to enter into
Transactions with Buyer under and subject to the terms and conditions of the
Repurchase Agreement, Joining Seller hereby agrees that, effective as of the
date hereof, Joining Seller is, and shall be deemed to be, a “Seller” under the
Repurchase Agreement and each of the other Transaction Documents to which the
Seller is a party (including, without limitation, the Fee Agreement), and agrees
that from the date hereof and so long as the Repurchase Obligations remain
outstanding, Joining Seller hereby assumes the obligations of a “Seller” under,
and Joining Seller shall perform, comply with and be subject to and bound by
each of the terms, covenants and conditions of the Repurchase Agreement and each
of the other Transaction Documents which are stated to apply to or are made by a
Seller (including, without limitation, the Fee Agreement). Without limiting the
generality of the foregoing, Joining Seller hereby represents and warrants that
(i) each of the representations and warranties set forth in Section 10 of the
Repurchase Agreement are true and correct as to Joining Seller and its related
Purchased Loan on and as of the date hereof and (ii) Joining Seller has
heretofore received true and correct copies of the Repurchase Agreement and each
of the other Transaction Documents as in effect on the date hereof.

 

XI-1



--------------------------------------------------------------------------------

2. Without limiting the foregoing, Joining Seller agrees that it is and shall be
obligated to pay the Repurchase Price applicable to its Purchased Loan on the
Repurchase Date therefor and perform and pay all of the other Repurchase
Obligations applicable to Joining Seller and such Purchased Loan as if it were
an original party to the Repurchase Agreement (including, without limitation,
all obligations arising under the Fee Agreement) and agrees to execute and
deliver such documents, agreements and other instruments as Buyer may reasonably
request in connection with such Joining Seller’s obligations hereunder and under
the Repurchase Agreement and the other Transaction Documents.

3. In furtherance of the foregoing, Joining Seller shall execute and deliver or
cause to be executed and delivered, at any time and from time to time, such
further instruments and documents, and shall do or cause to be done such further
acts, as may be reasonably necessary or proper in the opinion of Buyer to carry
out more effectively the provisions and purposes of this Joinder Agreement and
the Repurchase Agreement.

4. The Existing Sellers and Joining Seller each acknowledge and agree that,
except as modified by this Joinder Agreement, the Repurchase Agreement and each
of the other Transaction Documents remains unmodified and in full force and
effect and all of the terms, covenants and conditions thereof are hereby
ratified and confirmed in all respects.

5. Notwithstanding any provision, covenant, agreement or requirement to the
contrary contained in this Joinder Agreement, the Repurchase Agreement or any
other Transaction Document, the Sellers shall make commercially reasonable
efforts to amend, restate, or otherwise modify the Custodial Agreement in order
to join the Joining Seller thereto, and for the Joining Seller to enter into a
new (a) servicing agreement with Servicer in substantially the same form as the
Servicing Agreement and (b) blocked account agreement with Servicer and
Depository in substantially the same form as the Blocked Account Agreements
establishing Cash Management Accounts with Depository in the manner required
pursuant to Section 5(a) of the Repurchase Agreement.

6. Notice information for Joining Seller for purposes of Section 17 and Annex I
of the Repurchase Agreement and each other applicable Transaction Document shall
be as specified in the signature pages hereto for Joining Seller, or at such
other address and person as shall be designated from time to time in a written
notice to the other parties hereto in the manner provided for in Section 17 of
the Repurchase Agreement.

7. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

8. This Joinder Agreement may be executed in any number of counterparts, and all
such counterparts shall together constitute the same agreement. Signatures
delivered by email (in PDF format) shall be considered binding with the same
force and effect as original signatures.

 

XI-2



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank; signatures follow on next page.]

 

XI-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Joining Seller, Exiting Sellers and Buyer has duly
executed and delivered this Joinder Agreement as of the date and year first
above written.

 

JOINING SELLER: [—] By:  

 

  Name:   Title: Address for notices to Joining Seller: [Joining Seller] c/o
Blackstone Mortgage Trust, Inc. 345 Park Avenue New York, NY 10154 Attention:
Douglas Armer Tel: (212) 583-5000 Email: BXMTCitiRepo@blackstone.com With a copy
to: Ropes & Gray LLP 1211 Avenue of the Americas New York, New York 10036
Attention: David C. Djaha Tel: (212) 841-0489 Email: david.djaha@ropesgray.com

 

XI-4



--------------------------------------------------------------------------------

EXISTING SELLERS: PARLEX 2 FINANCE, LLC By:  

 

  Name:     Title:   PARLEX 2A FINCO, LLC By:  

 

  Name:     Title:  

 

XI-5



--------------------------------------------------------------------------------

BUYER: CITIBANK, N.A. By:  

 

  Name:     Title:  

 

XI-1



--------------------------------------------------------------------------------

EXHIBIT XII

FORM OF FACILITY ASSET CHART

 

XII-1